Exhibit 10.1

 

Execution Version

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

DATED AS OF

 

APRIL 12, 2013

 

AMONG

 

SM ENERGY COMPANY,

AS BORROWER,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

AS ADMINISTRATIVE AGENT,

 

BANK OF AMERICA, N.A.

AND

JPMORGAN CHASE BANK, N.A.,

AS CO-SYNDICATION AGENTS,

 

BARCLAYS BANK PLC,

BBVA COMPASS,

COMERICA BANK

AND

ROYAL BANK OF CANADA,

AS CO-DOCUMENTATION AGENTS,

 

AND

 

THE LENDERS PARTY HERETO

 

WITH

 

WELLS FARGO SECURITIES, LLC

AS JOINT LEAD ARRANGER AND

SOLE BOOKRUNNER

AND

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

AS JOINT LEAD ARRANGER

 

$2,500,000,000 SENIOR SECURED

REVOLVING CREDIT FACILITY

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I

 

DEFINITIONS AND ACCOUNTING MATTERS

2

Section 1.01

Terms Defined Above

2

Section 1.02

Certain Defined Terms

2

Section 1.03

Types of Loans and Borrowings

25

Section 1.04

Terms Generally

25

Section 1.05

Accounting Terms and Determinations; GAAP

25

 

 

ARTICLE II THE CREDITS

26

Section 2.01

Commitments

26

Section 2.02

Loans and Borrowings

26

Section 2.03

Requests for Borrowings

27

Section 2.04

Interest Elections

28

Section 2.05

Funding of Borrowings

29

Section 2.06

Termination, Reduction and Increase of Aggregate Commitment

30

Section 2.07

Borrowing Base

32

Section 2.08

Letters of Credit

34

Section 2.09

Swingline Loans

39

Section 2.10

Cash Collateral

41

Section 2.11

Impacted Lenders

41

 

 

ARTICLE III PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

44

Section 3.01

Repayment of Loans

44

Section 3.02

Interest

44

Section 3.03

Alternate Rate of Interest

45

Section 3.04

Prepayments

46

Section 3.05

Fees

48

 

 

ARTICLE IV PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

49

Section 4.01

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

49

Section 4.02

Presumption of Payment by the Borrower

50

Section 4.03

Certain Deductions by the Administrative Agent

50

Section 4.04

Disposition of Proceeds

50

 

 

ARTICLE V INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

51

Section 5.01

Increased Costs

51

Section 5.02

Break Funding Payments

52

Section 5.03

Taxes

53

Section 5.04

Designation of Different Lending Office

55

 

i

--------------------------------------------------------------------------------


 

Section 5.05

Illegality

55

Section 5.06

Replacement of Lenders

55

 

 

ARTICLE VI CONDITIONS PRECEDENT

56

Section 6.01

Effective Date

56

Section 6.02

Each Credit Event

59

 

 

ARTICLE VII REPRESENTATIONS AND WARRANTIES

60

Section 7.01

Organization; Powers

60

Section 7.02

Authority; Enforceability

60

Section 7.03

Approvals; No Conflicts

60

Section 7.04

Financial Condition; No Material Adverse Change

61

Section 7.05

Litigation

61

Section 7.06

Environmental Matters

61

Section 7.07

Compliance with the Laws and Agreements; No Defaults

62

Section 7.08

Investment Company Act; Commodity Exchange Act

63

Section 7.09

Taxes

63

Section 7.10

ERISA

63

Section 7.11

Disclosure; No Material Misstatements

64

Section 7.12

Insurance

65

Section 7.13

Restriction on Liens

65

Section 7.14

Subsidiaries

65

Section 7.15

Location of Business and Offices

65

Section 7.16

Properties; Titles, Etc.

65

Section 7.17

Maintenance of Properties

66

Section 7.18

Use of Loans and Letters of Credit

67

Section 7.19

Solvency

67

Section 7.20

Anti-Terrorism Laws

67

 

 

ARTICLE VIII AFFIRMATIVE COVENANTS

68

Section 8.01

Financial Statements; Ratings Change; Other Information

68

Section 8.02

Notices of Material Events

70

Section 8.03

Existence; Conduct of Business

71

Section 8.04

Payment of Obligations

71

Section 8.05

Performance of Obligations under Loan Documents

71

Section 8.06

Operation and Maintenance of Properties

71

Section 8.07

Insurance

72

Section 8.08

Books and Records; Inspection Rights

72

Section 8.09

Compliance with Laws

72

Section 8.10

Environmental Matters

72

Section 8.11

Further Assurances

73

Section 8.12

Reserve Reports

74

Section 8.13

Title Information

75

Section 8.14

Additional Collateral; Additional Guarantors

75

Section 8.15

ERISA Compliance

77

 

ii

--------------------------------------------------------------------------------


 

ARTICLE IX NEGATIVE COVENANTS

77

Section 9.01

Financial Covenants

78

Section 9.02

Debt

78

Section 9.03

Liens

79

Section 9.04

Dividends, Distributions, Redemptions and Restricted Payments

80

Section 9.05

Investments, Loans and Advances

80

Section 9.06

Designation of Material Subsidiaries

82

Section 9.07

Nature of Business; International Operations

82

Section 9.08

Proceeds of Notes

82

Section 9.09

ERISA Compliance

82

Section 9.10

Sale or Discount of Receivables

83

Section 9.11

Mergers, Etc.

83

Section 9.12

Sale of Properties

84

Section 9.13

Environmental Matters

84

Section 9.14

Transactions with Affiliates

84

Section 9.15

Subsidiaries

84

Section 9.16

Negative Pledge Agreements; Dividend Restrictions

84

Section 9.17

Swap Agreements

85

Section 9.18

Release of Liens

86

Section 9.19

Designation and Conversion of Restricted and Unrestricted Subsidiaries

86

Section 9.20

Unrestricted Subsidiaries

87

 

 

ARTICLE X EVENTS OF DEFAULT; REMEDIES

87

Section 10.01

Events of Default

87

Section 10.02

Remedies

89

 

 

ARTICLE XI THE ADMINISTRATIVE AGENT

90

Section 11.01

Appointment; Powers

90

Section 11.02

Duties and Obligations of Administrative Agent

90

Section 11.03

Action by Administrative Agent

91

Section 11.04

Reliance by Administrative Agent

92

Section 11.05

Subagents

92

Section 11.06

Resignation or Removal of Administrative Agent

92

Section 11.07

Administrative Agent as Lenders

93

Section 11.08

No Reliance

93

Section 11.09

Authority of Administrative Agent to Release Collateral and Liens

94

Section 11.10

Co-Syndication Agents and Co-Documentation Agents

94

Section 11.11

Administrative Agent May File Proofs of Claim

94

 

 

ARTICLE XII MISCELLANEOUS

95

Section 12.01

Notices

95

Section 12.02

Waivers; Amendments

96

Section 12.03

Expenses, Indemnity; Damage Waiver

97

Section 12.04

Successors and Assigns

100

Section 12.05

Survival; Revival; Reinstatement

103

Section 12.06

Counterparts; Integration; Effectiveness

104

 

iii

--------------------------------------------------------------------------------


 

Section 12.07

Severability

104

Section 12.08

Right of Setoff

105

Section 12.09

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

105

Section 12.10

Headings

106

Section 12.11

Confidentiality

106

Section 12.12

Interest Rate Limitation

107

Section 12.13

EXCULPATION PROVISIONS

108

Section 12.14

Existing Credit Agreement

108

Section 12.15

Collateral Matters; Swap Agreements

109

Section 12.16

No Third Party Beneficiaries

110

Section 12.17

USA Patriot Act Notice

110

Section 12.18

Keepwell Understanding

110

Section 12.19

Arm’s-Length Transaction

110

 

Annex I

 

List of Commitments

 

 

 

Exhibit A

 

Form of Note

Exhibit B

 

Form of Compliance Certificate

Exhibit C

 

Security Instruments

Exhibit D

 

Form of Assignment and Assumption

Exhibit E

 

Form of Commitment Increase Certificate

Exhibit F

 

Form of Additional Lender Certificate

Exhibit G

 

Reaffirmation Agreement

Exhibit H

 

Form of Guaranty Agreement

 

 

 

Schedule 1.01

 

Existing Letters of Credit

Schedule 7.05

 

Litigation

Schedule 7.14

 

Subsidiaries and Partnerships; Non-Material Subsidiaries

Schedule 9.05(a)

 

Investments

Schedule 9.05(h)

 

Existing Investments (Non-Oil and Gas)

 

iv

--------------------------------------------------------------------------------


 

THIS FIFTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of April 12, 2013, is
by and among SM ENERGY COMPANY, a corporation duly formed and existing under the
laws of the State of Delaware (the “Borrower”); each of the Lenders from time to
time party hereto; WELLS FARGO BANK, NATIONAL ASSOCIATION (in its individual
capacity, “Wells Fargo”), as administrative agent for the Lenders (in such
capacity, together with its successors in such capacity, by operation of law or
as otherwise provided herein, the “Administrative Agent”); Bank of America, N.A.
and JPMorgan Chase Bank, N.A., as Co-Syndication Agents; and Barclays Bank PLC,
BBVA Compass, Comerica Bank and Royal Bank of Canada, as Co-Documentation
Agents.

 

The parties hereto agree as follows:

 

RECITALS

 

(A)                               The Borrower, the Administrative Agent named
therein, the lenders party thereto and the other agents and parties referred to
therein entered into that certain Credit Agreement dated as of January 27, 2003
(the “Original Credit Agreement”), which was amended and restated by that
certain Amended and Restated Credit Agreement dated as of April 7, 2005, among
the Borrower, the Administrative Agent named therein, the lenders party thereto
and the other agents and parties referred to therein, as amended by that certain
First Amendment to Amended and Restated Credit Agreement dated as of March 19,
2007 (the “Amended and Restated Credit Agreement”).

 

(B)                               The Amended and Restated Credit Agreement was
amended and restated by that certain Second Amended and Restated Credit
Agreement dated as of April 10, 2008, among the Borrower, the Administrative
Agent named therein, the lenders party thereto and the other agents and parties
referred to therein (the “Second Amended and Restated Credit Agreement”).

 

(C)                               The Second Amended and Restated Credit
Agreement was amended and restated by that certain Third Amended and Restated
Credit Agreement dated as of April 14, 2009, among the Borrower, the
Administrative Agent named therein, the lenders party thereto and the other
agents and parties referred to therein (the “Third Amended and Restated Credit
Agreement”).

 

(D)                               The Third Amended and Restated Credit
Agreement was amended and restated by that certain Fourth Amended and Restated
Credit Agreement dated as of May 27, 2011, among the Borrower, the
Administrative Agent, the lenders party thereto and the other agents and parties
referred to therein (the “Existing Credit Agreement”).

 

(E)                                The Borrower, the Administrative Agent, the
Lenders (as defined below) and the other agents and parties hereto desire to
amend and restate the Existing Credit Agreement, such restatement to supplement
and replace the Existing Credit Agreement without affecting the requirements
thereof with respect to periods occurring, or measured by dates, prior to the
Effective Date (as defined below).

 

In consideration of the mutual covenants and agreements herein contained and of
the loans, extensions of credit and commitments hereinafter referred to, the
parties hereto agree as follows, in doing so amending and restating in its
entirety the Existing Credit Agreement

 

1

--------------------------------------------------------------------------------


 

effective as of the Effective Date without affecting the requirements of the
Existing Credit Agreement existing, or measured by dates or periods, prior to
the Effective Date, as more fully set forth herein.

 

ARTICLE I
Definitions and Accounting Matters

 

Section 1.01                 Terms Defined Above.  As used in this Fifth Amended
and Restated Credit Agreement, each term defined above has the meaning indicated
above.

 

Section 1.02                 Certain Defined Terms.  As used in this Fifth
Amended and Restated Credit Agreement, the following terms have the meanings
specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Additional Lender” has the meaning assigned to such term in Section 2.06(c)(i).

 

“Additional Lender Certificate” has the meaning assigned to such term in
Section 2.06(c)(ii)(F).

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Loans” has the meaning assigned to such term in Section 5.05.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Aggregate Commitment” at any time means the aggregate amount of the Commitments
of all the Lenders, as reduced, increased or terminated from time to time
pursuant to the terms hereof; provided, that the Aggregate Commitment shall not
at any time exceed the Maximum Credit Amount; and provided, further, that, the
initial Aggregate Commitment hereunder is $1,300,000,000 for the period from and
including the Effective Date to but excluding the date such amount is reduced,
increased or terminated pursuant to the terms hereof.

 

“Aggregate Revolving Credit Exposures” at any time means the aggregate amount of
the Revolving Credit Exposures of all of the Lenders.

 

“Agreement” means this Fifth Amended and Restated Credit Agreement, as the same
may from time to time be amended, modified, supplemented or restated.

 

2

--------------------------------------------------------------------------------


 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (iii) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.0%; provided that, for the avoidance
of doubt, the Adjusted LIBO Rate for any day shall be based on the rate reported
by Bloomberg L.P. in its index of rates (or on any successor or substitute page)
at approximately 11:00 a.m. London time on such day (or the immediately
preceding Business Day if such day is not a day on which banks are open for
dealings in dollar deposits in the London interbank market).  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.

 

“Anti-Terrorism Laws” has the meaning assigned to such term in Section 7.20.

 

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to any commitment fees payable hereunder, as
the case may be, the rate per annum set forth in the Borrowing Base Utilization
Grid below based upon the Borrowing Base Utilization Percentage then in effect:

 

Borrowing Base Utilization Grid

 

Borrowing Base
Utilization
Percentage

 

<25%

 

>25% <50%

 

>50% <75%

 

>75% <90%

 

>90%

 

Eurodollar Loans

 

1.500

%

1.750

%

2.000

%

2.250

%

2.500

%

ABR Loans or Swingline Loans

 

0.500

%

0.750

%

1.000

%

1.250

%

1.500

%

Commitment Fee Rate

 

0.375

%

0.375

%

0.500

%

0.500

%

0.500

%

 

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change, provided, however, that if at any
time the Borrower fails to deliver a Reserve Report pursuant to Section 8.12(a),
then until such time as the Reserve Report is delivered the “Applicable Margin”
means the rate per annum set forth on the grid when the Borrowing Base
Utilization Percentage is at its highest level.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment as such percentage
is set forth on Annex I.

 

“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender and
(b) any other Person whose long term senior unsecured debt rating is BBB+/Baa1
by S&P or Moody’s (or their equivalent) or higher.

 

3

--------------------------------------------------------------------------------


 

“Approved Petroleum Engineers” means (a) Netherland, Sewell & Associates, Inc.,
(b) Ryder Scott Company Petroleum Consultants, L.P. and (c) any other
independent petroleum engineers reasonably acceptable to the Administrative
Agent.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit D or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

 

“Borrowing” means (a) Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect or (b) a Swingline Loan.

 

“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.07, as the same may be adjusted from time to time
pursuant to Section 8.13(c), Section 9.02(i), Section 9.12, Section 9.17 or
Section 9.18.

 

“Borrowing Base Increase Lenders” means, at any time while no Loans or LC
Exposure is outstanding, Lenders having equal to or greater than ninety percent
(90%) of the Aggregate Commitments (disregarding any Impacted Lender’s
Commitment) and, at any time while any Loans or LC Exposure is outstanding,
Lenders holding equal to or greater than ninety percent (90%) of the outstanding
aggregate principal amount of the Loans and participation interests in Letters
of Credit (without regard to any sale by a Lender of a participation in any Loan
under Section 12.04(c) and disregarding the outstanding aggregate principal
amount of the Loans and participation interests in Letters of Credit of any
Impacted Lender).

 

“Borrowing Base Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the Aggregate Revolving
Credit Exposures of the Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Charlotte, North Carolina; Denver, Colorado; or
Houston, Texas are authorized or required by law to remain closed; and if such
day relates to a Borrowing or continuation of, a payment or prepayment of
principal of or interest on, or a conversion of or into, or the Interest Period
for, a Eurodollar Loan or a notice by the Borrower with respect to any such
Borrowing or continuation, payment, prepayment, conversion or Interest Period,
any day which is also a day on which dealings in dollar deposits are carried out
in the London interbank market.

 

4

--------------------------------------------------------------------------------


 

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Bank or
Lenders, as collateral for LC Exposure or obligations of Lenders to fund
participations in respect of LC Disbursements, cash or deposit account balances
or, if the Administrative Agent and the Issuing Bank shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the Issuing Bank. 
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

 

“Casualty Event” means any uninsured loss, uninsured casualty or other uninsured
damage to, or any nationalization, taking under power of eminent domain or by
condemnation or similar proceeding of, any Property of any Loan Party having a
fair market value in excess of $25,000,000.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower, (b) occupation of a majority
of the seats (other than vacant seats) on the board of directors of the Borrower
by Persons who were neither (i) nominated by the board of directors of the
Borrower nor (ii) appointed by directors so nominated or (c) the acquisition of
direct or indirect Control of the Borrower by any Person or group.

 

“Change in Law” means (a) the adoption or taking effect of any law, rule,
regulation or treaty after the date of this Agreement, (b) any change in any
law, rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority after the
date of this Agreement or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
“Law”, regardless of the date enacted, adopted or issued.

 

“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an Affiliate of such Lender.

 

5

--------------------------------------------------------------------------------


 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit and Swingline
Loans hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Credit Exposure hereunder, as such commitment
may be (a) modified from time to time pursuant to Section 2.06 and (b) modified
from time to time pursuant to assignments by or to such Lender pursuant to
Section 12.04(b).  The amount representing each Lender’s Commitment shall at any
time be such Lender’s Applicable Percentage of the Aggregate Commitment.  The
amount of each Lender’s initial Commitment is set forth opposite such Lender’s
name on Annex I under the caption “Commitment.”

 

“Commitment Fee Rate” has the meaning set forth in the definition of “Applicable
Margin”.

 

“Commitment Increase Certificate” has the meaning assigned to such term in
Section 2.06(c)(ii)(E).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Consolidated Net Income” means with respect to the Borrower and the
Consolidated Restricted Subsidiaries, for any period, the aggregate of the net
income (or loss) of the Borrower and the Consolidated Restricted Subsidiaries
after allowances for taxes for such period determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded from such net income
(to the extent otherwise included therein) the following: (a) the net income (or
loss) of any Person in which the Borrower or any Consolidated Restricted
Subsidiary has an interest (which interest does not cause the net income of such
other Person to be consolidated with the net income of the Borrower and the
Consolidated Restricted Subsidiaries in accordance with GAAP) or of any
Unrestricted Subsidiary, except to the extent of the amount of dividends,
interest payments or distributions actually paid in cash during such period by
such other Person or such Unrestricted Subsidiary to the Borrower or to a
Consolidated Restricted Subsidiary, as the case may be; (b) the net income (but
not loss) during such period of any Consolidated Restricted Subsidiary to the
extent that the declaration or payment of dividends or similar distributions or
transfers or loans by that Consolidated Restricted Subsidiary is not at the time
permitted by operation of the terms of its charter or any agreement, instrument
or Governmental Requirement applicable to such Consolidated Restricted
Subsidiary or is otherwise restricted or prohibited, in each case determined in
accordance with GAAP; (c) any non-cash gains or losses during such period;
(d) any gains or losses attributable to writeups or writedowns of assets,
including impairments of oil and gas properties; (e) mark-to-market adjustments
related to the utilization of derivative instruments; (f) changes in the
liability associated with the future payments of amounts under the Net Profits
Interest Bonus Plan; (g) any gain or loss realized upon the sale or other
disposition of any Property (including pursuant to any sale/leaseback
transaction) which is not sold or otherwise disposed of in the ordinary course
of business and any gain or loss realized upon the sale or other disposition of
any Equity Interests of any Person; (h) any extraordinary or nonrecurring gains
or losses, together with any

 

6

--------------------------------------------------------------------------------


 

related provision for taxes on such gains or losses and all related fees and
expenses; (i) the cumulative effect of a change in accounting principles;
(j) income or loss attributable to discontinued operations (including, without
limitation, operations disposed of during such period whether or not such
operations were classified as discontinued);  and (k) all deferred financing
costs written off, and premiums paid, in connection with any early
extinguishment of Indebtedness.

 

“Consolidated Restricted Subsidiaries” means each Restricted Subsidiary of the
Borrower (whether now existing or hereafter created or acquired) the financial
statements of which shall be (or should have been) consolidated with the
financial statements of the Borrower in accordance with GAAP.

 

“Consolidated Subsidiaries” means each Subsidiary of the Borrower (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Borrower in accordance with GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit; (c) all obligations of such Person to pay the deferred
purchase price of Property or services (excluding accounts payable incurred in
the ordinary course of business which are not greater than one hundred twenty
(120) days past the date of invoice or which are being contested in good faith
by appropriate action, if required, and for which adequate reserves have been
maintained in accordance with GAAP); (d) all obligations under Capital Leases;
(e) all obligations under Synthetic Leases; (f) all Debt (as defined in the
other clauses of this definition) of others secured by a Lien on any Property of
such Person, whether or not such Debt is assumed by such Person (the amount of
such indebtedness being deemed to be the lesser of the liquidation value of such
Property or the principal amount of such Debt); (g) all Debt (as defined in the
other clauses of this definition) of others guaranteed by such Person or in
which such Person otherwise assures a creditor against loss of the Debt
(howsoever such assurance shall be made) to the extent of the lesser of the
amount of such Debt and the maximum stated amount of such guarantee or assurance
against loss; (h) all obligations or undertakings of such Person to maintain or
cause to be maintained the financial position or covenants of others or to
purchase the Debt or Property of others for the purpose of assuring a creditor
against loss of a Debt; (i) obligations to deliver commodities, goods or
services, including, without limitation, Hydrocarbons, in consideration of one
or more advance payments, other than in the ordinary course of business; (j) any
Debt of a partnership for which such Person is liable either by agreement, by
operation of law or by a Governmental Requirement but only to the extent of such
liability; (k) Disqualified Capital Stock; and (l) the undischarged balance of
any production payment created by such Person or for the creation of which such
Person directly or indirectly received payment.  The Debt of any Person shall
include all obligations of such

 

7

--------------------------------------------------------------------------------


 

Person of the character described above to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
not included as a liability of such Person under GAAP; provided, however, the
contingent obligations of Borrower or any Subsidiary of Borrower pursuant to any
purchase and sale agreement, stock purchase agreement, merger agreement or
similar agreement shall not constitute “Debt” within this definition so long as
none of same contains an obligation to pay money over time.  It is hereby
understood and agreed that in calculating the amount of Debt in respect of
borrowed money, the effect of FASB ASC 815-10 shall be disregarded.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans, LC
Exposure or other obligations hereunder outstanding and all of the Commitments
are terminated.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary of the Borrower organized under the
laws of any jurisdiction within the United States.

 

“EBITDAX” means, for any period, the sum of Consolidated Net Income for such
period plus the following expenses or charges to the extent deducted from
Consolidated Net Income in such period: interest, taxes, depreciation,
depletion, amortization, exploration, non-cash abandonment, noncash impairment
charges and other noncash charges, minus all noncash income added to
Consolidated Net Income.  Noncash charges include mark-to-market adjustments
related to the utilization of derivative instruments and changes in the
liability associated with the future payments of amounts under the Net Profits
Interest Bonus Plan.

 

“Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).

 

“Engineering Reports” has the meaning assigned to such term in
Section 2.07(c)(i).

 

8

--------------------------------------------------------------------------------


 

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety, the environment or the preservation or reclamation of
natural resources, in effect in any and all jurisdictions in which the Borrower
or any Subsidiary is conducting or at any time has conducted business, or where
any Property of the Borrower or any Subsidiary is located, including without
limitation, the Oil Pollution Act of 1990 (“OPA”), as amended, the Clean Air
Act, as amended, the Comprehensive Environmental, Response, Compensation, and
Liability Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution
Control Act, as amended, the Occupational Safety and Health Act of 1970, as
amended, the Resource Conservation and Recovery Act of 1976 (“RCRA”), as
amended, the Safe Drinking Water Act, as amended, the Toxic Substances Control
Act, as amended, the Superfund Amendments and Reauthorization Act of 1986, as
amended, the Hazardous Materials Transportation Act, as amended, and other
environmental conservation or protection Governmental Requirements.  For
purposes of this definition, Section 7.06 and Section 8.10, the term “oil” shall
have the meaning specified in OPA, the terms “hazardous substance” and “release”
(or “threatened release”) have the meanings specified in CERCLA, the terms
“solid waste” and “disposal” (or “disposed”) have the meanings specified in RCRA
and the term “oil and gas waste” shall have the meaning specified in
Section 91.1011 of the Texas Natural Resources Code (“Section 91.1011”);
provided, however, that (a) in the event any of OPA, CERCLA, RCRA or
Section 91.1011 is amended so as to broaden the meaning of any term defined
thereby, such broader meaning shall apply subsequent to the effective date of
such amendment and (b) to the extent the laws of the state or other jurisdiction
in which any Property of the Borrower or any Subsidiary is located establish a
meaning for “oil,” “hazardous substance,” “release,” “solid waste,” “disposal”
or “oil and gas waste” which is broader than that specified in either OPA,
CERCLA, RCRA or Section 91.1011, such broader meaning shall apply.

 

“Equity Interests” means shares of capital stock, partnership interests, joint
venture interest or interests in comparable entities, membership interests in a
limited liability company, beneficial interests in a trust or other equity
ownership interests in a Person, and any warrants, options or other rights
entitling the holder thereof to purchase or acquire any such Equity Interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.

 

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of section 4001(b)(1) of ERISA or subsections (b),
(c), (m) or (o) of section 414 of the Code.

 

“ERISA Event” means (a) a “reportable event” described in section 4043(c) of
ERISA and the regulations issued thereunder, other than those events as to which
the 30-day notice period referred to in Section 4043(c) of ERISA have been
waived, (b) the withdrawal of the Borrower, a Subsidiary or any ERISA Affiliate
from a Plan during a plan year in which it was a “substantial employer” as
defined in section 4001(a)(2) of ERISA, (c) the filing of a notice of intent to
terminate a Plan or the treatment of a Plan amendment as a termination under
section 4041 of ERISA, (d) the institution of proceedings to terminate a Plan by
the PBGC or (e) any

 

9

--------------------------------------------------------------------------------


 

other event or condition which might constitute grounds under section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Section 10.01.

 

“Excepted Liens” means:  (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) landlord’s liens, operators’, vendors’,
carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’, workers’,
materialmen’s, construction or other like Liens arising in the ordinary course
of business or incident to the exploration, development, operation and
maintenance of Oil and Gas Properties each of which is in respect of obligations
that are not delinquent or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP; (d) contractual Liens that arise in the ordinary course of
business under operating agreements, joint venture agreements, oil and gas
partnership agreements, oil and gas leases, farm-out agreements, division
orders, contracts for the sale, transportation or exchange of oil and natural
gas, unitization and pooling declarations and agreements, area of mutual
interest agreements, overriding royalty agreements, marketing agreements,
processing agreements, net profits agreements, development agreements, gas
balancing or deferred production agreements, injection, repressuring and
recycling agreements, salt water or other disposal agreements, seismic or other
geophysical permits or agreements, and other agreements which are usual and
customary in the oil and gas business and are for claims which are not
delinquent or which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP,
provided that any such Lien referred to in this clause does not materially
impair the use of the Property covered by such Lien for the purposes for which
such Property is held by the Borrower or any Subsidiary or materially impair the
value of such Property subject thereto; (e) Liens arising solely by virtue of
any statutory, customary or common law provision relating to banker’s liens,
rights of set-off or similar rights and remedies and burdening only deposit
accounts or other funds maintained with a creditor depository institution,
provided that no such deposit account is a dedicated cash collateral account or
is subject to restrictions against access by the depositor in excess of those
set forth by regulations promulgated by the Board and no such deposit account is
intended by Borrower or any of its Subsidiaries to provide collateral to the
depository institution; (f) Liens on cash or securities pledged to secure
performance of tenders, surety and appeal bonds, government contracts,
performance and return of money bonds, bids, trade contracts, leases, statutory
obligations, regulatory obligations and other obligations of a like nature
incurred in the ordinary course of business; (g) Liens on existing and future
cash, U.S. government securities, and letters of credit securing or supporting
Swap Agreements permitted pursuant to Section 9.17; (h) judgment and attachment
Liens not giving rise to an Event of Default, provided that any appropriate
legal

 

10

--------------------------------------------------------------------------------


 

proceedings which may have been duly initiated for the review of such judgment
shall not have been finally terminated or the period within which such
proceeding may be initiated shall not have expired and no action to enforce such
Lien has been commenced; and (i) Liens arising from Uniform Commercial Code
financing statement filings regarding operating leases (including Synthetic
Leases) entered into by the Borrower and the Subsidiaries in the ordinary course
of business covering only the Property under lease; provided, further that Liens
described in clauses (a) through (e) shall remain “Excepted Liens” only for so
long as no action to enforce such Lien has been commenced and no intention to
subordinate the first priority Lien granted in favor of the Administrative Agent
and the Lenders is to be hereby implied or expressed by the permitted existence
of such Excepted Liens.

 

“Excluded Foreign Subsidiary” means any Foreign Subsidiary in respect of which
either the (a) pledge of all of the Equity Interests of such Subsidiary as
collateral or (b) guaranteeing by such Subsidiary of the Indebtedness, would, in
the good faith judgment of the Borrower, result in adverse tax consequences to
the Borrower.

 

“Excluded Swap Obligations” means, with respect to any Guarantor, any
Indebtedness in respect of any Swap Agreement if, and to the extent that, all or
a portion of the guarantee of such Guarantor of, or the grant by such Guarantor
of a security interest to secure, such Indebtedness in respect of any Swap
Agreement (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act at the time of
such guarantee of such Guarantor or the grant of such security interest becomes
effective with respect to such Indebtedness in respect of any Swap Agreement. 
If any Indebtedness in respect of any Swap Agreement arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Indebtedness that is attributable to swaps for which such
guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower or any Guarantor hereunder or under
any other Loan Document, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America or such other jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, (b) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction in which the
Borrower or any Guarantor is located and (c) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrower under
Section 5.06), any United States withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts with respect to such withholding tax pursuant to Section 5.03(a) or
Section 5.03(c), (d) any United States withholding tax imposed under FATCA, or
(e) any withholding tax that is attributable to such Foreign Lender’s failure to
comply with Section 5.03(f).

 

11

--------------------------------------------------------------------------------


 

“Executive Order” has the meaning assigned to such term in Section 7.20.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

“Financial Statements” means the financial statement or statements of the
Borrower and its Consolidated Restricted Subsidiaries referred to in
Section 7.04(a).

 

“First Tier Foreign Subsidiary” means a Foreign Subsidiary held directly by the
Borrower or one or more Domestic Subsidiaries.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

“Fronting Exposure” means, at any time there is an Impacted Lender, (a) with
respect to the Issuing Bank, such Impacted Lender’s LC Exposure other than LC
Disbursements as to which such Impacted Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swingline Lender, such Impacted
Lender’s Applicable Percentage of outstanding Swingline Loans made by such
Swingline Lender other than Swingline Loans as to which such Impacted Lender’s
participation obligation has been reallocated to other Lenders.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising

 

12

--------------------------------------------------------------------------------


 

executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).

 

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereinafter in effect, including, without limitation,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.

 

“Guarantors” means each Subsidiary that is both a Restricted Subsidiary and a
Material Subsidiary other than any Excluded Foreign Subsidiary.  As of the
Effective Date, there are no Guarantors.

 

“Guaranty Agreement” means an agreement executed by the Guarantors in
substantially the form of Exhibit H, as the same may be amended, modified or
supplemented from time to time.

 

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Indebtedness under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.

 

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

 

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

 

“Impacted Lender” means, subject to Section 2.11(b), any Lender (a) which has
defaulted in its obligation to fund Loans hereunder within two Business Days of
the date required to be funded by it hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(which conditions precedent, together with the applicable default, if any, shall
be specifically identified in such writing) has not been satisfied, (b) which
has failed to fund any portion of its participations in LC Disbursements or
participations in Swingline Loans required to be funded by it hereunder within
two Business Days of the date required to be funded by it hereunder, (c) which
has otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within three Business Days
of the date when due, unless the subject of a good faith dispute, (d) which has
notified the Administrative Agent, the Borrower, the Issuing Lender or the
Swingline Lender, or has stated

 

13

--------------------------------------------------------------------------------


 

publicly, that such Lender will not comply with any of its funding obligations
under this Agreement (unless such notice or public statement relates to such
Lender’s obligation to fund a Loan hereunder and states that such position is
based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with the applicable default, if any, shall
be specifically identified in such notice or public statement) cannot be
satisfied), (e) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be an
Impacted Lender pursuant to this clause (e) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (f) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be an Impacted Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Administrative Agent that a Lender is an Impacted Lender under one or
more of clauses (a) through (f) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be an Impacted Lender
(subject to Section 2.11(b)) upon delivery of written notice of such
determination to the Borrower, the Issuing Bank, the Swingline Lender and each
Lender.

 

“Indebtedness” means any and all amounts owing or to be owing by the Borrower or
any Guarantor: (a) to the Administrative Agent, the Issuing Bank or any Lender
under any Loan Document; (b) to any Lender or any Affiliate of a Lender under
any present or future Swap Agreements entered into between the Borrower or any
Guarantor and any Lender or any Affiliate of a Lender, including, without
limitation, the Swap Agreements entered into with a Lender or an Affiliate of a
Lender, and (c) all renewals, extensions and/or rearrangements of any of the
above; provided that (i) when any Lender or any Affiliate of a Lender under any
present or future Swap Agreement assigns or otherwise transfers any interest
held by it under such Swap Agreement to any other Person pursuant to the terms
of such agreement, the obligations thereunder shall constitute Indebtedness only
if such assignee or transferee is also then a Lender or an Affiliate of a Lender
and (ii) if a Lender or any Affiliate of a Lender under any present or future
Swap Agreement ceases to be a Lender hereunder or an Affiliate of a Lender
hereunder, obligations owing to such Lender or any Affiliate of a Lender under
such Swap Agreement shall continue to be included as Indebtedness, but only to
the extent such obligations arise from transactions under such Swap Agreement
entered into at or before the time such counterparty to such Swap Agreement was
a Lender hereunder or an Affiliate of a Lender hereunder, without giving effect
to any extensions, increases or modifications thereof which are made after such
counterparty to such Swap Agreement ceases to be a Lender hereunder or an
Affiliate of a Lender hereunder; provided that solely with respect to any
Guarantor that is not an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder, Excluded Swap

 

14

--------------------------------------------------------------------------------


 

Obligations of such Guarantor shall in any event be excluded from “Indebtedness”
owing by such Guarantor.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Initial Reserve Report” means (a) the report of the Borrower, which includes
reserve estimates as prepared by Ryder Scott Company, L.P. dated as of
January 2, 2013, with respect to the value of the Oil and Gas Properties of the
Borrower and its Material Subsidiaries as of January 2, 2013, and (b) the report
of the Borrower dated as of December 31, 2012, with respect to the value of the
Oil and Gas Properties of the Borrower and its Material Subsidiaries as of
December 31, 2012.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than any
Swingline Loan), the last day of each calendar month, (b) with respect to any
Eurodollar Loan (other than any Swingline Loan), the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) as to any Swingline Loan, the day such Swingline Loan is paid.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect or, with the consent of each Lender,
twelve months thereafter; provided, that (a) if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Interim Redetermination” has the meaning assigned to such term in
Section 2.07(b).

 

“Interim Redetermination Date” means the date on which a Borrowing Base that has
been redetermined pursuant to an Interim Redetermination becomes effective as
provided in Section 2.07(d).

 

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale); (b) the
making of any deposit with, or advance, loan or other extension of credit to,
any

 

15

--------------------------------------------------------------------------------


 

other Person (including the purchase of Property from another Person subject to
an understanding or agreement, contingent or otherwise, to resell such Property
to such Person, but excluding any such advance, loan or extension of credit
having a term not exceeding ninety (90) days representing the purchase price of
inventory or supplies sold by such Person in the ordinary course of business) or
(c) the entering into of any guarantee (excluding performance guarantees) of, or
other contingent obligation (including the deposit of any Equity Interests to be
sold) with respect to, Debt or other liability of any other Person and (without
duplication) any amount committed to be advanced, lent or extended to such
Person.

 

“Investment Grade Rating” means an issuer or family rating of the Borrower of at
least Baa3 from Moody’s or BBB- from S&P, each with stable or positive outlook,
unless one of the two ratings is two or more categories lower than the other and
the category that is one above the lower rating is not BBB-/Baa3 or better.

 

“Investment Grade Rating Date” means the date on which the Borrower achieves an
Investment Grade Rating.

 

“Issuing Bank” means Wells Fargo Bank, N.A., in its capacity as an issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.08(j).  The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

“Law” means any statute, law, regulation, ordinance, rule, treaty, judgment,
order, decree, permit, concession, franchise, license, agreement or other
governmental restriction of the United States or any state or political
subdivision thereof or of any foreign country or any department, province or
other political subdivision thereof.  Any reference to a Law includes any
amendment or modification to such Law, and all regulations, rulings, and other
Laws promulgated under such Law.

 

“LC Commitment” at any time means $50,000,000.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Lenders” means the Persons listed on Annex I, any Person that shall have become
a party hereto pursuant to an Assignment and Assumption, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption, and any Person that shall have become a party hereto pursuant to
Section 2.06(c).  Unless the context otherwise requires, the term “Lender”
includes the Swingline Lender.

 

16

--------------------------------------------------------------------------------


 

“Lender Swap Provider” means any Lender or Affiliate of a Lender that is a party
to a Swap Contract with the Borrower or any Guarantor, in its capacity as party
to such Swap Contract; provided, however, that in the event that such Person
ceases to be a Lender or an Affiliate of a Lender, such Person shall no longer
be a “Lender Swap Provider.”

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
and each letter of credit outstanding under the Existing Credit Agreement
immediately prior to the Effective Date, including those listed on Schedule
1.01.

 

“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with the Issuing
Bank relating to any Letter of Credit.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate reported by Bloomberg L.P. in its index of rates (or on any
successor or substitute page providing rate quotations comparable to those
currently provided on such page, as determined by the Administrative Agent from
time to time for purposes of providing quotations of interest rates applicable
to dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period.  In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

 

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties.  The term “Lien” shall not include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations. For the
purposes of this Agreement, the Borrower and its Subsidiaries shall be deemed to
be the owner of any Property which it has acquired or holds subject to a
conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.

 

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit and the Security Instruments.

 

“Loan Parties” means, collectively, the Borrower and each Subsidiary of the
Borrower that is both a Restricted Subsidiary and a Material Subsidiary.

 

17

--------------------------------------------------------------------------------


 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.  Unless the context otherwise requires, the term “Loans” includes the
Swingline Loans.

 

“Majority Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having more than fifty percent (50%) of the Aggregate
Commitments (disregarding any Impacted Lender’s Commitment); and at any time
while any Loans or LC Exposure is outstanding, Lenders holding more than fifty
percent (50%) of the outstanding aggregate principal amount of the Loans or
participation interests in Letters of Credit (without regard to any sale by a
Lender of a participation in any Loan under Section 12.04(c) and disregarding
the outstanding aggregate principal amount of the Loans or participation
interests in Letters of Credit of any Impacted Lender).

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Borrower and the
Subsidiaries taken as a whole, (b) the ability of any Loan Party to perform any
of its obligations under any Loan Document or (c) the rights and remedies of or
benefits available to the Administrative Agent, the Issuing Bank or any Lender
under any Loan Document.

 

“Material Indebtedness” means Debt (other than the Loans and Letters of Credit),
or obligations in respect of one or more Swap Agreements, of any one or more of
the Borrower and its Restricted Subsidiaries in an aggregate principal amount
exceeding $25,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Restricted
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Restricted Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

 

“Material Subsidiary” means a Subsidiary of Borrower that owns a Substantial
Portion of the Property of Borrower and its Subsidiaries.

 

“Maturity Date” means April 12, 2018.

 

“Maximum Credit Amount” means at any time an amount equal to the lesser of
(a) the then effective Borrowing Base and (b) $2,500,000,000.

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
100% of the Fronting Exposure of the Issuing Bank with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the Issuing Bank in their sole
discretion.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

 

“Mortgaged Property” means any Property owned by the Borrower or any Material
Subsidiary which is subject to the Liens existing and to exist under the terms
of the Security Instruments.

 

18

--------------------------------------------------------------------------------


 

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
section 3(37) or 4001 (a)(3) of ERISA.

 

“New Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(d).

 

“Non-Impacted Lender” means, at any time, each Lender that is not an Impacted
Lender at such time.

 

“Notes” means the promissory notes of the Borrower described in
Section 2.02(d) and being substantially in the form of Exhibit A, together with
all amendments, modifications, replacements, extensions and rearrangements
thereof.

 

“OFAC” has the meaning assigned to such term in Section 7.20.

 

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing.  As used herein, “proved Oil
and Gas Properties” means Oil and Gas Properties to which, as of the time in
question, proved reserves of oil and gas have been attributed in the then most
recent Reserve Report.

 

“Other Agents” has the meaning assigned to such term in Section 12.19.

 

19

--------------------------------------------------------------------------------


 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or Property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and any other Loan Document.

 

“Participant” has the meaning set forth in Section 12.04(c)(i).

 

“Participant Register” has the meaning set forth in Section 12.04(c)(i).

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Plans and
set forth in, with respect to plan years ending prior to the effective date of
the Pension Protection Act of 2006, Section 412 of the Code and Section 302 of
ERISA, each as in effect prior to the Pension Protection Act of 2006 and,
thereafter, Sections 412, 430 and 436 of the Code and Sections 302 and 303 of
ERISA.

 

“Permitted Refinancing Debt” means Debt (for purposes of this definition, “new
Debt”) incurred in exchange for, or proceeds of which are used to refinance, all
of any other Debt (the “Refinanced Debt”); provided that (a) such new Debt is in
an aggregate principal amount not in excess of the sum of (i) the aggregate
principal amount then outstanding of the Refinanced Debt (or, if the Refinanced
Debt is exchanged or acquired for an amount less than the principal amount
thereof to be due and payable upon a declaration of acceleration thereof, such
lesser amount) and (ii) an amount necessary to pay any fees and expenses,
including premiums, related to such exchange or refinancing; (b) such new Debt
has a stated maturity no earlier than the stated maturity of the Refinanced Debt
and an average life no shorter than the average life of the Refinanced Debt;
(c) such new Debt does not contain any covenants which are more onerous to any
Loan Party than those imposed by the Refinanced Debt and (d) such new Debt (and
any guarantees thereof) is subordinated in right of payment to the Indebtedness
(or, if applicable, the Guaranty Agreement) to at least the same extent as the
Refinanced Debt and is otherwise subordinated on terms substantially reasonably
satisfactory to the Administrative Agent.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by the Borrower, a Subsidiary or an ERISA Affiliate or (b) was at any time
during the six calendar years preceding the date hereof, sponsored, maintained
or contributed to by the Borrower or a Subsidiary or an ERISA Affiliate.

 

“Pledge - Borrower” means that certain Second Amended and Restated Pledge and
Security Agreement dated as of the date hereof, between the Borrower and the
Administrative Agent, pledging to the Administrative Agent as security for the
Indebtedness (i) all equity interests held by the Borrower in any Guarantors and
(ii) any equity interests of an Excluded Foreign Subsidiary required to be
pledged pursuant to Section 8.14(b), as the same may be amended, modified or
supplemented from time to time.

 

20

--------------------------------------------------------------------------------


 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wells Fargo as its prime rate in effect at its principal office in
Charlotte, North Carolina; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective. 
Such rate is set by Wells Fargo as a general reference rate of interest, taking
into account such factors as Wells Fargo may deem appropriate; it being
understood that many of Wells Fargo’s commercial or other loans are priced in
relation to such rate, that it is not necessarily the lowest or best rate
actually charged to any customer and that Wells Fargo may make various
commercial or other loans at rates of interest having no relationship to such
rate.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

 

“Proposed Borrowing Base” has the meaning assigned to such term in
Section 2.07(c)(i).

 

“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(c)(ii).

 

“Qualified ECP Guarantor” means, in respect of any Swap Agreement, each Loan
Party that has total assets exceeding $10,000,000 at the time any guaranty of
obligations under such Swap Agreement becomes effective or such other Person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another Person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Reaffirmation Agreements” means, collectively, each of the Reaffirmation
Agreements dated as of April 10, 2008, April 14, 2009 and May 27, 2011, by the
Borrower in favor of the Administrative Agent, and that certain Reaffirmation
Agreement dated as of even date herewith, by the Borrower in favor of the
Administrative Agent, in substantially the form of Exhibit G hereto, as the same
may from time to time be amended, modified, supplemented or restated.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.

 

“Redemption” means the repurchase, redemption, prepayment, repayment or
defeasance (or the segregation of funds with respect to any of the foregoing) of
the Material Indebtedness; provided, however, the term Redemption shall not
include early termination of a Swap Agreement due to an ISDA “Termination Event”
to the extent the amount due at termination does not exceed $25,000,000. 
“Redeem” has the correlative meaning thereto.

 

“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.07(d).

 

“Refinanced Debt” has the meaning assigned to such term in the definition of
“Permitted Refinancing Debt”.

 

21

--------------------------------------------------------------------------------


 

“Register” has the meaning assigned to such term in Section 12.04(b)(iv).

 

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, employees,
agents and advisors of such Person and such Person’s Affiliates.

 

“Remedial Work” has the meaning assigned to such term in Section 8.10(a).

 

“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of each December 31st or
June 30th (or such other date in the event of an Interim Redetermination) the
oil and gas reserves attributable to the Oil and Gas Properties of the Borrower
and the Material Subsidiaries, together with a projection of the rate of
production and future net income, taxes, operating expenses and capital
expenditures with respect thereto as of such date, based upon the pricing
assumptions consistent with SEC reporting requirements at the time.

 

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person.  Unless
otherwise specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of the Borrower.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the
Borrower, or any payment (whether in cash, securities or other Property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interests in the Borrower or any option, warrant or other right to
acquire any such Equity Interests in the Borrower.

 

“Restricted Subsidiary” means any Subsidiary of Borrower that is not an
Unrestricted Subsidiary.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans, its LC Exposure
and its Swingline Loans at such time.

 

“Scheduled Redetermination” has the meaning assigned to such term in
Section 2.07(b).

 

“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.07(d).

 

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

 

“Secured Parties” means the Lenders and the Lender Swap Providers.

 

22

--------------------------------------------------------------------------------


 

“Security Instruments” means any Guaranty Agreement, any Pledge — Borrower, the
Reaffirmation Agreements and all assignments, mortgages, deeds of trust,
amendments and/or supplements to mortgages or deeds of trust, and all other
agreements, instruments or certificates described or referred to in Exhibit C,
and any and all other agreements, instruments or certificates now or hereafter
executed and delivered by the Borrower or any other Person (other than Swap
Agreements with the Lenders or any Affiliate of a Lender or participation or
similar agreements between any Lender and any other lender or creditor with
respect to any Indebtedness pursuant to this Agreement) in connection with, or
as security for the payment or performance of the Indebtedness, the Notes, this
Agreement, or reimbursement obligations under the Letters of Credit, as such
agreements may be amended, modified, supplemented or restated from time to time.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Subsidiary” means: (a) any Person of which at least a majority of the
outstanding Equity Interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors, manager or other governing body
of such Person (irrespective of whether or not at the time Equity Interests of
any other class or classes of such Person shall have or might have voting power
by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by the Borrower or one or more of its
Subsidiaries and (b) any partnership of which the Borrower or any of its
Subsidiaries is a general partner.  Unless otherwise indicated herein, each
reference to the term “Subsidiary” shall mean a Subsidiary of the Borrower.

 

“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 10% of the consolidated
assets of the Borrower and its Subsidiaries or property which is responsible for
more than 10% of the consolidated net sales or of the consolidated net income of
the Borrower and its Subsidiaries, in each case, as would be shown in the
consolidated financial statements of the Borrower and its Subsidiaries at the
beginning of the twelve-month period ending with the month in which such
determination is made (or if financial statements have not been delivered
hereunder for that month which begins the twelve-month period, then the
financial statements delivered hereunder for the quarter ending immediately
prior to that month).

 

23

--------------------------------------------------------------------------------


 

“Supermajority Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having at least sixty-six and two-thirds percent (66-2/3%)
of the Aggregate Commitments (disregarding any Impacted Lender’s Commitment);
and at any time while any Loans or LC Exposure is outstanding, Lenders holding
at least sixty-six and two-thirds percent (66-2/3%) of the outstanding aggregate
principal amount of the Loans or participation interests in Letters of Credit
(without regard to any sale by a Lender of a participation in any Loan under
Section 12.04(c) and disregarding the outstanding aggregate principal amount of
the Loans or participation interests in Letters of Credit of any Impacted
Lender).

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction (including any
agreement, contract or transaction that constitutes a “swap” within the meaning
of section 1a(47) of the Commodity Exchange Act) or any combination of these
transactions; provided that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of the Borrower or the Subsidiaries shall be
a Swap Agreement.

 

“Swingline Lender” means Wells Fargo Bank, N.A., in its capacity as a lender of
Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.09.

 

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees, or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

“Termination Date” means the earlier of the Maturity Date and the date of
termination of the Commitments.

 

“Total Debt” means, as of any date of determination, all Debt of the Borrower
and its Consolidated Restricted Subsidiaries (including any Debt proposed to be
incurred on such date and excluding all Debt to be paid on such date with the
proceeds thereof); provided that Debt identified in clause (b) in the definition
thereof shall be excluded.

 

“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement, and each other Loan Document
to which it is a

 

24

--------------------------------------------------------------------------------


 

party, the borrowing of Loans, the use of the proceeds thereof and the issuance
of Letters of Credit hereunder, and the grant of Liens by the Borrower on
Mortgaged Properties and other Properties pursuant to the Security Instruments
and (b) each Loan Party, the execution, delivery and performance by such Loan
Party of each Loan Document to which it is a party, the guaranteeing of the
Indebtedness and the other obligations under the Guaranty Agreement by such Loan
Party and such Loan Party’s grant of the security interests and provision of
collateral thereunder, and the grant of Liens by such Loan Party on Mortgaged
Properties and other Properties pursuant to the Security Instruments.

 

“Type” means, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

 

“Unrestricted Subsidiary” means any Subsidiary of the Borrower which the
Borrower has designated in writing to the Administrative Agent to be an
Unrestricted Subsidiary pursuant to Section 9.19 and all subsidiaries of such
Person.  As of the date of this Agreement, there are no Unrestricted
Subsidiaries.

 

“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by the Borrower or one or
more of the Wholly-Owned Subsidiaries.

 

Section 1.03      Types of Loans and Borrowings.  For purposes of this
Agreement, Loans and Borrowings, respectively, may be classified and referred to
by Type (e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).

 

Section 1.04      Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any law shall be construed as referring to such law
as amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions
contained herein), (d) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof and (e) all references herein to
Articles, Sections, Annexes, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Annexes, Exhibits and Schedules to, this
Agreement.

 

Section 1.05      Accounting Terms and Determinations; GAAP.  Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with

 

25

--------------------------------------------------------------------------------


 

respect to accounting matters hereunder shall be made, and all financial
statements and certificates and reports as to financial matters required to be
furnished to the Administrative Agent or the Lenders hereunder shall be
prepared, in accordance with GAAP, applied on a basis consistent with the
Financial Statements except for changes in which Borrower’s independent
certified public accountants concur and which are disclosed to Administrative
Agent on the next date on which financial statements are required to be
delivered to the Lenders pursuant to Section 8.01(a); provided that, unless the
Borrower and the Majority Lenders shall otherwise agree in writing, no such
change shall modify or affect the manner in which compliance with the covenants
contained herein is computed such that all such computations shall be conducted
utilizing financial information presented consistently with prior periods.

 

ARTICLE II
The Credits

 

Section 2.01      Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans to the Borrower during the Availability
Period in an aggregate principal amount that will not result in (a) such
Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment or (b) the
Aggregate Revolving Credit Exposures exceeding the lesser of (i) the Borrowing
Base then in effect or (ii) the Aggregate Commitments then in effect.  Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrower may borrow, repay and reborrow the Loans.

 

Section 2.02      Loans and Borrowings.

 

(a)           Borrowings; Several Obligations.  Each Loan shall be made as part
of a Borrowing consisting of Loans made by the Lenders ratably in accordance
with their respective Commitments.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

(b)           Types of Loans.  Subject to Section 3.03, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith.  Each Lender at its option may make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.

 

(c)           Minimum Amounts; Limitation on Number of Borrowings.  At the
commencement of each Interest Period for any Eurodollar Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $3,000,000.  At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.08(f). 
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of six (6) Eurodollar
Borrowings outstanding.  Notwithstanding any other provision of this Agreement,
the Borrower

 

26

--------------------------------------------------------------------------------


 

shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

 

(d)           Notes.  The Loans made by each Lender shall (if requested by such
Lender) be evidenced by a single promissory note of the Borrower in
substantially the form of Exhibit A, dated, in the case of (i) any Lender party
hereto as of the date of this Agreement, as of the date of this Agreement,
(ii) any Lender that becomes a party hereto pursuant to an Assignment and
Assumption, as of the effective date of the assignment and assumption, or
(iii) any Lender that becomes a party hereto in connection with an increase in
the Aggregate Commitment pursuant to Section 2.06(c), as of the effective date
of such increase, payable to such Lender in a principal amount equal to its
Commitment as in effect on such date, and otherwise duly completed.  In the
event that any Lender’s Commitment increases or decreases for any reason
(whether pursuant to Section 2.06, Section 12.04(b) or otherwise), if requested
by such Lender, the Borrower shall deliver or cause to be delivered on the
effective date of such increase or decrease, a new Note payable to such Lender
in a principal amount equal to its Commitment after giving effect to such
increase or decrease, and otherwise duly completed.  The date, amount, Type,
interest rate and, if applicable, Interest Period of each Loan made by each
Lender, and all payments made on account of the principal thereof, shall be
recorded by such Lender on its books for its Note.  Failure to make any such
notation shall not affect any Lender’s or the Borrower’s rights or obligations
in respect of such Loans.

 

Section 2.03      Requests for Borrowings To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 1:00 p.m., Charlotte, North
Carolina time, three Business Days before the date of the proposed Borrowing, or
(b) in the case of a ABR Borrowing, including an ABR Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.08(f), not
later than 1:00 p.m., Charlotte, North Carolina time, on the date of the
proposed Borrowing, which date shall be a Business Day in the United States. 
Each such telephonic Borrowing Request shall be irrevocable and shall be
confirmed promptly by hand delivery, telecopy or electronic mail to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower.  Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

 

(i)            the aggregate amount of the requested Borrowing;

 

(ii)           the date of such Borrowing, which shall be a Business Day in the
United States;

 

(iii)          whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(iv)          in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”;

 

27

--------------------------------------------------------------------------------


 

(v)                                 the amount of the then effective Borrowing
Base, the current Aggregate Revolving Credit Exposures (without regard to the
requested Borrowing) and the pro forma Aggregate Revolving Credit Exposures
(giving effect to the requested Borrowing); and

 

(vi)                              the location and number of the Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.05.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Each Borrowing
Request shall constitute a representation that the amount of the requested
Borrowing shall not cause the Aggregate Revolving Credit Exposures to exceed the
Aggregate Commitments then in effect.

 

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

Section 2.04                 Interest Elections.

 

(a)                                 Conversion and Continuance.  Each Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request.  Thereafter, the Borrower may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section 2.04.  The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.  This Section, as it refers to
Types of Loans, shall not apply to Swingline Loans, which may not be converted
or continued.

 

(b)                                 Interest Election Requests.  To make an
election pursuant to this Section 2.04, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election.  Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery, telecopy or
electronic mail to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.

 

(c)                                  Information in Interest Election Requests. 
Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to Section 2.04(c)(iii) and (iv) shall be specified for each resulting
Borrowing);

 

28

--------------------------------------------------------------------------------


 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

 

(d)                                 If any such Interest Election Request
requests a Eurodollar Borrowing but does not specify an Interest Period, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.

 

(e)                                  Notice to Lenders by the Administrative
Agent.  Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(f)                                   Effect of Failure to Deliver Timely
Interest Election Request and Events of Default and Borrowing Base Deficiencies
on Interest Election.  If the Borrower fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
continued as a Eurodollar Borrowing with a one-month Interest Period, provided
that if such Interest Period is within one month of the Maturity Date, such
Borrowing shall be converted to an ABR Borrowing.  Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing or if
the Aggregate Revolving Credit Exposures exceed the Borrowing Base then in
effect:  (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing (and any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective) and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

 

Section 2.05                 Funding of Borrowings.

 

(a)                                 Funding by Lenders.  Each Lender shall make
each Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds by 2:00 p.m. Charlotte, North Carolina
time, to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Lenders; provided that Swingline Loans shall
be made as provided in Section 2.09.  The Administrative Agent will make such
Loans available to the Borrower by promptly crediting the amounts so received,
in like funds, to an account of the Borrower maintained with the Administrative
Agent in Charlotte, North Carolina and designated by the Borrower in the
applicable Borrowing Request; provided that ABR Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.08(f) shall be
remitted by the Administrative Agent to the Issuing Bank.

 

(b)                                 Presumption of Funding by the Lenders. 
Unless the Administrative Agent shall have received written notice from a Lender
prior to the proposed date of any Borrowing

 

29

--------------------------------------------------------------------------------


 

that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.05(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans; provided, however, such
demands shall be made first upon the applicable Lender and then upon the
Borrower.  If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing.

 

Section 2.06                 Termination, Reduction and Increase of Aggregate
Commitment.

 

(a)                                 Scheduled Termination of Commitments. 
Unless previously terminated, the Commitments shall terminate on the Maturity
Date.  If at any time the Maximum Credit Amount or the Borrowing Base is
terminated or reduced to zero, then the Commitments shall terminate on the
effective date of such termination or reduction.

 

(b)                                 Optional Termination and Reduction of
Aggregate Commitment.

 

(i)                                     The Borrower may at any time terminate,
or from time to time reduce, the Aggregate Commitment; provided that (A) each
reduction of the Aggregate Commitment shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000 and (B) the Borrower shall
not terminate or reduce the Aggregate Commitment if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 3.04(c), the
Aggregate Revolving Credit Exposures would exceed the Aggregate Commitments.

 

(ii)                                  The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Aggregate
Commitment under Section 2.06(b)(i) at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Borrower pursuant to this Section 2.06(b)(ii) shall be
irrevocable.  Any termination or reduction of the Aggregate Commitment shall be
permanent and may not be reinstated except pursuant to Section 2.06(c).  Each
reduction of the Aggregate Commitment shall be made ratably among the Lenders in
accordance with each Lender’s Applicable Percentage.

 

(c)                                  Optional Increase in Aggregate Commitment.

 

(i)                                     Subject to the conditions set forth in
Section 2.06(c)(ii), the Borrower may increase the Aggregate Commitment then in
effect by increasing the Commitment

 

30

--------------------------------------------------------------------------------


 

of a Lender or by causing a Person acceptable to the Administrative Agent that
at such time is not a Lender to become a Lender (an “Additional Lender”).

 

(ii)                                  Any increase in the Aggregate Commitment
shall be subject to the following additional conditions:

 

(A)                               such increase shall not be less than
$10,000,000 unless the Administrative Agent otherwise consents;

 

(B)                               no Default shall have occurred and be
continuing at the effective date of such increase;

 

(C)                               if any Eurodollar Borrowings are outstanding
on the effective date of such increase, the Borrower shall make any payments
required pursuant to Section 5.02 in connection with such increase;

 

(D)                               each Lender shall have had the option to
increase its Commitment by its Applicable Percentage of the amount of such
increase; provided that, no Lender’s Commitment may be increased without the
consent of such Lender;

 

(E)                                if the Borrower elects to increase the
Aggregate Commitment by increasing the Commitment of a Lender, the Borrower and
such Lender shall execute and deliver to the Administrative Agent a certificate
substantially in the form of Exhibit E (a “Commitment Increase Certificate”),
and further, in the event a new Note is required to reflect the increased
Commitment of such Lender, then in that case, the Borrower shall deliver a new
Note (after presentation of same to Borrower by the Administrative Agent)
payable to such Lender in a principal amount equal to its Commitment after
giving effect to such increase, and otherwise duly completed, together with a
processing and recordation fee of $3,500 payable by the Borrower to the
Administrative Agent and the reimbursement by the Borrower of the reasonable
legal fees of counsel to the Administrative Agent; and

 

(F)                                 If the Borrower elects to increase the
Aggregate Commitment by causing an Additional Lender to become a party to this
Agreement, then the Borrower and such Additional Lender shall execute and
deliver to the Administrative Agent a certificate substantially in the form of
Exhibit F (an “Additional Lender Certificate”), together with an Administrative
Questionnaire and a processing and recordation fee of $3,500 payable by such
Additional Lender and the reimbursement by the Borrower of the reasonable legal
fees of counsel to the Administrative Agent, and the Borrower shall deliver a
Note (after presentation of same to Borrower by the Administrative Agent)
payable to such Additional Lender in a principal amount equal to its Commitment,
and otherwise duly completed.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to Section 2.06(c)(iv), from and after the effective date specified in
the Commitment Increase Certificate or the Additional Lender Certificate (or if
any Eurodollar Borrowings are outstanding, then the last day of the Interest
Period in respect of such Eurodollar Borrowings):  (A) the amount of the
Aggregate Commitment shall be increased as set forth therein, and (B) in the
case of an Additional Lender Certificate, any Additional Lender party thereto
shall be a party to this Agreement and the other Loan Documents and have the
rights and obligations of a Lender under

 

31

--------------------------------------------------------------------------------


 

this Agreement and the other Loan Documents.  In addition, the Lender or the
Additional Lender, as applicable, shall purchase a pro rata portion of the
Aggregate Revolving Credit Exposures of each of the other Lenders (and such
Lenders hereby agree to sell and to take all such further action to effectuate
such sale) such that each Lender (including any Additional Lender, if
applicable) shall hold its Applicable Percentage of the Aggregate Revolving
Credit Exposures after giving effect to the increase in the Aggregate
Commitment.

 

(iv)                              Upon its receipt of a duly completed
Commitment Increase Certificate or an Additional Lender Certificate, executed by
the Borrower and the Lender or the Borrower and the Additional Lender party
thereto, as applicable, the processing and recording fee referred to in
Section 2.06(c)(ii), the Administrative Questionnaire referred to in
Section 2.06(c)(ii), if applicable, and the written consent of the
Administrative Agent to such increase required by Section 2.06(c)(i), the
Administrative Agent shall accept such Commitment Increase Certificate or
Additional Lender Certificate and record the information contained therein in
the Register required to be maintained by the Administrative Agent pursuant to
Section 12.04(b)(iv).  No increase in the Aggregate Commitment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this Section 2.06(c)(iv).

 

(v)                                 After giving effect to an increase in the
Aggregate Commitment, the Aggregate Commitment shall not exceed the Maximum
Credit Amount.

 

Section 2.07                 Borrowing Base.

 

(a)                                 Initial Borrowing Base.  For the period from
and including the Effective Date to but excluding the first Redetermination
Date, the amount of the Borrowing Base shall be $1,900,000,000.  Notwithstanding
the foregoing, the Borrowing Base shall be subject to further adjustments from
time to time pursuant to this Section 2.07 and Section 8.13(c), Section 9.02(i),
Section 9.12, 9.17 and Section 9.18.

 

(b)                                 Scheduled and Interim Redeterminations. 
Subject to Section 2.07(d), the Borrowing Base shall be redetermined (a
“Scheduled Redetermination”) no later than April 1 and October 1 of each year,
commencing October 1, 2013.  In addition, the Borrower may, by notifying the
Administrative Agent thereof, and the Administrative Agent may, at the direction
of the Majority Lenders, by notifying the Borrower thereof, elect to cause the
Borrowing Base to be redetermined once between each Scheduled Redetermination
(an “Interim Redetermination”) in accordance with this Section 2.07.

 

(c)                                  Scheduled and Interim Redetermination
Procedure.

 

(i)                                     Each Scheduled Redetermination and each
Interim Redetermination shall be effectuated as follows:  Upon receipt by the
Administrative Agent of (A) the Reserve Report and the certificate required to
be delivered by the Borrower to the Administrative Agent, in the case of a
Scheduled Redetermination, pursuant to Section 8.12(a) and (c), and, in the case
of an Interim Redetermination, pursuant to Section 8.12(b) and (c), and (B) such
other reports, data and supplemental information, including, without limitation,
the information provided pursuant to Section 8.12(c), as may, from time to time,
be reasonably requested by the Majority Lenders (the

 

32

--------------------------------------------------------------------------------


 

Reserve Report, such certificate and such other reports, data and supplemental
information being the “Engineering Reports”), the Administrative Agent shall
evaluate the information contained in the Engineering Reports and shall, in good
faith, propose a new Borrowing Base (the “Proposed Borrowing Base”) based upon
such information and such other information (including the status of title
information with respect to the Oil and Gas Properties as described in the
Engineering Reports and the existence of any other Debt) as the Administrative
Agent deems appropriate and consistent with its normal oil and gas lending
criteria as it exists at the particular time.

 

(ii)                                  The Administrative Agent shall notify the
Borrower and the Lenders of the Proposed Borrowing Base (the “Proposed Borrowing
Base Notice”):

 

(A)                               in the case of a Scheduled Redetermination
(1) if the Administrative Agent shall have received the Engineering Reports
required to be delivered by the Borrower pursuant to Section 8.12(a) and (c) in
a timely and complete manner, then on or before March 15th and September 15th of
such year following the date of delivery or (2) if the Administrative Agent
shall not have received the Engineering Reports required to be delivered by the
Borrower pursuant to Section 8.12(a) and (c) in a timely and complete manner,
then promptly after the Administrative Agent has received complete Engineering
Reports from the Borrower and has had a reasonable opportunity to determine the
Proposed Borrowing Base in accordance with Section 2.07(c)(i); and

 

(B)                               in the case of an Interim Redetermination,
promptly, and in any event, within fifteen (15) days after the Administrative
Agent has received the required Engineering Reports.

 

(iii)                               Any Proposed Borrowing Base that would
increase the Borrowing Base then in effect must be approved or deemed to have
been approved by the Borrowing Base Increase Lenders as provided in this
Section 2.07(c)(iii); and any Proposed Borrowing Base that would decrease or
maintain the Borrowing Base then in effect must be approved or be deemed to have
been approved by the Supermajority Lenders as provided in this
Section 2.07(c)(iii).  Upon receipt of the Proposed Borrowing Base Notice, each
Lender shall have fifteen (15) days to agree with the Proposed Borrowing Base or
disagree with the Proposed Borrowing Base by proposing an alternate Borrowing
Base.  If at the end of such fifteen (15) days, any Lender has not communicated
its approval or disapproval in writing to the Administrative Agent, such silence
shall be deemed to be an approval of the Proposed Borrowing Base.  If, at the
end of such 15-day period, the Borrowing Base Increase Lenders, in the case of a
Proposed Borrowing Base that would increase the Borrowing Base then in effect,
or the Supermajority Lenders, in the case of a Proposed Borrowing Base that
would decrease or maintain the Borrowing Base then in effect, have approved or
deemed to have approved, as aforesaid, then the Proposed Borrowing Base shall
become the new Borrowing Base, effective on the date specified in
Section 2.07(d).  If, however, at the end of such 15-day period, the Borrowing
Base Increase Lenders or the Supermajority Lenders, as applicable, have not
approved or deemed to have approved, as aforesaid, then for purposes of this
Section 2.07, the Administrative Agent shall poll the Lenders to ascertain the
highest Borrowing Base then acceptable (aa) to the Supermajority Lenders,

 

33

--------------------------------------------------------------------------------


 

if such amount would decrease the Borrowing Base then in effect, or (bb) to the
Borrowing Base Increase Lenders, if such amount would increase the Borrowing
Base then in effect, which amount shall become the new Borrowing Base, effective
on the date specified in Section 2.07(d).

 

(iv)                              If any Lender refuses to approve a Proposed
Borrowing Base pursuant to Section 2.07(c)(iii), the Borrower shall have the
right to cause the Commitment of such dissenting Lender to be replaced pursuant
to Section 5.06.

 

(d)                                 Effectiveness of a Redetermined Borrowing
Base.  After a redetermined Borrowing Base is approved or is deemed to have been
approved by the Borrowing Base Increase Lenders or the Supermajority Lenders, as
applicable, pursuant to Section 2.07(c)(iii), the Administrative Agent shall
notify the Borrower and the Lenders of the amount of the redetermined Borrowing
Base (the “New Borrowing Base Notice”), and such amount shall become the new
Borrowing Base, effective and applicable to the Borrower, the Administrative
Agent, the Issuing Bank and the Lenders:

 

(A)                               in the case of a Scheduled Redetermination,
(1) if the Administrative Agent shall have received the Engineering Reports
required to be delivered by the Borrower pursuant to Section 8.12(a) and (c) in
a timely and complete manner, then no later than April 1 or October 1, as
applicable, following such notice, or (2) if the Administrative Agent shall not
have received the Engineering Reports required to be delivered by the Borrower
pursuant to Section 8.12(a) and (c) in a timely and complete manner, then on the
Business Day next succeeding delivery of such notice; and

 

(B)                               in the case of an Interim Redetermination, on
the Business Day next succeeding delivery of such notice.

 

(C)                               Such amount shall then become the Borrowing
Base until the next Scheduled Redetermination Date, the next Interim
Redetermination Date or the next adjustment to the Borrowing Base under
Section 8.13(c), Section 9.02(i), Section 9.12, 9.17 or Section 9.18, whichever
occurs first.  Notwithstanding the foregoing, no Scheduled Redetermination or
Interim Redetermination shall become effective until the New Borrowing Base
Notice related thereto is received by the Borrower.

 

Section 2.08                 Letters of Credit.

 

(a)                                 General.  Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account or for the account of any other Loan Party, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Availability Period; provided that the
Borrower may not request the issuance, amendment, renewal or extension of
Letters of Credit hereunder if the Aggregate Revolving Exposures exceed the
Borrowing Base then in effect at such time or the Aggregate Revolving Exposures
would exceed the Borrowing Base then in effect as a result thereof.  In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other

 

34

--------------------------------------------------------------------------------


 

agreement submitted by the Borrower to, or entered into by the Borrower with,
the Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement shall control.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to the Issuing Bank and the Administrative Agent (not less than three
(3) Business Days in advance of the requested date of issuance, amendment,
renewal or extension) a notice:

 

(i)                                     requesting the issuance of a Letter of
Credit or identifying the Letter of Credit to be amended, renewed or extended;

 

(ii)                                  specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day);

 

(iii)                               specifying the date on which such Letter of
Credit is to expire (which shall comply with Section 2.08(d));

 

(iv)                              specifying the amount of such Letter of
Credit;

 

(v)                                 specifying the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit; and

 

(vi)                              specifying the amount of the then effective
Borrowing Base, the current Aggregate Revolving Credit Exposures (without regard
to the requested Letter of Credit or the requested amendment, renewal or
extension of an outstanding Letter of Credit) and the pro forma Aggregate
Revolving Credit Exposures (giving effect to the requested Letter of Credit or
the requested amendment, renewal or extension of an outstanding Letter of
Credit).

 

Each notice shall constitute a representation that after giving effect to the
requested issuance, amendment, renewal or extension, as applicable, (i) the LC
Exposure shall not exceed the LC Commitment and (ii) the Aggregate Revolving
Credit Exposures shall not exceed the Aggregate Commitments.  Notwithstanding
the foregoing, the Issuing Bank shall not at any time be obligated to issue,
amend, renew or extend any Letter of Credit if any Lender is at such time an
Impacted Lender hereunder, unless (x) the Borrower cash collateralizes such
Impacted Lender’s portion of the total LC Exposure (calculated after giving
effect to the issuance, amendment, renewal or extension of such Letter of
Credit) in accordance with the procedures set forth in Section 2.08(k) or
(y) the Issuing Bank has entered into arrangements satisfactory to the Issuing
Bank in its sole discretion with the Borrower or such Impacted Lender to
eliminate the Issuing Bank’s risk with respect to such Impacted Lender’s portion
of the total LC Exposure.

 

(c)                                  If requested by the Issuing Bank, the
Borrower also shall submit a letter of credit application on the Issuing Bank’s
standard form in connection with any request for a Letter of Credit.

 

35

--------------------------------------------------------------------------------


 

(d)                                 Expiration Date.  Each Letter of Credit
shall expire at or prior to the close of business on the earlier of (i) the date
one year after the date of the issuance of such Letter of Credit (or, in the
case of any renewal or extension thereof, one year after such renewal or
extension) and (ii) the date that is five Business Days prior to the Maturity
Date.

 

(e)                                  Participations.  By the issuance of a
Letter of Credit (or an amendment to a Letter of Credit increasing the amount
thereof) and without any further action on the part of the Issuing Bank or the
Lenders, the Issuing Bank hereby grants to each Lender, and each Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by the Issuing Bank and not
reimbursed by the Borrower on the date due as provided in Section 2.08(f), or of
any reimbursement payment required to be refunded to the Borrower for any
reason.  Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this Section 2.08(e) in respect of Letters of Credit
is absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

(f)                                   Reimbursement.  If the Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 12:00 noon, Charlotte, North
Carolina time, on the date that such LC Disbursement is made, if the Borrower
shall have received notice of such LC Disbursement prior to 12:00 noon,
Charlotte, North Carolina time, on such date, or, if such notice has not been
received by the Borrower prior to such time on such date, then not later than
12:00 noon Charlotte, North Carolina time, on (i) the Business Day that the
Borrower receives such notice, if such notice is received prior to 12:00 noon,
Charlotte, North Carolina time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
if such LC Disbursement is not less than $1,000,000, the Borrower may, subject
to the conditions to Borrowing set forth herein, request in accordance with
Section 2.03 (or Section 2.09 in the case of a Swingline Loan) that such payment
be financed with a ABR Borrowing or a Swingline Loan in an equivalent amount
and, to the extent so financed, the Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting ABR Borrowing or Swingline
Loan.  If the Borrower makes such a request (and if the Borrower fails to make
such a request and has not made the relevant reimbursement, it shall be deemed
to have made such a request), the Administrative Agent shall notify each Lender
of the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Applicable Percentage thereof.  Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.05 with respect to Loans made by such
Lender (and Section 2.05 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Issuing Bank the amounts so received by it from the Lenders.  Promptly
following receipt by the

 

36

--------------------------------------------------------------------------------


 

Administrative Agent of any payment from the Borrower pursuant to this
Section 2.08(f), the Administrative Agent shall distribute such payment to the
Issuing Bank or, to the extent that Lenders have made payments pursuant to this
Section 2.08(f) to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear.

 

(g)                                  Obligations Absolute.  The Borrower’s
obligation to reimburse LC Disbursements as provided in Section 2.08(f) shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit, any Letter of Credit Agreement or this Agreement, or any term
or provision therein, (ii) any draft or other document presented under a Letter
of Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit or
any Letter of Credit Agreement, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.08(g), constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder.  Neither the Administrative Agent, the Lenders nor the Issuing Bank,
nor any of their Related Parties shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised all
requisite care in each such determination.  In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(h)                                 Disbursement Procedures.  The Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  The Issuing Bank
shall promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether the Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to any
such LC Disbursement.

 

37

--------------------------------------------------------------------------------


 

(i)                                     Interim Interest.  If the Issuing Bank
shall make any LC Disbursement, then, until the Borrower shall have reimbursed
the Issuing Bank for such LC Disbursement (either with its own funds or a
Borrowing under Section 2.08(f)), the unpaid amount thereof shall bear interest,
for each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Loans.  Interest accrued pursuant to this
Section 2.08(i) shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
Section 2.08(f) to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.

 

(j)                                    Replacement of the Issuing Bank.  The
Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank.  The Administrative Agent shall notify the Lenders of any such
replacement of the Issuing Bank.  At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 3.05(b).  From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require.  After the replacement of the Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of the Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

(k)                                 Cash Collateralization.  If (i) any Event of
Default shall occur and be continuing and the Borrower receives notice from the
Administrative Agent or the Majority Lenders demanding the deposit of cash
collateral pursuant to this Section 2.08(k), (ii) the Borrower is required to
pay to the Administrative Agent the excess attributable to an LC Exposure in
connection with any prepayment pursuant to Section 3.04(c), (iii) the Borrower
elects to cash collateralize the LC Exposure of any Impacted Lender pursuant to
Section 2.08(b) or (iv) any Letter of Credit is outstanding at the time any
Lender is an Impacted Lender and the Borrower receives written request from the
Issuing Bank demanding the deposit of cash collateral pursuant to this
Section 2.08(k), then the Borrower shall deposit, in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to, in the case of an Event of
Default, the LC Exposure, and in the case of a payment required by
Section 3.04(c), the amount of such excess as provided in Section 3.04(c), and
in the case of an Impacted Lender, an amount in cash equal to such Impacted
Lender’s portion of the total LC Exposure at such time as calculated pursuant to
clause (x) of Section 2.08(b) (less any amounts already on deposit in such
account representing cash collateral for any portion of such Impacted Lender’s
portion of the total LC Exposure), as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to any Loan Party described in
Section 10.01(h) or Section 10.01(i).  The Borrower hereby grants to the
Administrative Agent, for the benefit of the Issuing Bank and the Lenders, an
exclusive first priority and continuing perfected security interest in and

 

38

--------------------------------------------------------------------------------


 

Lien on such account and all cash, checks, drafts, certificates and instruments,
if any, from time to time deposited or held in such account, all deposits or
wire transfers made thereto, any and all investments purchased with funds
deposited in such account, all interest, dividends, cash, instruments, financial
assets and other Property from time to time received, receivable or otherwise
payable in respect of, or in exchange for, any or all of the foregoing, and all
proceeds, products, accessions, rents, profits, income and benefits therefrom,
and any substitutions and replacements therefor.  The Borrower’s obligation to
deposit amounts pursuant to this Section 2.08(k) shall be absolute and
unconditional, without regard to whether any beneficiary of any such Letter of
Credit has attempted to draw down all or a portion of such amount under the
terms of a Letter of Credit, and, to the fullest extent permitted by applicable
law, shall not be subject to any defense or be affected by a right of set-off,
counterclaim or recoupment which the Borrower or any of its Subsidiaries may now
or hereafter have against any such beneficiary, the Issuing Bank, the
Administrative Agent, the Lenders or any other Person for any reason
whatsoever.  Such deposit shall be held as collateral securing the payment and
performance of the Borrower’s and the Guarantor’s obligations under this
Agreement and the other Loan Documents.  The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account.  Other than any interest earned on the investment of such
deposits, which investments shall be made at the written request and instruction
of the Borrower but at the option and sole discretion of the Administrative
Agent and at the Borrower’s risk and expense, such deposits shall not bear
interest.  Interest or profits, if any, on such investments shall accumulate in
such account.  Moneys in such account shall be applied by the Administrative
Agent to reimburse the Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated, be
applied to satisfy other obligations of the Borrower and the Guarantors under
this Agreement or the other Loan Documents.  If the Borrower is required to
provide an amount of cash collateral pursuant to paragraphs (i), (iii) or
(iv) above, and the Borrower is not otherwise required to pay to the
Administrative Agent the excess attributable to an LC Exposure in connection
with any prepayment pursuant to Section 3.04(c), then such amount (to the extent
not applied as aforesaid) shall be returned to the Borrower within three
Business Days after (x) in the case of cash collateral provided pursuant to
paragraph (i) above, all Events of Default have been cured or waived and (y) in
the case of cash collateral provided pursuant to paragraphs (iii) or (iv) above,
the applicable Impacted Lender is no longer an Impacted Lender.  The Borrower
may at any time request confirmation from the Administrative Agent that an
Impacted Lender is no longer an Impacted Lender, and the Administrative Agent
shall promptly confirm such request or provide written confirmation to the
Borrower that such Lender remains an Impacted Lender and the basis for such
determination.

 

Section 2.09                 Swingline Loans.

 

(a)                                 Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the Availability Period in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $25,000,000
or (ii) the Aggregate Revolving Credit Exposures exceeding the lesser of (i) the
Borrowing Base then in effect or (ii) the Aggregate Commitments then in effect. 
Within the foregoing limits and subject

 

39

--------------------------------------------------------------------------------


 

to the terms and conditions set forth herein, the Borrowers may borrow, prepay
and reborrow Swingline Loans.

 

(b)                                 To request a Swingline Loan, the Borrower
shall notify the Administrative Agent of such request by telephone not later
than 2:00 p.m., Charlotte, North Carolina time, on the date of the proposed
Borrowing.  Each such telephonic Borrowing Request shall be irrevocable and
shall be confirmed promptly by hand delivery, telecopy or transmitted by
electronic communication to the Swingline Lender of a written Borrowing Request
in a form approved by the Administrative Agent and signed by the Borrower.  Each
such telephonic and written Borrowing Request shall specify the date of such
Borrowing, which shall be a Business Day in the United States, and aggregate
amount of the requested Borrowing.  The Administrative Agent will promptly
advise the Swingline Lender of any such notice received from the Borrower.  The
Swingline Lender shall make each Swingline Loan available to the Borrower by
means of a credit to the general deposit account of the Borrower with the
Swingline Lender (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.08(f), by
remittance to the Issuing Bank) by 4:00 p.m., Charlotte, North Carolina time, on
the date such Borrowing is requested.

 

(c)                                  The Swingline Lender may by written notice
given to the Administrative Agent not later than 10:00 a.m., Charlotte, North
Carolina time, on any Business Day require the Lenders to acquire participations
on such Business Day in all or a portion of the Swingline Loans outstanding. 
Such notice shall specify the aggregate amount of Swingline Loans in which
Lenders will participate.  Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Lender, specifying in such
notice such Lender’s Applicable Percentage of such Swingline Loan or Swingline
Loans.  Each Lender hereby absolutely and unconditionally agrees, upon receipt
of notice as provided above, to pay to the Administrative Agent, for the account
of the Swingline Lender, such Lender’s Applicable Percentage of such Swingline
Loan or Loans.  Each Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.  Each Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.05 with respect to
Loans made by such Lender (and Section 2.05 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Lenders.  The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender.  Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any

 

40

--------------------------------------------------------------------------------


 

reason.  The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.

 

Section 2.10                 Cash Collateral.  At any time that there shall
exist an Impacted Lender, within one Business Day following the written request
of the Administrative Agent or the Issuing Bank (with a copy to the
Administrative Agent), the Borrower shall Cash Collateralize the Issuing Bank’s
Fronting Exposure with respect to such Impacted Lender (determined after giving
effect to Section 2.11(a)(iv) and any Cash Collateral provided by such Impacted
Lender) in an amount not less than the Minimum Collateral Amount.

 

(a)                                 Grant of Security Interest.  The Borrower,
and to the extent provided by any Impacted Lender, such Impacted Lender, hereby
grants to the Administrative Agent, for the benefit of the Issuing Bank, and
agrees to maintain, a first priority security interest in all such Cash
Collateral as security for the Impacted Lender’s obligation to fund
participations in respect of Letters of Credit, to be applied pursuant to clause
(b) below.  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Bank as herein provided (other than the
Liens permitted under Section 9.03), or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Impacted Lender).

 

(b)                                 Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under this
Section 2.10 or Section 2.11  in respect of Letters of Credit shall be applied
to the satisfaction of the Impacted Lender’s obligation to fund participations
in respect of Letters of Credit (including, as to Cash Collateral provided by an
Impacted Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

 

(c)                                  Termination of Requirement.  Cash
Collateral (or the appropriate portion thereof) provided to reduce the Issuing
Bank’s Fronting Exposure shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.10 following (i) the elimination of the
applicable Fronting Exposure (including by the termination of Impacted Lender
status of the applicable Lender), or (ii) the determination by the
Administrative Agent and the Issuing Bank that there exists excess Cash
Collateral; provided that, subject to Section 2.11 the Person providing Cash
Collateral and the Issuing Bank may agree that Cash Collateral shall be held to
support future anticipated Fronting Exposure or other obligations and provided
further that to the extent that such Cash Collateral was provided by the
Borrower, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Loan Documents.

 

Section 2.11                 Impacted Lenders.

 

(a)                                 Impacted Lender Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes an Impacted Lender, then, until such time as such Lender is no
longer an Impacted Lender, to the extent permitted by applicable law:

 

41

--------------------------------------------------------------------------------


 

(i)                                     Waivers and Amendments.  Such Impacted
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definitions of
Borrowing Base Increase Lenders, Majority Lenders and Supermajority Lenders.

 

(ii)                                  Impacted Lender Waterfall.  Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of such Impacted Lender (whether voluntary or mandatory, at
maturity, pursuant to Article X or otherwise) or received by the Administrative
Agent from an Impacted Lender pursuant to Section 12.08 shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Impacted Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Impacted Lender to the Issuing Bank or the Swingline
Lender hereunder; third, to Cash Collateralize the Issuing Bank’s Fronting
Exposure with respect to such Impacted Lender in accordance with Section 2.10;
fourth, as the Borrower may request (so long as no Default exists), to the
funding of any Loan in respect of which such Impacted Lender has failed to fund
its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Impacted Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Bank’s future Fronting Exposure with respect to such Impacted Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.10; sixth, to the payment of any amounts owing to the Lenders,
the Issuing Bank or the Swingline Lender as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, the Issuing Bank or the
Swingline Lender against such Impacted Lender as a result of such Impacted
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Impacted Lender as a result of such Impacted Lender’s breach of its
obligations under this Agreement; and eighth, to such Impacted Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Impacted Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 6.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all Non-Impacted Lenders on a pro rata basis prior
to being applied to the payment of any Loans of, or LC Disbursements owed to,
such Impacted Lender until such time as all Loans and LC Exposures and Swingline
Loans are held by the Lenders pro rata in accordance with the Commitments
hereunder without giving effect to Section 2.11(a)(iv).  Any payments,
prepayments or other amounts paid or payable to an Impacted Lender that are
applied (or held) to pay amounts owed by an Impacted Lender or to post Cash
Collateral pursuant to this Section 2.11(a)(ii) shall be deemed paid to and
redirected by such Impacted Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees.

 

(A)                               No Impacted Lender shall be entitled to
receive any commitment fee pursuant to Section 3.05(a) for any period during
which that Lender is an

 

42

--------------------------------------------------------------------------------


 

Impacted Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Impacted Lender).

 

(B)                               Each Impacted Lender shall be entitled to
receive Letter of Credit Fees under Section 3.05(b)(i) for any period during
which that Lender is an Impacted Lender only to the extent allocable to its
Applicable Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 2.10.

 

(C)                               With respect to any commitment fee or Letter
of Credit fee not required to be paid to any Impacted Lender pursuant to clause
(a)(iii)(A) or (a)(iii)(B) above, the Borrower shall (x) pay to each
Non-Impacted Lender that portion of any such fee otherwise payable to such
Impacted Lender with respect to such Impacted Lender’s LC Exposure or
participation in Swingline Loans that has been reallocated to such Non-Impacted
Lender pursuant to clause (a)(iv) below, (y) pay to the Issuing Bank and the
Swingline Lender, as applicable, the amount of any such fee otherwise payable to
such Impacted Lender to the extent allocable to the Issuing Bank’s or the
Swingline Lender’s Fronting Exposure to such Impacted Lender, and (z) not be
required to pay the remaining amount of any such fee.

 

(iv)                              Reallocation of Participations to Reduce
Fronting Exposure.  All or any part of such Impacted Lender’s LC Exposure and
participation in Swingline Loans shall be reallocated among the Non-Impacted
Lenders in accordance with their respective Applicable Percentages (calculated
without regard to such Impacted Lender’s Commitment) but only to the extent that
(x) the conditions set forth in Section 6.02 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Impacted Lender to exceed such Non-Impacted Lender’s Commitment.  No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against an Impacted Lender arising from that Lender having
become an Impacted Lender, including any claim of a Non-Impacted Lender as a
result of such Non-Impacted Lender’s increased exposure following such
reallocation.

 

(v)                                 Cash Collateral, Repayment of Swingline
Loans.  If the reallocation described in clause (a)(iv) above cannot, or can
only partially, be effected, the Borrower shall, without prejudice to any right
or remedy available to it hereunder or under law, (x) first, prepay Swingline
Loans in an amount equal to the Swingline Lender’s Fronting Exposure and
(y) second, Cash Collateralize the Issuing Bank’s Fronting Exposure in
accordance with the procedures set forth in Section 2.10.

 

(b)                                 Impacted Lender Cure.  If the Borrower, the
Administrative Agent, the Swingline Lender and Issuing Bank agree in writing
that a Lender is no longer an Impacted Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held pro rata by
the

 

43

--------------------------------------------------------------------------------


 

Lenders in accordance with the Commitments hereunder (without giving effect to
Section 2.11(a)(iv), whereupon such Lender will cease to be an Impacted Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was
an Impacted Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Impacted
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been an Impacted Lender.

 

(c)                                  New Swingline Loans/Letters of Credit.  So
long as any Lender is an Impacted Lender, (i) the Swingline Lender shall not be
required to fund any Swingline Loans unless it is satisfied that the
participations therein will be fully allocated among non-Impacted Lenders in a
manner consistent with clause (a)(iv) above and the Impacted Lender shall not
participate therein and (ii) the Issuing Bank shall not be required to issue,
extend, renew or increase any Letter of Credit unless it is satisfied that the
LC Exposure related to any existing Letters of Credit as well as the new,
extended, renewed or increased Letter of Credit has been or will be fully
allocated among the non-Impacted Lenders in a manner consistent with clause
(a)(iv) above and such Impacted Lender shall not participate therein except to
the extent such Impacted Lender’s participation has been or will be fully Cash
Collateralized in accordance with Section 2.10.

 

ARTICLE III
Payments of Principal and Interest; Prepayments; Fees

 

Section 3.01                 Repayment of Loans.  The Borrower hereby
unconditionally promises to pay to the (a) Administrative Agent for the account
of each Lender the then unpaid principal amount of each Loan on the Termination
Date and (b) Swingline Lender the then unpaid principal amount of each Swingline
Loan on the earlier of (i) the Termination Date and (ii) seven (7) Business Days
after such Swingline Loan is made; provided that on each date that a Loan is
made, the Borrower shall repay all Swingline Loans then outstanding.

 

Section 3.02                 Interest.

 

(a)                                 ABR Loans.  The Loans comprising each ABR
Borrowing shall bear interest on the unpaid principal amount of such Loans at
the Alternate Base Rate plus the Applicable Margin, but in no event to exceed
the Highest Lawful Rate.

 

(b)                                 Eurodollar Loans.  The Loans comprising each
Eurodollar Borrowing shall bear interest on the unpaid principal amount of such
Loans at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin, but in no event to exceed the Highest
Lawful Rate.

 

(c)                                  Swingline Loans.  Each Swingline Loan shall
bear interest on the unpaid principal amount of such Swingline Loan at the
Alternate Base Rate plus the Applicable Margin, but in no event to exceed the
Highest Lawful Rate.

 

(d)                                 Post-Default Rate.  Notwithstanding the
foregoing, if any principal of or interest on any Loan or any fee or other
amount payable by the Borrower or any Guarantor hereunder or under any other
Loan Document is not paid when due, whether at stated maturity,

 

44

--------------------------------------------------------------------------------


 

upon acceleration or otherwise, such overdue amount shall bear interest, after
as well as before judgment, at a rate per annum equal to two percent (2%) plus
the rate applicable to ABR Loans as provided in Section 3.02(a), but in no event
to exceed the Highest Lawful Rate.

 

(e)                                  Interest Payment Dates.  Accrued interest
on each Loan shall be payable in arrears on each Interest Payment Date for such
Loan and on the Termination Date; provided that (i) accrued interest on any
Swingline Loan shall be payable on the earlier of (a) the Termination Date and
(b) seven (7) Business Days after such Swingline Loan is made, (ii) interest
accrued pursuant to Section 3.02(d) shall be payable on demand, (iii) in the
event of any repayment or prepayment of any Loan (other than an optional
prepayment of an ABR Loan prior to the Termination Date), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment, and (iv) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

(f)                                   Interest Rate Computations.  All interest
hereunder shall be computed on the basis of a year of 360 days, unless such
computation would exceed the Highest Lawful Rate, in which case interest shall
be computed on the basis of a year of 365 days (or 366 days in a leap year),
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error, and be binding upon the
parties hereto.

 

Section 3.03                 Alternate Rate of Interest.  If prior to the
commencement of any Interest Period for a Eurodollar Borrowing:

 

(a)                                 the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate for such Interest Period; or

 

(b)                                 the Administrative Agent is advised by the
Majority Lenders that the Adjusted LIBO Rate or LIBO Rate, as applicable, for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period, then the Administrative Agent shall give notice thereof to the
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing.

 

45

--------------------------------------------------------------------------------


 

Section 3.04                 Prepayments.

 

(a)                                 Optional Prepayments.  The Borrower shall
have the right at any time and from time to time to prepay any Borrowing in
whole or in part, subject to prior notice in accordance with Section 3.04(b).

 

(b)                                 Notice and Terms of Optional Prepayment. 
The Borrower shall notify the Administrative Agent by telephone (confirmed by
telecopy or electronic mail) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 1:00 p.m. Charlotte, North
Carolina time, three Business Days before the date of prepayment, or (ii) in the
case of prepayment of an ABR Borrowing, not later than 11:00 a.m. Charlotte,
North Carolina time, on the date of prepayment, which date shall be a Business
Day in the United States.  Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid.  Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof.  Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02.  Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing.  Prepayments
shall be accompanied by accrued interest to the extent required by Section 3.02.

 

(c)                                  Mandatory Prepayments.

 

(i)                                     If, after giving effect to any
termination or reduction of the Aggregate Commitment pursuant to
Section 2.06(b), the Aggregate Revolving Credit Exposures exceed the Aggregate
Commitments, then the Borrower shall: (A) (1) if the Borrower does not have an
Investment Grade Rating, either prepay the Borrowings in an aggregate principal
amount equal to such excess, or add to the Mortgaged Property Oil and Gas
Properties having value, as determined by the Administrative Agent and the
Majority Lenders, equal to or greater than such excess, or implement a
combination thereof and (2) if the Borrower has an Investment Grade Rating,
either prepay the Borrowings in an aggregate principal amount equal to such
excess or take such actions as reasonably requested by the Administrative Agent
to include as Mortgaged Property Oil and Gas Properties having value, as
determined by the Administrative Agent and the Majority Lenders, equal to or
greater than such excess, or implement a combination thereof, and (B) if any
excess remains after prepaying all of the Borrowings as a result of an LC
Exposure, pay to the Administrative Agent on behalf of the Lenders an amount
equal to such excess to be held as cash collateral as provided in
Section 2.08(k).  The Borrower will be obligated to make such prepayment,
provide such collateral and/or deposit of cash collateral within ninety (90)
days following such termination or reduction of the Aggregate Commitment;
provided that all payments required to be made pursuant to this
Section 3.04(c)(i) must be made on or prior to the Termination Date.

 

(ii)                                  Upon any redetermination of or adjustment
to the amount of the Borrowing Base in accordance with Section 2.07 or
Section 8.13(c), if the Aggregate Revolving Credit Exposures exceed the
redetermined or adjusted Borrowing Base, then the Borrower shall either
(A)(1) (x) if the Borrower does not have an Investment Grade Rating, either
prepay the Borrowings in an aggregate principal amount equal to such excess, or
add to the Mortgaged Property Oil and Gas Properties having value, as determined
by the Administrative Agent and the Majority Lenders, equal to or greater than
such excess, or implement a combination thereof

 

46

--------------------------------------------------------------------------------


 

and (y) if the Borrower has an Investment Grade Rating, either prepay the
Borrowings in an aggregate principal amount equal to such excess or take such
actions as reasonably requested by the Administrative Agent to include as
Mortgaged Property Oil and Gas Properties having value, as determined by the
Administrative Agent and the Majority Lenders, equal to or greater than such
excess, or implement a combination thereof and (2) if any excess remains after
prepaying all of the Borrowings as a result of an LC Exposure, pay to the
Administrative Agent on behalf of the Lenders an amount equal to such excess to
be held as cash collateral as provided in Section 2.08(k) or (B) prepay, subject
to the payment of any funding indemnification amounts required by Section 5.02
but without premium or penalty, the principal amount of such excess in not more
than six (6) equal monthly installments plus accrued interest thereon with the
first such monthly payment being due within thirty (30) days following its
receipt of the New Borrowing Base Notice in accordance with Section 2.07(d) or
the date the adjustment occurs.  The Borrower shall be obligated to make any
prepayment pursuant to Section 3.04(c)(ii)(A)(1) and/or provide any collateral
pursuant to Section 3.04(c)(ii)(A)(1) and/or deposit cash collateral pursuant to
Section 3.04(c)(ii)(A)(2) within ninety (90) days following its receipt of the
New Borrowing Base Notice in accordance with Section 2.07(d) or the date the
adjustment occurs.  The Borrower shall be obligated to make all payments
required to be made pursuant to Section 3.04(c)(ii)(B) on or prior to the
Termination Date.  Notwithstanding any of the foregoing, all payments, additions
of mortgages on Oil and Gas Properties and cash collateral deposits required to
be made pursuant to this Section 3.04(c)(ii) must be made on or prior to the
Termination Date.

 

(iii)                               Upon any adjustments to the Borrowing Base
pursuant to Section 9.02(i), 9.12 or Section 9.18, if the Aggregate Revolving
Credit Exposures exceed the Borrowing Base as adjusted, then the Borrower shall
(A)(1) if the Borrower does not have an Investment Grade Rating, either prepay
the Borrowings in an aggregate principal amount equal to such excess, or add to
the Mortgaged Property Oil and Gas Properties having value, as determined by the
Administrative Agent and the Majority Lenders, equal to or greater than such
excess, or implement a combination thereof and (2) if the Borrower has an
Investment Grade Rating, either prepay the Borrowings in an aggregate principal
amount equal to such excess or take such actions as reasonably requested by the
Administrative Agent to include as Mortgaged Property Oil and Gas Properties
having value, as determined by the Administrative Agent and the Majority
Lenders, equal to or greater than such excess, or implement a combination
thereof and (B) if any excess remains after prepaying all of the Borrowings as a
result of an LC Exposure, pay to the Administrative Agent on behalf of the
Lenders an amount equal to such excess to be held as cash collateral as provided
in Section 2.08(k).  The Borrower shall be obligated to make such prepayment,
provide such collateral and/or deposit of cash collateral within ninety (90)
days following such adjustment to the Borrowing Base (or, if sooner, on the date
the Borrower receives cash proceeds as a result of a disposition pursuant to
Section 9.12); provided that all payments required to be made pursuant to this
Section 3.04(c)(iii)  must be made on or prior to the Termination Date.

 

(iv)                              Each prepayment of Borrowings pursuant to this
Section 3.04(c) shall be applied, first, ratably to any ABR Borrowings then
outstanding, and, second, to any Eurodollar Borrowings then outstanding, and if
more than one Eurodollar Borrowing is then outstanding, to each such Eurodollar
Borrowing in order of priority beginning with the Eurodollar Borrowing with the
least number of days remaining in the Interest Period applicable

 

47

--------------------------------------------------------------------------------


 

thereto and ending with the Eurodollar Borrowing with the most number of days
remaining in the Interest Period applicable thereto.

 

(v)                                 Each prepayment of Borrowings pursuant to
this Section 3.04(c) shall be applied ratably to the Loans included in the
prepaid Borrowings.  Prepayments pursuant to this Section 3.04(c) shall be
accompanied by accrued interest to the extent required by Section 3.02.

 

(d)                                 No Premium or Penalty.  Prepayments
permitted or required under this Section 3.04 shall be without premium or
penalty, except as required under Section 5.02.

 

Section 3.05                 Fees.

 

(a)                                 Commitment Fees.  The Borrower agrees to pay
to the Administrative Agent for the account of each Lender a commitment fee,
which shall accrue at the applicable Commitment Fee Rate on the daily unused
amount of the Commitment of such Lender during the period from and including the
date of this Agreement to but excluding the Termination Date.  Accrued
commitment fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the Termination Date, commencing on
the first such date to occur after the date hereof.  All commitment fees shall
be computed on the basis of a year of 360 days, unless such computation would
exceed the Highest Lawful Rate, in which case interest shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).  If a Lender is an Impacted Lender, commitment fees shall cease to
accrue pursuant to this Section 3.05(a) on the entire Commitment of such Lender
until such Lender is no longer an Impacted Lender.  Solely for purposes of
calculating the commitment fees pursuant to this Section 3.05(a), Swingline
Loans will not be deemed to be a utilization of the Commitments.

 

(b)                                 Letter of Credit Fees.  The Borrower agrees
to pay (i) to the Administrative Agent for the account of each Lender a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the same Applicable Margin used to determine the interest rate
applicable to Eurodollar Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the date of this Agreement
to but excluding the later of the date on which such Lender’s Commitment
terminates and the date on which such Lender ceases to have any LC Exposure,
(ii) to the Issuing Bank a fronting fee, which shall accrue at the rate of
0.125% per annum on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the date of this Agreement to but excluding the later of the
date of termination of the Commitments and the date on which there ceases to be
any LC Exposure, provided that in no event shall such fee be less than $300
during any quarter, and (iii) to the Issuing Bank, for its own account, its
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder.  Participation fees
and fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
date of this Agreement; provided that all such fees shall be payable on the
Termination Date and any such fees accruing after the

 

48

--------------------------------------------------------------------------------


 

Termination Date shall be payable on demand.  Any other fees payable to the
Issuing Bank pursuant to this Section 3.05(b) shall be payable within 10 days
after demand.  All participation fees and fronting fees shall be computed on the
basis of a year of 360 days, unless such computation would exceed the Highest
Lawful Rate, in which case interest shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

 

(c)                                  Administrative Agent Fees.  The Borrower
agrees to pay to the Administrative Agent, for its own account, fees payable in
the amounts and at the times separately agreed upon between the Borrower and the
Administrative Agent.

 

ARTICLE IV
Payments; Pro Rata Treatment; Sharing of Set-offs.

 

Section 4.01                 Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.

 

(a)                                 Payments by the Borrower.  The Borrower
shall make each payment required to be made by it hereunder (whether of
principal, interest, fees or reimbursement of LC Disbursements, or of amounts
payable under Section 5.01, Section 5.02, Section 5.03 or otherwise) prior to
2:00 p.m. Charlotte, North Carolina time, on the date when due, in immediately
available funds, without defense, deduction, recoupment, set-off or
counterclaim.  Fees, once paid, shall not be refundable under any
circumstances.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent at its offices specified
in Section 12.01, except payments to be made directly to the Issuing Bank as
expressly provided herein and except that payments pursuant to Section 2.09,
Section 5.01, Section 5.02, Section 5.03 and Section 12.03 shall be made
directly to the Persons entitled thereto.  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments hereunder shall be made in dollars.

 

(b)                                 Application of Insufficient Payments.  If at
any time insufficient funds are received by and available to the Administrative
Agent to pay fully all amounts of principal, unreimbursed LC Disbursements,
interest and fees then due hereunder, such funds shall be applied (i) first,
towards payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal and
unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c)                                  Sharing of Payments by Lenders.  If any
Lender shall, by exercising any right of set-off or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any of its Loans or
participations in LC Disbursements resulting in such Lender

 

49

--------------------------------------------------------------------------------


 

receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender (other than, in the case of Swingline
Loans, the Swingline Lender), then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Loans and
participations in LC Disbursements of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this Section 4.01(c) shall not be construed
to apply to any payment made by the Borrower to a particular Lender pursuant to
and in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of an Impacted Lender) or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant.  The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

Section 4.02                 Presumption of Payment by the Borrower.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Bank that the Borrower will not make such payment,
the Administrative Agent may assume that the Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Bank, as the case may be, the amount
due.  In such event, if the Borrower has not in fact made such payment, then
each of the Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

Section 4.03                 Certain Deductions by the Administrative Agent.  If
any Lender shall fail to make any payment required to be made by it pursuant to
Section 2.05(b), Section 2.08(e), Section 2.08(f) or Section 4.02 then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

 

Section 4.04                 Disposition of Proceeds.  The Security Instruments
contain an assignment by the Borrower and/or the Material Subsidiaries unto and
in favor of the Administrative Agent for the benefit of the Lenders of all of
the Borrower’s or each Material Subsidiary’s interest in and to production and
all proceeds attributable thereto which may be produced from or allocated to the
Mortgaged Property.  The Security Instruments further provide in general for the

 

50

--------------------------------------------------------------------------------


 

application of such proceeds to the satisfaction of the Indebtedness and other
obligations described therein and secured thereby.  Notwithstanding the
assignment contained in such Security Instruments, until the occurrence of an
Event of Default, (a) the Administrative Agent and the Lenders agree that they
will neither notify the purchaser or purchasers of such production nor take any
other action to cause such proceeds to be remitted to the Administrative Agent
or the Lenders, but the Lenders will instead permit such proceeds to be paid to
the Borrower and its Material Subsidiaries and (b) the Lenders hereby authorize
the Administrative Agent to take such actions as may be necessary to cause such
proceeds to be paid to the Borrower and/or such Material Subsidiaries.

 

ARTICLE V
Increased Costs; Break Funding Payments; Taxes; Illegality

 

Section 5.01                 Increased Costs.

 

(a)                                 Changes in Law.  If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the Adjusted LIBO Rate) or the Issuing Bank;

 

(ii)                                  subject any Lender to any Taxes (other
than (A) Indemnified Taxes indemnified pursuant to Section 5.03, or (B) Excluded
Taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

 

(iii)                               impose on any Lender or the Issuing Bank or
the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Loans made by such Lender or any Letter of
Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, the Issuing Bank or
other Recipient hereunder (whether of principal, interest or any other amount),
then, upon request of such Lender, the Issuing Bank or other Recipient, the
Borrower will pay to such Lender, the Issuing Bank or other Recipient, as the
case may be, such additional amount or amounts as will compensate such Lender,
the Issuing Bank or other Recipient, as the case may be, for such additional
costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or the
Issuing Bank determines that any Change in Law affecting such Lender or the
Issuing Bank or any lending office of such Lender or such Lender’s or Issuing
Bank’s holding company, if any, regarding capital requirements or liquidity
requirements, has or would have the effect of reducing the rate of return on
such Lender’s or the Issuing Bank’s capital or on the capital of such Lender’s
or the Issuing

 

51

--------------------------------------------------------------------------------


 

Bank’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit or Swingline Loans held by, such Lender, or the Letters of Credit issued
by the Issuing Bank, to a level below that which such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or the Issuing
Bank’s policies and the policies of such Lender’s or the Issuing Bank’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company for any such reduction suffered.

 

(c)                                  Certificates.  A certificate of a Lender or
the Issuing Bank setting forth the amount or amounts necessary to compensate
such Lender or the Issuing Bank or its holding company, as the case may be, as
specified in Section 5.01(a) or (b), shall be delivered to the Borrower and
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or the Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)                                 Effect of Failure or Delay in Requesting
Compensation.  Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section 5.01 shall not constitute a waiver
of such Lender’s or the Issuing Bank’s right to demand such compensation;
provided that the Loan Parties shall not be required to compensate a Lender or
any Issuing Bank pursuant to this Section 5.01 for any increased costs or
reductions incurred more than one hundred eighty (180) days prior to the date
that such Lender or such Issuing Bank, as the case may be, notifies the Borrower
of the Change in Law giving rise to such increased costs or reductions and of
such Lender’s or such Issuing Bank’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the one hundred eighty (180) day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

Section 5.02                 Break Funding Payments.  In the event of (a) the
payment of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan into an ABR Loan other than
on the last day of the Interest Period applicable thereto, or (c) the failure to
borrow, convert, continue or prepay any Eurodollar Loan on the date specified in
any notice delivered pursuant hereto, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event.  In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market.

 

52

--------------------------------------------------------------------------------


 

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

Section 5.03                 Taxes.

 

(a)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Loan Party under any Loan
Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 5.03(a)), the Administrative Agent, Lender or Issuing Bank
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions
and (iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

(b)                                 Payment of Other Taxes by the Borrower.  The
Borrower shall pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.

 

(c)                                  Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent, each Lender and the Issuing
Bank, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent, such Lender
or the Issuing Bank, as the case may be, on or with respect to any payment by or
on account of any obligation of the Borrower hereunder (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 5.03) and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate of the Administrative Agent, a Lender or
the Issuing Bank as to the amount of such payment or liability under this
Section 5.03 shall be delivered to the Borrower and shall be conclusive absent
manifest error.

 

(d)                                 Indemnification by the Lenders.  Each Lender
shall severally indemnify the Administrative Agent, within 10 days after written
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.04(c)(i) relating
to the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan

 

53

--------------------------------------------------------------------------------


 

Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (d).

 

(e)                                  Evidence of Payments.  As soon as
practicable after any payment of Indemnified Taxes or Other Taxes by the
Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(f)                                   Foreign Lenders.  Any Foreign Lender that
is entitled to an exemption from or reduction of United States withholding tax
under the law of the jurisdiction in which the Borrower is resident for tax
purposes, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement or any other Loan Document shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate.

 

(g)                                  FATCA Documentation.           If a payment
made to a Lender under any Loan Document would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this paragraph (g), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

(h)                                 Tax Refunds.  If the Administrative Agent or
a Lender determines, in its sole discretion exercised in good faith, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 5.03, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 5.03 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
paragraph (h), in no event will the Administrative Agent or any Lender be
required to pay any amount to the Borrower pursuant to this paragraph (h) the
payment of which would place such

 

54

--------------------------------------------------------------------------------


 

Administrative Agent or Lender in a less favorable net after-Tax position than
the indemnified party would have been in if the Tax subject to the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This Section 5.03 shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

 

Section 5.04                 Designation of Different Lending Office.  If any
Lender requests compensation under Section 5.01, or if the Borrower is required
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 5.03,
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 5.01 or Section 5.03, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

Section 5.05                 Illegality.  Notwithstanding any other provision of
this Agreement, in the event that it becomes unlawful for any Lender or its
applicable lending office to honor its obligation to make or maintain Eurodollar
Loans either generally or having a particular Interest Period hereunder, then
(a) such Lender shall promptly notify the Borrower and the Administrative Agent
thereof and such Lender’s obligation to make such Eurodollar Loans shall be
suspended (the “Affected Loans”) until such time as such Lender may again make
and maintain such Eurodollar Loans and (b) all Affected Loans which would
otherwise be made by such Lender shall be made instead as ABR Loans (and, if
such Lender so requests by notice to the Borrower and the Administrative Agent,
all Affected Loans of such Lender then outstanding shall be automatically
converted into ABR Loans on the date specified by such Lender in such notice)
and, to the extent that Affected Loans are so made as (or converted into) ABR
Loans, all payments of principal which would otherwise be applied to such
Lender’s Affected Loans shall be applied instead to its ABR Loans.  Subject to
Section 5.06, no Commitment of any Lender shall be increased or otherwise
affected solely as a result of the operation of this Section 5.05 and, except as
otherwise expressly provided in this Section 5.05, performance by the Borrower
of its obligations hereunder and the other Loan Documents shall not be excused
or otherwise modified solely as a result of the operation of this Section 5.05.

 

Section 5.06                 Replacement of Lenders

 

(a)                                 If any Lender requests compensation under
Section 5.01, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 5.03, and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 5.04, or if any Lender has Affected Loans pursuant to Section 5.05, or
if any Lender becomes an Impacted Lender, or if any Lender refuses to approve a
Proposed Borrowing Base pursuant to Section 2.07(c)(iii), or if the Borrower has
the right to replace a Lender pursuant to Section 12.02, and as a result, the
Borrower elects to replace such dissenting Lender pursuant to

 

55

--------------------------------------------------------------------------------


 

Section 2.07(c)(iv), then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 12.04(b)), all its
interests, rights (other than its existing rights to payments pursuant to
Section 5.01 or Section 5.03 and obligations under this Agreement and the
related Loan Documents to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (i) the Borrower shall have received the prior written consent of the
Administrative Agent, which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 5.02) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts),
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 5.01 or payments required to be made pursuant to Section 5.03,
such assignment will result in a reduction in such compensation or payments,
(iv) such assignment does not conflict with applicable law, and (v) in the case
of any assignment resulting from a Lender becoming a non-consenting Lender
pursuant to Section 12.02, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.  A Lender shall not be required to make
any such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

 

ARTICLE VI
Conditions Precedent

 

Section 6.01                 Effective Date.  The obligations of the Lenders to
make Loans and of the Issuing Bank to issue Letters of Credit hereunder shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 12.02):

 

(a)                                 The Administrative Agent shall have received
all fees and other amounts due and payable on or prior to the Effective Date,
including, without limitation, to the extent invoiced, reimbursement or payment
of all of the Administrative Agent’s out-of-pocket expenses including, without
limitation, the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, required to be reimbursed or paid by the Borrower
hereunder.

 

(b)                                 The Administrative Agent shall have received
a certificate of the Secretary or an Assistant Secretary of the Borrower and
each Guarantor setting forth (i) resolutions duly adopted by such Person’s board
of directors (or other governing body) with respect to the authorization of such
Person to execute and deliver the Loan Documents to which it is a party and to
enter into the transactions contemplated in those documents, (ii) the officers
of the Borrower and such Guarantor (y) who are authorized to sign the Loan
Documents to which such Person is a party and (z) who will, until replaced by
another officer or officers duly authorized for that purpose, act as its
representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the transactions
contemplated hereby, (iii) specimen signatures of such authorized officers, and
(iv) articles or certificate of incorporation or formation of the Borrower and
such Guarantor and all amendments

 

56

--------------------------------------------------------------------------------


 

thereto, certified as of a recent date by the appropriate Governmental Authority
in its jurisdiction of incorporation, and the bylaws or other governing document
of such Person as in effect on the Effective Date.  The Administrative Agent and
the Lenders may conclusively rely on such certificate until the Administrative
Agent receives notice in writing from the Borrower to the contrary.

 

(c)                                  The Administrative Agent shall have
received certificates as of a recent date of the good standing of the Borrower
and each Guarantor under the laws of its jurisdiction of organization and, to
the extent requested by the Administrative Agent, each other jurisdiction where
such Person is qualified to do business and, to the extent available, a
certificate of the relevant taxing authorities of such jurisdictions certifying
that such Person has filed required tax returns and owes no delinquent taxes.

 

(d)                                 The Administrative Agent shall have received
a compliance certificate which shall be substantially in the form of Exhibit B,
duly and properly executed by a Responsible Officer and dated as of the
Effective Date certifying compliance (including compliance with Section 8.12)
with the Existing Credit Agreement as of such date.

 

(e)                                  The Administrative Agent shall have
received from each party hereto counterparts (in such number as may be requested
by the Administrative Agent) of this Agreement signed on behalf of such party.

 

(f)                                   The Administrative Agent shall have
received duly executed Notes payable to each requesting Lender in a principal
amount equal to such requesting Lender’s Commitment dated as of the date hereof.

 

(g)                                  The Administrative Agent shall have
received from each party thereto duly executed and completed counterparts (in
such number as may be requested by the Administrative Agent) of the Security
Instruments, including the Reaffirmation Agreements, amendments to the
Borrower’s existing mortgages, and the other Security Instruments described on
Exhibit C, in each case, in form and substance reasonably satisfactory to the
Administrative Agent.  In connection with the execution and delivery of the
Security Instruments and the other Loan Documents, the Administrative Agent
shall:

 

(i)                                     be reasonably satisfied that the
Security Instruments create first priority, perfected Liens (subject only to
Excepted Liens identified in clauses (a) to (d) of the definition thereof, but
subject to the provisos at the end of such definition) on at least 75% of the
total value of the Oil and Gas Properties evaluated in the Initial Reserve
Report sufficient in the reasonable opinion of the Administrative Agent to
justify a Borrowing Base of $1,900,000,000 on the Effective Date hereof; and

 

(ii)                                  have received certificates, together with
undated, blank stock powers for each such certificate, representing all of the
issued and outstanding Equity Interests of each of the Guarantors.

 

(h)                                 The Administrative Agent shall have received
a favorable written opinion (addressed to the Administrative Agent and the
Lenders and dated the Effective Date) of Holland & Hart LLP, special counsel to
the Borrower and the Guarantors, covering such matters relating

 

57

--------------------------------------------------------------------------------


 

to the Borrower and the Guarantors, this Agreement, the other Loan Documents and
the transactions contemplated hereby and thereby as the Administrative Agent
shall reasonably request, and such other legal opinions, including opinions of
New York counsel and local counsel, certificates, notes, documents and other
instruments as the Administrative Agent may request.

 

(i)                                     The Administrative Agent shall have
received a certificate of insurance coverage of the Borrower evidencing that the
Borrower is carrying insurance in accordance with Section 7.12.

 

(j)                                    The Administrative Agent shall have
received title opinions, in form and substance satisfactory to the
Administrative Agent, or other evidence of title, in form and substance
satisfactory to the Administrative Agent, setting forth the status of title to
at least 85% of the Borrowing Base value of the Mortgaged Properties evaluated
in the Initial Reserve Report and the Administrative Agent shall be reasonably
satisfied with the status of title reflected therein.

 

(k)                                 The Administrative Agent shall be reasonably
satisfied with the environmental condition of the Oil and Gas Properties of the
Borrower and its Material Subsidiaries.

 

(l)                                     The Administrative Agent shall have
received a certificate of a Responsible Officer of the Borrower certifying that
the Borrower has received all consents and approvals required by Section 7.03.

 

(m)                             The Administrative Agent shall have received the
financial statements referred to in Section 7.04(a) and the Initial Reserve
Report accompanied by a certificate covering the matters described in
Section 8.12(c).

 

(n)                                 The Administrative Agent shall have received
appropriate UCC search certificates reflecting no prior Liens encumbering the
Properties of the Borrower and the Material Subsidiaries in Delaware and any
other jurisdiction requested by the Administrative Agent, other than those being
assigned or released on or prior to the Effective Date or Liens permitted by
Section 9.03.

 

(o)                                 The Administrative Agent shall have received
a letter from Corporation Service Company evidencing the appointment of
Corporation Service Company as authorized agent for service of process on each
Loan Party under each Loan Document to which it is a party,

 

(p)                                 The Administrative Agent shall have received
a certificate from an authorized officer of the Borrower to the effect that
(i) all representations and warranties of the Loan Parties contained in this
Agreement and the other Loan Documents are true, correct and complete in all
material respects (except to the extent any such representation and warranty is
qualified by materiality or reference to Material Adverse Effect, in which case,
such representation and warranty shall be true, correct and complete in all
respects); (ii) none of the Loan Parties is in violation of any of the covenants
contained in this Agreement and the other Loan Documents; (iii) after giving
effect to the Transactions, no Default has occurred and is

 

58

--------------------------------------------------------------------------------


 

continuing; (iv) since December 31, 2012, no event has occurred or condition
arisen, either individually or in the aggregate, that could reasonably be
expected to have a Material Adverse Effect; and (v) each the Borrower and each
Guarantor, as applicable, has satisfied each of the conditions set forth in
Section 6.01 and Section 6.02.

 

(q)                                 The Administrative Agent shall have received
such other documents as the Administrative Agent or special counsel to the
Administrative Agent may reasonably request.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 12.02) at or prior to 5:00 p.m., Charlotte, North Carolina
time, on April 12, 2013 (and, in the event such conditions are not so satisfied
or waived, the Commitments shall terminate at such time).

 

Section 6.02                 Each Credit Event.  The obligation of each Lender
to make a Loan on the occasion of any Borrowing (including the initial funding),
and of the Issuing Bank to issue, amend, renew or extend any Letter of Credit,
is subject to the satisfaction of the following conditions:

 

(a)                                 At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Default shall have occurred and be
continuing.

 

(b)                                 At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Material Adverse Effect shall have
occurred.

 

(c)                                  The representations and warranties of the
Loan Parties set forth in this Agreement and in the other Loan Documents shall
be true and correct in all material respects on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, except to the extent any such representations
and warranties are expressly limited to an earlier date, in which case, on and
as of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, such representations and
warranties shall continue to be true and correct as of such specified earlier
date.

 

(d)                                 The making of such Loan or the issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, would
not conflict with, or cause any Lender or the Issuing Bank to violate or exceed,
any applicable Governmental Requirement, and no Change in Law shall have
occurred, and no litigation shall be pending or threatened, which does or, with
respect to any threatened litigation, seeks to, enjoin, prohibit or restrain,
the making or repayment of any Loan, the issuance, amendment, renewal, extension
or repayment of any Letter of Credit or any participations therein or the
consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

59

--------------------------------------------------------------------------------


 

(e)                                  The receipt by the Administrative Agent of
a Borrowing Request in accordance with Section 2.03 or a request for a Letter of
Credit in accordance with Section 2.08(b), as applicable.

 

Each Borrowing and each issuance, amendment, renewal or extension of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in
Section 6.02(a) through (e).

 

ARTICLE VII
Representations and Warranties

 

The Borrower represents and warrants to the Lenders that:

 

Section 7.01                 Organization; Powers.  Each Loan Party is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority, and has
all material governmental licenses, authorizations, consents and approvals
necessary, to own its assets and to carry on its business as now conducted, and
is qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, except where failure to have such power,
authority, licenses, authorizations, consents, approvals and qualifications
would not reasonably be expected to have a Material Adverse Effect.

 

Section 7.02                 Authority; Enforceability.  The Transactions are
within each Loan Party’s corporate powers and have been duly authorized by all
necessary corporate and, if required, stockholder action.  Each Loan Document to
which each Loan Party is a party has been duly executed and delivered by such
Loan Party and constitutes a legal, valid and binding obligation of such Loan
Party enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

Section 7.03                 Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority or any other third Person, nor is
any such consent, approval, registration, filing or other action necessary for
the validity or enforceability of any Loan Document or the consummation of the
transactions contemplated thereby, except such as have been obtained or made and
are in full force and effect other than (i) the recording and filing of the
Security Instruments as required by this Agreement and (ii) those third party
approvals or consents which, if not made or obtained, would not cause a Default
hereunder, would not reasonably be expected to have a Material Adverse Effect or
do not have an adverse effect on the enforceability of the Loan Documents,
(b) will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of any Loan Party or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon any Loan Party or its
Properties, or give rise to a right thereunder to require any payment to be made
by such Loan Party and (d) will not result in the creation or imposition of any
Lien on any Property of any Loan Party (other than the Liens created by the Loan
Documents).

 

60

--------------------------------------------------------------------------------


 

Section 7.04                 Financial Condition; No Material Adverse Change.

 

(a)                                 The Borrower has heretofore furnished to the
Lenders its consolidated balance sheet and statements of income, stockholders
equity and cash flows as of and for the fiscal year ended December 31, 2012,
reported on by Deloitte & Touche, independent public accountants.  Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrower and its
Consolidated Subsidiaries as of such date and for such period in accordance with
GAAP.

 

(b)                                 Since December 31, 2012, (i) there has been
no material adverse change in the business, assets, operations, or condition,
financial or otherwise, of the Loan Parties, taken as a whole and (ii) the
business of each Loan Party has been conducted only in the ordinary course
consistent with past business practices.

 

(c)                                  No Loan Party has on the date hereof
(i) any material Debt (including Disqualified Capital Stock), except as referred
to or reflected or provided for in the Financial Statements, or (ii) any
contingent liabilities, off-balance sheet liabilities or partnerships,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments, incurred outside the
ordinary course of such Loan Party’s business.

 

Section 7.05                 Litigation.

 

(a)                                 Except as set forth on Schedule 7.05, there
are no material actions, suits, investigations or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower, threatened against or affecting any Loan Party (i) not fully covered
by insurance (except for normal deductibles) as to which there is a reasonable
possibility of an adverse determination that, if adversely determined, would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect, or (ii) that involve any Loan Document or the
Transactions.

 

(b)                                 Since the date of this Agreement, there has
been no change in the status of the matters disclosed in Schedule 7.05 that,
individually or in the aggregate, has resulted in, or materially increased the
likelihood of, a Material Adverse Effect.

 

Section 7.06                 Environmental Matters.  Except as could not be
reasonably expected to have a Material Adverse Effect (or with respect to (c),
(d) and (e) below, where the failure to take such actions could not be
reasonably expected to have a Material Adverse Effect):

 

(a)                                 no Property of any Loan Party nor the
operations conducted thereon violate any order or requirement of any court or
Governmental Authority or any Environmental Laws.

 

(b)                                 no Property of any Loan Party nor the
operations currently conducted thereon or, to the knowledge of the Borrower, by
any prior owner or operator of such Property or operation, are in violation of
or subject to any existing, pending or threatened action, suit, investigation,
inquiry or proceeding by or before any court or Governmental Authority or to any
remedial obligations under Environmental Laws.

 

61

--------------------------------------------------------------------------------


 

(c)                                  all notices, permits, licenses, exemptions,
approvals or similar authorizations, if any, required to be obtained or filed in
connection with the operation or use of any and all Property of each Loan Party,
including past or present treatment, storage, disposal or release of a hazardous
substance, oil and gas waste or solid waste into the environment, have been duly
obtained or filed, and each Loan Party is in compliance with the terms and
conditions of all such notices, permits, licenses and similar authorizations.

 

(d)                                 to the knowledge of the Borrower, all
hazardous substances, solid waste and oil and gas waste, if any, generated at
any and all Property of any Loan Party have in the past been transported,
treated and disposed of in accordance with Environmental Laws and so as not to
pose an imminent and substantial endangerment to public health or welfare or the
environment, and, in transporting, treating or disposing of the same all such
transport carriers and treatment and disposal facilities have been and are
operating in compliance with Environmental Laws and so as not to pose an
imminent and substantial endangerment to public health or welfare or the
environment, and are not the subject of any existing, pending or threatened
action, investigation or inquiry by any Governmental Authority in connection
with any Environmental Laws.

 

(e)                                  the Borrower has taken all steps reasonably
necessary to determine and has determined that no oil, hazardous substances,
solid waste or oil and gas waste, have been disposed of or otherwise released
and there has been no threatened release of any oil, hazardous substances, solid
waste or oil and gas waste on or to any Property of any Loan Party except in
compliance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment.

 

(f)                                   to the extent applicable, all Property of
each Loan Party currently satisfies all design, operation, and equipment
requirements imposed by the OPA, and the Borrower does not have any reason to
believe that such Property, to the extent subject to the OPA, will not be able
to maintain compliance with the OPA requirements during the term of this
Agreement.

 

(g)                                  no Loan Party has any known contingent
liability or Remedial Work in connection with any release or threatened release
of any oil, hazardous substance, solid waste or oil and gas waste into the
environment.

 

Section 7.07                 Compliance with the Laws and Agreements; No
Defaults.

 

(a)                                 Each Loan Party is in compliance with all
Governmental Requirements applicable to it or its Property and all agreements
and other instruments binding upon it or its Property, and possesses all
licenses, permits, franchises, exemptions, approvals and other governmental
authorizations necessary for the ownership of its Property and the conduct of
its business, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

 

(b)                                 No Loan Party is in default nor has any
event or circumstance occurred which, but for the expiration of any applicable
grace period or the giving of notice, or both, would constitute a default or
would require such Loan Party to Redeem or make any offer to do any of the
foregoing under any indenture, note, credit agreement or instrument pursuant to
which

 

62

--------------------------------------------------------------------------------


 

any Material Indebtedness is outstanding or by which such Loan Party or any of
its Properties is bound.

 

(c)                                  No Default has occurred and is continuing.

 

Section 7.08                 Investment Company Act; Commodity Exchange Act.

 

(a)                                 No Loan Party is an “investment company” or
a company “controlled” by an “investment company,” within the meaning of, or
subject to regulation under, the Investment Company Act of 1940, as amended.

 

(b)                                 The Borrower is a Qualified ECP Guarantor.

 

Section 7.09                 Taxes.  Each Loan Party has timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which such Loan Party has set aside on its books adequate reserves in
accordance with GAAP or (b) to the extent that the failure to do so would not
reasonably be expected to result in a Material Adverse Effect.  The charges,
accruals and reserves on the books of the Loan Parties in respect of Taxes and
other governmental charges are, in the reasonable opinion of the Borrower,
adequate.  No Tax Lien has been filed and, to the knowledge of the Borrower, no
claim is being asserted with respect to any such Tax or other such governmental
charge.

 

Section 7.10                 ERISA.

 

(a)                                 The Loan Parties and each ERISA Affiliate
have complied in all material respects with ERISA and, where applicable, the
Code regarding each Plan.

 

(b)                                 Each Plan is, and has been, maintained in
substantial compliance with ERISA and, where applicable, the Code.

 

(c)                                  No act, omission or transaction has
occurred which could result in imposition on any Loan Party or any ERISA
Affiliate (whether directly or indirectly) of (i) either a civil penalty
assessed pursuant to subsections (c), (i) or (l) of section 502 of ERISA or a
tax imposed pursuant to Chapter 43 of Subtitle D of the Code or (ii) breach of
fiduciary duty liability damages under section 409 of ERISA.

 

(d)                                 No Plan (other than a defined contribution
plan) or any trust created under any such Plan has been terminated since
September 2, 1974.  No liability to the PBGC (other than for the payment of
current premiums which are not past due) by any Loan Party or any ERISA
Affiliate has been or is expected by any Loan Party or any ERISA Affiliate to be
incurred with respect to any Plan.  No ERISA Event with respect to any Plan has
occurred.

 

(e)                                  Full payment when due has been made of all
amounts which any Loan Party or any ERISA Affiliate is required under the terms
of each Plan or applicable law to have paid as contributions to such Plan as of
the date hereof, and, as of the most recent valuation date

 

63

--------------------------------------------------------------------------------


 

for any Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 80% or higher.

 

(f)                                   Except as would not reasonably be expected
to result in a Material Adverse Effect, the actuarial present value of the
benefit liabilities (based on the assumptions used for purposes of Financial
Accounting Standards Board (FASB) Accounting Standards Codification (ASC) Topic
No. 715) under each Plan which is subject to Title IV of ERISA does not, as of
the end of the Borrower’s most recently ended fiscal year, exceed the current
value of the assets (computed on a plan termination basis in accordance with
Title IV of ERISA) of such Plan allocable to such benefit liabilities.  The term
“actuarial present value of the benefit liabilities” shall have the meaning
specified in section 4041 of ERISA.

 

(g)                                  Neither any Loan Party nor any ERISA
Affiliate sponsors, maintains, or contributes to an employee welfare benefit
plan, as defined in section 3(1) of ERISA, including, without limitation, any
such plan maintained to provide benefits to former employees of such entities,
that may not be terminated by any Loan Party or any ERISA Affiliate in its sole
discretion at any time without any material liability.

 

(h)                                 Neither any Loan Party nor any ERISA
Affiliate sponsors, maintains or contributes to, or has at any time in the
six-year period preceding the date hereof sponsored, maintained or contributed
to, any Multiemployer Plan.

 

(i)                                     Neither any Loan Party nor any ERISA
Affiliate is required to provide security under section 436(f) of the Code due
to a Plan amendment that results in an increase in current liability for the
Plan.

 

Section 7.11                 Disclosure; No Material Misstatements.  The
Borrower has disclosed to the Lenders all agreements, instruments and corporate
or other restrictions to which any of the Loan Parties is subject, and all other
matters known to it, that, individually or in the aggregate, would reasonably be
expected to result in a Material Adverse Effect.  None of the reports, financial
statements, certificates or other information furnished by or on behalf of any
Loan Party to the Administrative Agent or any Lender or any of their Affiliates
in connection with the negotiation of this Agreement or any other Loan Document
or delivered hereunder or under any other Loan Document (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, prospect information, geological and geophysical data and
engineering projections, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.  To the knowledge of the Borrower, there is no fact peculiar to any Loan
Party which would reasonably be expected to have a Material Adverse Effect or in
the future is reasonably likely to have a Material Adverse Effect and which has
not been set forth in this Agreement or the Loan Documents or the other
documents, certificates and statements furnished to the Administrative Agent or
the Lenders by or on behalf of any Loan Party prior to, or on, the date hereof
in connection with the transactions contemplated hereby.  There are no material
statements or conclusions known to the Borrower in any Reserve Report which are
based upon or include misleading information or fail to take into account
material information regarding the

 

64

--------------------------------------------------------------------------------


 

matters reported therein, it being understood that projections concerning
volumes attributable to the Oil and Gas Properties and production and cost
estimates contained in each Reserve Report are necessarily based upon
professional opinions, estimates and projections and that the Loan Parties do
not warrant that such opinions, estimates and projections will ultimately prove
to have been accurate.

 

Section 7.12                 Insurance.  Each Loan Party has (a) all insurance
policies sufficient for the compliance by it with all material Governmental
Requirements and all material agreements and (b) insurance coverage in at least
amounts and against such risk (including public liability) that are usually
insured against by companies similarly situated and engaged in the same or a
similar business for the assets and operations of such Loan Party.

 

Section 7.13                 Restriction on Liens.  No Loan Party is a party to
any material agreement or arrangement (other than Capital Leases creating Liens
permitted by Section 9.03(c), but then only on the Property subject of such
Capital Lease), or subject to any order, judgment, writ or decree, which either
restricts or purports to restrict its ability to grant Liens to the
Administrative Agent and the Lenders on or in respect of their Properties to
secure the Indebtedness and the Loan Documents.

 

Section 7.14                 Subsidiaries.  Except as set forth on Schedule 7.14
or as disclosed in writing to the Administrative Agent (which shall promptly
furnish a copy to the Lenders), which shall be a supplement to Schedule 7.14,
the Borrower has no Subsidiaries.  As of the Effective Date, there are no
Material Subsidiaries.

 

Section 7.15                 Location of Business and Offices.  The Borrower’s
jurisdiction of organization is Delaware; the name of the Borrower as listed in
the public records of its jurisdiction of organization is SM Energy Company; and
the organizational identification number of the Borrower in its jurisdiction of
organization is 44728.  The Borrower’s principal place of business and chief
executive office are located at the address specified in Section 12.01 (or as
set forth in a notice delivered pursuant to Section 8.01(l) and
Section 12.01(c)).  Each other Loan Party’s jurisdiction of organization, name
as listed in the public records of its jurisdiction of organization,
organizational identification number in its jurisdiction of organization, and
the location of its principal place of business and chief executive office is
stated on Schedule 7.14 (or as set forth in a notice delivered pursuant to
Section 8.01(l)).

 

Section 7.16                 Properties; Titles, Etc..  Except for matters which
would not reasonably be expected to have a Material Adverse Effect:

 

(a)                                 Each Loan Party has good and defensible
title to the proved Oil and Gas Properties evaluated in the most recently
delivered Reserve Report and good title to all its personal Properties, in each
case, free and clear of all Liens except Liens permitted by Section 9.03.  After
giving full effect to the Excepted Liens, the Loan Party specified as the owner
owns the net interests in production attributable to the Hydrocarbon Interests
as reflected in the most recently delivered Reserve Report, and the ownership of
such Properties shall not in any material respect obligate such Loan Party to
bear the costs and expenses relating to the maintenance, development and
operations of each such Property in an amount in excess of the working interest

 

65

--------------------------------------------------------------------------------


 

of each Property set forth in the most recently delivered Reserve Report that is
not offset by a corresponding proportionate increase in such Loan Party’s net
revenue interest in such Property.

 

(b)                                 All material leases and agreements necessary
for the conduct of the business of the Loan Parties are valid and subsisting, in
full force and effect, and (i) with respect to the Borrower and (ii) to
Borrower’s knowledge with respect to all counterparties to such leases and
agreements, there exists no default or event or circumstance which with the
giving of notice or the passage of time or both would give rise to a default
under any such lease or leases, which would affect in any material respect the
conduct of the business of the Loan Parties, taken as a whole.

 

(c)                                  The rights and Properties presently owned,
leased or licensed by the Loan Parties including all easements and rights of
way, include all rights and Properties necessary to permit the Loan Parties to
conduct their business in all material respects in the same manner as its
business has been conducted prior to the date hereof.

 

(d)                                 All of the Properties of the Loan Parties
which are reasonably necessary for the operation of their businesses are in good
working condition, ordinary wear and tear excepted, and are maintained in
accordance with prudent business standards.

 

(e)                                  Each Loan Party owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
Property material to its business, and the use thereof by such Loan Party does
not infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.  The Loan Parties either own or
have valid licenses or other rights to use all databases, geological data,
geophysical data, engineering data, seismic data, maps, interpretations and
other technical information used in their businesses as presently conducted,
subject to the limitations contained in the agreements governing the use of the
same, which limitations are customary for companies engaged in the business of
the exploration and production of Hydrocarbons, with such exceptions as would
not reasonably be expected to have a Material Adverse Effect.

 

Section 7.17                 Maintenance of Properties.  Except for such acts or
failures to act as could not be reasonably expected to have a Material Adverse
Effect, the Oil and Gas Properties (and Properties unitized therewith) have been
maintained, operated and developed in a good and workmanlike manner and in
conformity with all Government Requirements and in conformity with the
provisions of all leases, subleases or other contracts comprising a part of the
Hydrocarbon Interests and other contracts and agreements forming a part of the
Oil and Gas Properties.  Specifically in connection with the foregoing, except
for those as could not be reasonably expected to have a Material Adverse Effect,
(i) no proved Oil and Gas Property is subject to having allowable production
reduced below the full and regular allowable (including the maximum permissible
tolerance) because of any overproduction (whether or not the same was
permissible at the time) and (ii) none of the wells comprising a part of the
proved Oil and Gas Properties (or Properties unitized therewith) is deviated
from the vertical more than the maximum permitted by Government Requirements,
and such wells are, in fact, bottomed under and are producing from, and the well
bores are wholly within, the proved Oil and Gas Properties (or in the case of
wells located on Properties unitized therewith, such unitized Properties).  All

 

66

--------------------------------------------------------------------------------


 

pipelines, wells, gas processing plants, platforms and other material
improvements, fixtures and equipment owned in whole or in part by the Loan
Parties that are necessary to conduct normal operations are being maintained in
a state adequate to conduct normal operations, and with respect to such of the
foregoing that are operated by any of the Loan Parties, in a manner consistent
with such Loan Party’s past practices (other than those the failure of which to
maintain in accordance with this Section 7.17 would not reasonably be expect to
have a Material Adverse Effect).

 

Section 7.18                 Use of Loans and Letters of Credit.  The proceeds
of the Loans and the Letters of Credit shall be used (a) to provide working
capital for exploration, development and production operations, (b) to finance
the acquisition of Oil & Gas Properties, (c) for general corporate purposes and
(d) to repay Swingline Loans.  No Loan Party is engaged principally, or as one
of its important activities, in the business of extending credit for the
purpose, whether immediate, incidental or ultimate, of buying or carrying margin
stock (within the meaning of Regulation T, U or X of the Board).  No part of the
proceeds of any Loan or Letter of Credit will be used for any purpose which
violates the provisions of Regulations T, U or X of the Board.

 

Section 7.19                 Solvency.  After giving effect to the transactions
contemplated hereby, (a) the aggregate assets (after giving effect to amounts
that would reasonably be received by reason of indemnity, offset, insurance or
any similar arrangement), at a fair valuation, of the Loan Parties, taken as a
whole, will exceed the aggregate Debt of the Loan Parties on a consolidated
basis, as the Debt becomes absolute and matures, (b) each Loan Party will not
have incurred or intended to incur, and does not believe that it will incur,
Debt beyond its ability to pay such Debt (after taking into account the timing
and amounts of cash to be received by each Loan Party and the amounts to be
payable on or in respect of its liabilities, and giving effect to amounts that
could reasonably be received by reason of indemnity, offset, insurance or any
similar arrangement) as such Debt becomes absolute and matures and (c) each Loan
Party will not have (and has no reason to believe that it will have thereafter)
unreasonably small capital for the conduct of its business.

 

Section 7.20                 Anti-Terrorism Laws.

 

(a)                                 No Loan Party is, and to the knowledge of
each Loan Party, none of its Affiliates, officers or directors is in violation
of any Governmental Requirement relating to terrorism or money laundering
(“Anti-Terrorism Laws”), including Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”), the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Public Law 107-56, and the Trading with the
Enemy Act, 50 U.S.C. App. 1 et seq., in each case, as amended from time to time.

 

(b)                                 No Loan Party is, and to the knowledge of
each Loan Party, no Affiliate, officer, director, broker or other agent of such
Loan Party acting or benefiting in any capacity in connection with the Loans is
any of the following:

 

(i)                                     a Person that is listed in the annex to,
or is otherwise subject to the provisions of, the Executive Order;

 

67

--------------------------------------------------------------------------------


 

(ii)                                  a Person owned or controlled by, or acting
for or on behalf of, any Person that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order;

 

(iii)                               a Person with which any Lender is prohibited
from dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(iv)                              a Person that commits, threatens or conspires
to commit or supports “terrorism” as defined in the Executive Order; or

 

(v)                                 a Person that is named as a “specially
designated national and blocked Person” on the most current list published by
the U.S. Treasury Department Office of Foreign Assets Control (“OFAC”) at its
official website or any replacement website or other replacement official
publication of such list.

 

ARTICLE VIII
Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents shall have been paid in full and all Letters of
Credit shall have expired or terminated and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:

 

Section 8.01                 Financial Statements; Ratings Change; Other
Information.  The Borrower will furnish to the Administrative Agent for
electronic or other distribution to each Lender:

 

(a)                                 Annual Financial Statements.  Within 90 days
after the end of each fiscal year of the Borrower, its audited consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
Deloitte & Touche or other independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its Consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, all certified by one of its Financial Officers
as presenting fairly in all material respects the financial condition and
results of operations of the Borrower and its Consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied.

 

(b)                                 Quarterly Financial Statements.  Within 45
days after the end of each of the first three fiscal quarters of each fiscal
year of the Borrower, its consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Borrower and its Consolidated Subsidiaries on a consolidated basis in

 

68

--------------------------------------------------------------------------------


 

accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes.

 

(c)                                  Certificate of Financial Officer —
Compliance.  Concurrently with any delivery of financial statements under
Section 8.01(a) or Section 8.01(b), a certificate of a Financial Officer in
substantially the form of Exhibit B hereto (i) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(ii) setting forth reasonably detailed calculations demonstrating compliance
with Section 9.01, (iii) stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 7.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate, (iv) setting forth as of such date a true and complete list of
all Swap Agreements of the Borrower and each Subsidiary, the material terms
thereof (including the type, term, effective date, termination date and notional
amounts or volumes), the net mark-to-market value therefor, any new credit
support agreements relating thereto, any margin required or supplied under any
credit support document, and the counterparty to each such agreement and
(v) certifying compliance with Section 8.13(b).

 

(d)                                 Certificate of Insurer — Insurance
Coverage.  Concurrently with any delivery of financial statements under
Section 8.01(a), a certificate of insurance coverage from each insurer with
respect to the insurance required by Section 8.07, in form and substance
satisfactory to the Administrative Agent, and, if requested by the
Administrative Agent or any Lender, all copies of the applicable policies.

 

(e)                                  Other Accounting Reports.  Promptly upon
receipt thereof, a copy of each other material report or letter submitted to any
Loan Party by independent accountants in connection with any annual, interim or
special audit made by them of the books of such Loan Party, and a copy of any
response by such Loan Party, or the Board of Directors of such Loan Party, to
such letter or report.

 

(f)                                   SEC and Other Filings; Reports to
Shareholders.  Promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by any
Loan Party with the SEC, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be;
provided, however, that the Borrower shall be deemed to have furnished the
information required by this Section 8.01(f) if it shall have timely made the
same available on “EDGAR” on the worldwide web.

 

(g)                                  Notices Under Material Instruments. 
Promptly after the furnishing thereof, copies of any financial statement, report
or notice furnished to or by any Person pursuant to the terms of any preferred
stock designation, indenture, loan or credit or other similar agreement, other
than this Agreement and not otherwise required to be furnished to the Lenders
pursuant to any other provision of this Section 8.01.

 

(h)                                 Lists of Purchasers.  Promptly following the
written request from the Administrative Agent thereof, a list of all Persons
purchasing Hydrocarbons from any Loan Party.

 

69

--------------------------------------------------------------------------------


 

(i)                                     Notice of Sales of Oil and Gas
Properties.  In the event any Loan Party intends to sell, transfer, assign or
otherwise dispose of any Oil or Gas Properties or any Equity Interests in any
Subsidiary in accordance with Section 9.12 for consideration in excess of
$25,000,000, prior written notice of such disposition, the price thereof and the
anticipated date of closing.

 

(j)                                    Notice of Casualty Events.  Prompt
written notice, and in any event within three Business Days, of the Borrower’s
knowledge of an occurrence of any Casualty Event or the commencement of any
action or proceeding that could reasonably be expected to result in a Casualty
Event.

 

(k)                                 Issuance of Permitted Refinancing Debt.  In
the event the Borrower intends to refinance any Debt with the proceeds of
Permitted Refinancing Debt, prior written notice of such intended offering
therefor, the amount thereof and the anticipated date of closing to Agent and
the Borrower will furnish to Agent a copy of the preliminary offering memorandum
(if any) and the final offering memorandum (if any).

 

(l)                                     Information Regarding Loan Parties. 
Prompt written notice (and in any event within thirty (30) days upon becoming
aware thereof) of any change (i) in any Loan Party’s corporate name or in any
trade name used to identify such Person in the conduct of its business or in the
ownership of its Properties, (ii) in the location of any Loan Party’s chief
executive office or principal place of business, (iii) in the Loan Party’s
identity or corporate structure or in the jurisdiction in which such Person is
incorporated or formed, (iv) in the Loan Party’s jurisdiction of organization or
such Person’s organizational identification number in such jurisdiction of
organization, and (v) in the Loan Party’s federal taxpayer identification
number.

 

(m)                             Other Requested Information.  Promptly following
any request therefor, such other information regarding the operations, business
affairs and financial condition of the Borrower or any Subsidiary (including,
without limitation, any Plan or Multiemployer Plan and any reports or other
information required to be filed under ERISA), or compliance with the terms of
this Agreement or any other Loan Document, as the Administrative Agent or any
Lender may reasonably request.

 

Section 8.02                 Notices of Material Events.  The Borrower will
furnish to the Administrative Agent and each Lender prompt written notice of the
following:

 

(a)                                 the occurrence of any Default;

 

(b)                                 the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or affecting the Borrower or any Affiliate thereof that, if adversely
determined, would reasonably be expected to result in a Material Adverse Effect;

 

(c)                                  the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, would
reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $10,000,000; and

 

70

--------------------------------------------------------------------------------


 

(d)                                 any other development that results in, or
would reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

Section 8.03                 Existence; Conduct of Business.  Each Loan Party 
will do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence and the rights, licenses, permits,
privileges and franchises material to the conduct of its business and maintain,
if necessary, its qualification to do business in each other jurisdiction in
which its proved Oil and Gas Properties are located or the ownership of its
Properties requires such qualification, except where the failure to so qualify
could not reasonably be expected to have a Material Adverse Effect; provided
that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 9.11.

 

Section 8.04                 Payment of Obligations.  Each Loan Party will pay
its obligations, including Tax liabilities of such Loan Party before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) such
Loan Party has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect or
result in the seizure or levy of any Property of such Loan Party having a fair
market value, individually or in the aggregate, in excess of $8,000,000.

 

Section 8.05                 Performance of Obligations under Loan Documents. 
The Borrower will pay the Notes according to the terms thereof, and each Loan
Party will do and perform every act and discharge all of the obligations to be
performed and discharged by them under the Loan Documents, including, without
limitation, this Agreement, at the time or times and in the manner specified.

 

Section 8.06                 Operation and Maintenance of Properties.  Except
for matters that could not reasonably be expected to result in a Material
Adverse Effect, each Loan Party, at its own expense, will:

 

(a)                                 operate its Oil and Gas Properties and other
material Properties or cause such Oil and Gas Properties and other material
Properties to be operated in a careful and efficient manner in accordance with
the practices of the industry and in compliance with all applicable contracts
and agreements and in compliance with all Governmental Requirements, including
applicable pro ration requirements and Environmental Laws, and all applicable
laws, rules and regulations of every other Governmental Authority from time to
time constituted to regulate the development and operation of its Oil and Gas
Properties and the production and sale of Hydrocarbons and other minerals
therefrom, except, in each case, where the failure to comply could not
reasonably be expected to have a Material Adverse Effect.

 

(b)                                 keep and maintain all Property material to
the conduct of its business in good working order and condition, ordinary wear
and tear excepted, preserve, maintain and keep

 

71

--------------------------------------------------------------------------------


 

in good repair, working order and efficiency (ordinary wear and tear excepted)
all of its material proved Oil and Gas Properties and other material Properties,
including all equipment, machinery and facilities.

 

(c)                                  promptly pay and discharge, or make
reasonable and customary efforts to cause to be paid and discharged, all delay
rentals, royalties, expenses and indebtedness accruing under the leases or other
agreements affecting or pertaining to its proved Oil and Gas Properties and do
all other things necessary to keep unimpaired their rights with respect thereto
and prevent any forfeiture thereof or default thereunder.

 

(d)                                 promptly perform or make reasonable and
customary efforts to cause to be performed, in accordance with industry
standards, the obligations required by each and all of the assignments, deeds,
leases, sub-leases, contracts and agreements affecting its interests in its Oil
and Gas Properties and other material Properties.

 

(e)                                  operate its Oil and Gas Properties and
other material Properties or cause or make reasonable and customary efforts to
cause such Oil and Gas Properties and other material Properties to be operated
in accordance with the practices of the industry and in material compliance with
all applicable contracts and agreements and in compliance in all material
respects with all Governmental Requirements.

 

(f)                                   to the extent such Loan Party is not the
operator of any Property, the Borrower shall use reasonable efforts to cause the
operator to comply with this Section 8.06.

 

Section 8.07                 Insurance.  Each Loan Party will maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.

 

Section 8.08                 Books and Records; Inspection Rights.  Each Loan
Party will keep proper books of record and account in which full, true and
correct entries are made of all dealings and transactions in relation to its
business and activities.  Each Loan Party will permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its Properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times during
normal business hours and as often as reasonably requested.

 

Section 8.09                 Compliance with Laws.  Each Loan Party will comply
with all laws, rules, regulations and orders of any Governmental Authority
applicable to it or its Property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

Section 8.10                 Environmental Matters.

 

(a)                                 Each Loan Party shall at its sole expense:
(i) comply, and shall cause its Properties and operations to comply, with all
applicable Environmental Laws, the breach of which could be reasonably expected
to have a Material Adverse Effect; (ii) not dispose of or

 

72

--------------------------------------------------------------------------------


 

otherwise release any oil, oil and gas waste, hazardous substance, or solid
waste on, under, about or from any of such Loan Party’s Properties or any other
Property to the extent caused such Loan Party’s operations except in compliance
with applicable Environmental Laws, the disposal or release of which could
reasonably be expected to have a Material Adverse Effect; (iii) timely obtain or
file all notices, permits, licenses, exemptions, approvals, registrations or
other authorizations, if any, required under applicable Environmental Laws to be
obtained or filed in connection with the operation or use of such Loan Party’s
Properties, which failure to obtain or file could reasonably be expected to have
a Material Adverse Effect; (iv) promptly commence and diligently prosecute to
completion any assessment, evaluation, investigation, monitoring, containment,
cleanup, removal, repair, restoration, remediation or other remedial obligations
(collectively, the “Remedial Work”) in the event any Remedial Work is required
or reasonably necessary under applicable Environmental Laws because of or in
connection with the actual or suspected past, present or future disposal or
other release of any oil, oil and gas waste, hazardous substance or solid waste
on, under, about or from such Loan Party’s Properties, which failure to commence
and diligently prosecute to completion could reasonably be expected to have a
Material Adverse Effect; and (v) establish and implement such procedures as may
be necessary to continuously determine and assure that such Loan Party’s
obligations under this Section 8.10(a) are timely and fully satisfied, which
failure to establish and implement could reasonably be expected to have a
Material Adverse Effect.

 

(b)                                 The Borrower will promptly, but in no event
later than five days after the occurrence of a triggering event, notify the
Administrative Agent and the Lenders in writing of any threatened action,
investigation or inquiry by any Governmental Authority or any threatened demand
or lawsuit by any landowner or other third party against any Loan Party or such
Loan Party’s Properties of which the Borrower has knowledge in connection with
any Environmental Laws (excluding routine testing and corrective action) if the
Borrower reasonably anticipates that such action will result in liability
(whether individually or in the aggregate) in excess of $17,500,000, not fully
covered by insurance, subject to normal deductibles.

 

(c)                                  In connection with any future acquisitions
of Oil and Gas Properties or other Properties, each Loan Party will provide
environmental audits and tests in accordance with American Society of Testing
Materials standards upon request by the Administrative Agent and the Lenders,
except in circumstances in which such Loan Party is acquiring an additional
interest in an Oil and Gas Property or other Property.

 

Section 8.11                 Further Assurances.

 

(a)                                 Each Loan Party will promptly execute and
deliver to the Administrative Agent all such other documents, agreements and
instruments reasonably requested by the Administrative Agent to comply with,
cure any defects or accomplish the conditions precedent, covenants and
agreements of such Loan Party in the Loan Documents, including the Notes, or to
further evidence and more fully describe the collateral intended as security for
the Indebtedness, or to correct any omissions in this Agreement or the Security
Instruments, or to state more fully the obligations secured therein, or to
perfect, protect or preserve any Liens created pursuant to this Agreement or any
of the Security Instruments or the priority thereof, or to make any recordings,
file any notices or obtain any consents, all as may be reasonably necessary or
appropriate, in the reasonable discretion of the Administrative Agent, in
connection therewith.

 

73

--------------------------------------------------------------------------------


 

(b)                                 The Borrower hereby authorizes the
Administrative Agent to file one or more financing or continuation statements,
and amendments thereto, relative to all or any part of the Mortgaged Property
without the signature of any Loan Party where permitted by law.  A carbon,
photographic or other reproduction of the Security Instruments or any financing
statement covering the Mortgaged Property or any part thereof shall be
sufficient as a financing statement where permitted by law.  The Administrative
Agent will promptly send the Borrower any financing or continuation statements
it files without the signature of any Loan Party and the Administrative Agent
will promptly send the Borrower the filing or recordation information with
respect thereto.

 

Section 8.12                 Reserve Reports.

 

(a)                                 On or before February 28th (or
February 29th, as applicable) and August 31st of each year, commencing
August 31, 2013, the Borrower shall furnish to the Administrative Agent and the
Lenders a Reserve Report.  The Reserve Report as of December 31 of each year
shall have the majority of PV-10 value prepared or audited by one or more
Approved Petroleum Engineers, and the Reserve Report as of June 30 of each year
shall be prepared by or under the supervision of the most senior executive of
the Borrower who is responsible for engineering and evaluation, and who shall
certify such Reserve Report to be true and accurate and to have been prepared in
accordance with the procedures used in the immediately preceding December 31
Reserve Report.

 

(b)                                 In the event of an Interim Redetermination,
the Borrower shall furnish to the Administrative Agent and the Lenders a Reserve
Report prepared by or under the supervision of the Vice President, Engineering
and Evaluation of the Borrower who shall certify such Reserve Report to be true
and accurate and to have been prepared in accordance with the procedures used in
the immediately preceding December 31 Reserve Report.  For any Interim
Redetermination requested by the Administrative Agent or the Borrower pursuant
to Section 2.07(b), the Borrower shall provide such Reserve Report with an “as
of” date as required by the Administrative Agent as soon as possible, but in any
event no later than thirty (30) days following the receipt of such request.

 

(c)                                  With the delivery of each Reserve Report,
the Borrower shall provide to the Administrative Agent and the Lenders a
certificate from a Responsible Officer certifying that to his knowledge after
reasonable inquiry, in all material respects: (i) the information contained in
the Reserve Report and any other information delivered in connection therewith
is based on information that was prepared in good faith based upon assumptions
believed to be reasonable at the time, Material Subsidiaries own good and
defensible title to the proved Oil and Gas Properties evaluated in such Reserve
Report and such Properties are free of all Liens except for Liens permitted by
Section 9.03, (ii) none of their proved Oil and Gas Properties have been sold
since the date of the last Borrowing Base determination except as set forth on
an exhibit to the certificate, which certificate shall list all of its proved
Oil and Gas Properties sold and in such detail as reasonably required by the
Administrative Agent and (iii) attached thereto is a schedule of the proved Oil
and Gas Properties evaluated by such Reserve Report that are Mortgaged
Properties and demonstrating the percentage of the Borrowing Base that the value
of such Mortgaged Properties represent.

 

74

--------------------------------------------------------------------------------


 

Section 8.13                 Title Information.

 

(a)                                 On or before the delivery to the
Administrative Agent and the Lenders of each Reserve Report required by
Section 8.12(a), the Borrower will deliver title information in form and
substance acceptable to the Administrative Agent covering enough of the proved
Oil and Gas Properties evaluated by such Reserve Report that were not included
in the immediately preceding Reserve Report, so that the Administrative Agent
shall have received together with title information previously delivered to the
Administrative Agent, satisfactory title information on at least 85% of the
Borrowing Base value of the of the Mortgaged Properties evaluated by such
Reserve Report.

 

(b)                                 If the Borrower has provided title
information for additional Properties under Section 8.13(a), the Borrower shall,
within 60 days of notice from the Administrative Agent that title defects or
exceptions exist with respect to such additional Properties, either (i) cure any
such title defects or exceptions (including defects or exceptions as to
priority) which are not permitted by Section 9.03 raised by such information,
(ii) substitute acceptable Mortgaged Properties with no title defects or
exceptions except for Excepted Liens (other than Excepted Liens described in
clauses (e), (f) and (g) of such definition) having an equivalent value or
(iii) deliver title information in form and substance acceptable to the
Administrative Agent so that the Administrative Agent shall have received,
together with title information previously delivered to the Administrative
Agent, satisfactory title information on at least 85% of the Borrowing Base
value of the of the Mortgaged Properties evaluated by such Reserve Report.

 

(c)                                  If the Borrower is unable to cure any title
defect requested by the Administrative Agent or the Lenders to be cured within
the 60-day period or the Borrower does not comply with the requirements to
provide acceptable title information covering at least 85% of the Borrowing Base
value of the Mortgaged Properties evaluated in the most recent Reserve Report,
such default shall not be a Default, but instead the Administrative Agent and/or
the Majority Lenders shall have the right to exercise the following remedy in
their sole discretion from time to time, and any failure to so exercise this
remedy at any time shall not be a waiver as to future exercise of the remedy by
the Administrative Agent or the Lenders.  To the extent that the Administrative
Agent or the Majority Lenders are not reasonably satisfied with title to any
Mortgaged Property after the 60-day period has elapsed, such unacceptable
Mortgaged Property shall not count towards the 75% requirement, and the
Administrative Agent may send a notice to the Borrower and the Lenders that the
then outstanding Borrowing Base shall be reduced by an amount as determined by
the Majority Lenders to cause the Borrower to be in compliance with the
requirement to provide acceptable title information covering at least 85% of the
Borrowing Base value of the Mortgaged Properties evaluated by such Reserve
Report.  This new Borrowing Base shall become effective immediately after
receipt of such notice.

 

Section 8.14                 Additional Collateral; Additional Guarantors.

 

(a)                                 In connection with each redetermination of
the Borrowing Base, the Borrower shall review the Reserve Report and the list of
current Mortgaged Properties (as described in Section 8.12(c)(iii)) to ascertain
whether the Mortgaged Properties represent at least 75% of the total value of
the Oil and Gas Properties evaluated in the most recently completed Reserve
Report after giving effect to exploration and production activities,
acquisitions,

 

75

--------------------------------------------------------------------------------


 

dispositions and production.  In the event that the Mortgaged Properties do not
represent at least 75% of such total value, then the Borrower shall, and shall
cause each of its Material Subsidiaries (other than an Excluded Foreign
Subsidiary) to, grant to the Administrative Agent as security for the
Indebtedness a first-priority Lien interest (subject only to Excepted Liens of
the type described in clauses (a) to (d) of the definition thereof, but subject
to the provisos at the end of such definition) on additional Oil and Gas
Properties not already subject to a Lien of the Security Instruments such that
after giving effect thereto, the Mortgaged Properties will represent at least
75% of such total value.  All such Liens will be created and perfected by and in
accordance with the provisions of deeds of trust, security agreements and
financing statements or other Security Instruments, all in form and substance
reasonably satisfactory to the Administrative Agent and in sufficient executed
(and acknowledged where necessary or appropriate) counterparts for recording
purposes.  In order to comply with the foregoing, if any Material Subsidiary
places a Lien on its Oil and Gas Properties and such Material Subsidiary is
(a) a Restricted Subsidiary that is not an Excluded Foreign Subsidiary and
(b) not a Guarantor, then it shall become a Guarantor and comply with
Section 8.14(b).

 

(b)                                 In the event that any Restricted Subsidiary
becomes a Material Subsidiary after the Closing Date, the Borrower shall
promptly cause such Restricted Subsidiary (other than any Excluded Foreign
Subsidiary) to guarantee the Indebtedness pursuant to the Guaranty Agreement. 
In connection with any such guaranty, the Borrower shall, or shall cause such
Restricted Subsidiary (other than any Excluded Foreign Subsidiary) to,
(A) execute and deliver a supplement to the Guaranty Agreement executed by such
Restricted Subsidiary, (B) execute and deliver a Pledge — Borrower, pledging all
of the Equity Interests of such Restricted Subsidiary (including, without
limitation, delivery of original stock certificates evidencing the Equity
Interests of such Restricted Subsidiary, together with an appropriate undated
stock powers for each certificate duly executed in blank by the registered owner
thereof) and (C) execute and deliver such other additional closing documents,
certificates and legal opinions as shall reasonably be requested by the
Administrative Agent.  In addition, in the event that any Excluded Foreign
Subsidiary that is a First Tier Foreign Subsidiary becomes a Material Subsidiary
after the Closing Date, Borrower shall deliver a Pledge — Borrower, pledging 65%
of such Excluded Foreign Subsidiary’s outstanding voting Equity Interests and
100% of such Excluded Foreign Subsidiary’s outstanding non-voting Equity
Interests to the extent such pledge will not result in adverse tax consequences
to the Borrower.  Notwithstanding the foregoing, if any Subsidiary (other than
any Excluded Foreign Subsidiary) guarantees any Debt, the Borrower shall
promptly cause such Subsidiary to guarantee the Indebtedness pursuant to the
Guaranty Agreement.  In connection with any such guaranty, the Borrower shall,
or shall cause such Subsidiary to, execute and deliver (x) a supplement to the
Guaranty Agreement and (y) such other additional closing documents, certificates
and legal opinions as shall reasonably be requested by the Administrative Agent.

 

(c)                                  The Security Instruments shall remain in
effect at all times unless otherwise released pursuant to the terms of this
Agreement; provided, however, that on the Investment Grade Rating Date, if no
Default has occurred and is continuing, then (i) Section 8.14(a) shall have no
further force or effect and (ii) upon written request of the Borrower to the
Administrative Agent, the Administrative Agent shall use reasonable efforts to
promptly release all of the Mortgaged Properties from the Liens of the Security
Instruments; provided, further, that if, after such release of any or all of the
Mortgaged Properties under the Security

 

76

--------------------------------------------------------------------------------


 

Instruments, the Borrower ceases to have an Investment Grade Rating, then
(1) Section 8.14(a) shall be automatically reinstated and (2) the Borrower will,
and will cause each other applicable Subsidiary to, re-execute and re-deliver to
the Administrative Agent any and all Security Instruments that are required to
be delivered pursuant to the terms and provisions of this Agreement.

 

Section 8.15                 ERISA Compliance.  Each Loan Party and any ERISA
Affiliate will promptly furnish to the Administrative Agent (i) promptly after
the filing thereof with the United States Secretary of Labor, the Internal
Revenue Service or the PBGC, copies of each annual and other report with respect
to each Plan or any trust created thereunder, (ii) immediately upon becoming
aware of the occurrence of any ERISA Event or of any “prohibited transaction,”
as described in section 406 of ERISA or in section 4975 of the Code, in
connection with any Plan or any trust created thereunder, a written notice
signed by the President or the principal Financial Officer, such Loan Party or
the ERISA Affiliate, as the case may be, specifying the nature thereof, what
action such Loan Party or the ERISA Affiliate is taking or proposes to take with
respect thereto, and, when known, any action taken or proposed by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto, and
(iii) immediately upon receipt thereof, copies of any notice of the PBGC’s
intention to terminate or to have a trustee appointed to administer any Plan. 
With respect to each Plan (other than a Multiemployer Plan), each Loan Party
will (i) satisfy in full and in a timely manner, without incurring any late
payment or underpayment charge or penalty and without giving rise to any lien,
all of the Pension Funding Rules, and (ii) pay, or cause to be paid, to the PBGC
in a timely manner, without incurring any late payment or underpayment charge or
penalty, all premiums required pursuant to sections 4006 and 4007 of ERISA.

 

ARTICLE IX
Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full and all Letters of
Credit have expired or terminated and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:

 

77

--------------------------------------------------------------------------------


 

Section 9.01      Financial Covenants.

 

(a)           Ratio of Total Debt to EBITDAX.  The Borrower will not, at any
time, permit its ratio of Total Debt as of such time to EBITDAX for the four
fiscal quarters ending on the last day of the fiscal quarter immediately
preceding the date of determination for which financial statements are available
to be greater than 4.0 to 1.0.  For purposes of calculating the ratio of Total
Debt to EBITDAX for any four fiscal quarter period, acquisitions of Oil and Gas
Properties during any such four fiscal quarter period may, at the Borrower’s
option, be included on a pro forma basis, as if such acquisitions had occurred
at the beginning of the four fiscal quarter period.  Unless an Event of Default
has occurred and is continuing, for purposes of determining the ratio of Total
Debt to EBITDAX as of any date of determination, the calculation of Total Debt
shall be made by subtracting therefrom an aggregate amount of cash on deposit in
any cash collateral account as of such date as a result of the existence of any
Impacted Lender.

 

(b)           Current Ratio.  The Borrower will not permit, as of the last day
of any fiscal quarter, its ratio of (i) consolidated current assets (including
the unused amount of the Aggregate Commitment, but excluding non-cash assets
under ASC 815) to (ii) consolidated current liabilities (excluding non-cash
obligations under ASC 815 and the current portion of the Aggregate Commitment)
to be less than 1.0 to 1.0.  Unless an Event of Default has occurred and is
continuing, for purposes of determining the ratio of consolidated current assets
to consolidated current liabilities the calculation of consolidated current
liabilities shall be made by subtracting therefrom the aggregate cash on deposit
in any cash collateral account as of such date as a result of the existence of
any Impacted Lender.

 

Section 9.02      Debt.  No Loan Party will incur, create, assume or suffer to
exist any Debt, except:

 

(a)           the Notes or other Indebtedness arising under the Loan Documents
or any guaranty of or suretyship arrangement for the Notes or other Indebtedness
arising under the Loan Documents.

 

(b)           Debt of the Loan Parties in respect of the $350,000,000 of 6.625%
Senior Notes due 2019 and other Debt of the Loan Parties existing on the date
hereof that is reflected in the Financial Statements, and any Permitted
Refinancing Debt in respect of any of the foregoing.

 

(c)           Debt incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capital Leases and any
Debt assumed in connection with the acquisition of any such assets or secured by
a Lien on any such assets prior to the acquisition thereof, and extensions,
renewals and replacements of any such Debt that do not increase the outstanding
principal amount thereof; provided that (i) in the case of any acquisition,
construction or improvement of any fixed or capital asset, such Debt (other than
Capital Leases) is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Debt permitted by this clause (d) shall not exceed
$75,000,000 at any time outstanding.

 

(d)           Debt associated with surety bonds or other surety obligations to
secure performance of obligations owing in the ordinary course of its business.

 

78

--------------------------------------------------------------------------------


 

(e)           intercompany Debt between the Borrower and any Restricted
Subsidiary or between Restricted Subsidiaries to the extent permitted by
Section 9.05(g); provided that such Debt is not held, assigned, transferred,
negotiated or pledged to any Person other than the Borrower or one of its
Wholly-Owned Subsidiaries, and, provided further, that any such Debt owed by
either the Borrower or any Restricted Subsidiary shall be subordinated to the
Indebtedness on terms set forth in the Guaranty Agreement.

 

(f)            endorsements of negotiable instruments for collection in the
ordinary course of business.

 

(g)           non-recourse Debt secured by Property other than Oil and Gas
Properties evaluated by the Lenders for purposes of establishing the Borrowing
Base not to exceed $40,000,000 in the aggregate at any one time outstanding.

 

(h)           other Debt not to exceed $25,000,000 in the aggregate at any one
time outstanding.

 

(i)            unsecured senior Debt or subordinated Debt of the Borrower
maturing (giving effect to mandatory prepayments) no earlier than at least six
months after the Maturity Date under this Agreement; provided that effective
immediately upon the issuance of any such unsecured senior Debt or subordinated
Debt, other than Permitted Refinancing Debt, the Borrowing Base shall be reduced
by an amount equal to twenty-five percent (25%) of the aggregate principal
amount of such Debt.

 

Section 9.03      Liens.  No Loan Party will create, incur, assume or permit to
exist any Lien on any of its Properties (now owned or hereafter acquired),
except:

 

(a)           Liens securing the payment of any Indebtedness.

 

(b)           Excepted Liens.

 

(c)           Liens securing Capital Leases and other Debt permitted by
Section 9.02(c) but only on the Property thereunder.

 

(d)           Any Lien existing on Property of a Person immediately prior to its
being consolidated with or merged into a Loan Party or its becoming a Restricted
Subsidiary, or any Lien existing on any Property acquired by a Loan Party at the
time such Property is so acquired, provided that (i) no such Lien shall have
been created or assumed in contemplation of such consolidation or merger or such
Person’s becoming a Restricted Subsidiary or such acquisition of Property, and
(ii) each such Lien shall extend solely to the item or items of Property so
acquired and any other Property which is an improvement or accession to such
acquired Property.

 

(e)           Liens on Property not included in the then most recent Reserve
Report and not otherwise permitted by the foregoing clauses of this
Section 9.03; provided that the principal or face amount of all Debt secured
under this Section 9.03(e) shall not exceed $25,000,000 in the aggregate for all
Loan Parties.

 

79

--------------------------------------------------------------------------------


 

(f)            Liens securing any Permitted Refinancing Debt provided that any
such Permitted Refinancing Debt is not secured by any additional or different
Property not securing the Refinanced Debt.

 

(g)           Liens on Property securing non-recourse Debt permitted by
Section 9.02(g).

 

Section 9.04      Dividends, Distributions, Redemptions and Restricted
Payments.  No Loan Party will declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, return any capital to its stockholders or
make any distribution of its Property to its Equity Interest holders, except
(a) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its common stock (other than
Disqualified Capital Stock), (b) so long as no Event of Default shall have
occurred which is continuing, the Borrower may declare and pay annual cash
dividends not to exceed $50,000,000 on an annual basis, (c) the Loan Parties
(other than the Borrower) may declare and pay dividends ratably with respect to
their Equity Interests, (d) the Borrower may make Restricted Payments pursuant
to and in accordance with restricted stock plans, stock option plans or other
benefit plans for management or employees of the Borrower and its Subsidiaries
and (e) the Borrower may make any repurchases of its stock that are permitted
under Section 9.05(k).  No Loan Party will make any payment or prepayment on, or
redemption or acquisition for value of, any outstanding subordinated
Indebtedness if an Event of Default has occurred and is continuing or would
exist after giving effect to such payment, prepayment, redemption or
acquisition.

 

Section 9.05      Investments, Loans and Advances.  No Loan Party will make or
permit to remain outstanding any Investments in or to any Person, except that
the foregoing restriction shall not apply to:

 

(a)           Investments reflected in the Financial Statements or which are
disclosed to the Lenders in Schedule 9.05(a).

 

(b)           accounts receivable arising in the ordinary course of business.

 

(c)           direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of creation thereof.

 

(d)           commercial paper maturing within one year from the date of
creation thereof rated in the highest grade by S&P or Moody’s.

 

(e)           deposits maturing within one year from the date of creation
thereof with, including certificates of deposit issued by, any Lender or any
office located in the United States of any other bank or trust company which is
organized under the laws of the United States or any state thereof, has capital,
surplus and undivided profits aggregating at least $100,000,000 (as of the date
of such bank or trust company’s most recent financial reports) and has a short
term deposit rating of no lower than A2 or P2, as such rating is set forth from
time to time, by S&P or Moody’s, respectively or, in the case of any Foreign
Subsidiary, a bank organized in a jurisdiction in which the Foreign Subsidiary
conducts operations having assets in excess of $500,000,000 (or its equivalent
in another currency).

 

80

--------------------------------------------------------------------------------


 

(f)            deposits maturing within one year from the date of creation
thereof which are either (i) in money market funds investing exclusively in
Investments described in Section 9.05(c), Section 9.05(d) or Section 9.05(e) or
(ii) rated AAA/Aaa by S&P or Moody’s.

 

(g)           Investments (i) made by the Borrower in or to the other Loan
Parties, and (ii) made by a Loan Party in or to the Borrower or any other Loan
Party.

 

(h)           subject to the limits in Section 9.07, Investments (including,
without limitation, capital contributions) in general or limited partnerships or
other types of entities (each a “venture”) entered into by such Loan Party with
others in the ordinary course of business; provided that (i) any such venture is
engaged exclusively in oil and gas exploration, development, production,
processing and related activities, including transportation, except for existing
Investments described or referred to on Schedule 9.05(h) and Investments
permitted by Section 9.05(i), (ii) the interest in such venture is acquired in
the ordinary course of business and on fair and reasonable terms and (iii) such
venture interests acquired and capital contributions made (valued as of the date
such interest was acquired or the contribution made) do not exceed, in the
aggregate at any time outstanding an amount equal to $125,000,000.

 

(i)            subject to the limits in Section 9.07, additional Investments
(including, without limitation, capital contributions) in the ventures described
or referred to on Schedule 9.05(h) and new Investments (including, without
limitation, capital contributions) in ventures entered into by such Loan Party
with others in the ordinary course of business; provided that (i) any such
venture is not engaged exclusively in oil and gas exploration, development,
production, processing and related activities, including transportation,
(ii) the interest in such venture is acquired in the ordinary course of business
and on fair and reasonable terms and (iii) such venture interests acquired and
capital contributions made (valued as of the date such interest was acquired or
the contribution made) do not exceed, in the aggregate at any time outstanding
an amount equal to $25,000,000.

 

(j)            subject to the limits in Section 9.07, Investments in direct
ownership interests in additional Oil and Gas Properties and gas gathering
systems related thereto or related to farm-out, farm-in, joint operating, joint
venture or area of mutual interest agreements, gathering systems, pipelines or
other similar arrangements which are usual and customary in the oil and gas
exploration and production business located within the geographic boundaries of
the United States of America.

 

(k)           so long as no Event of Default shall have occurred which is
continuing, the Borrower may make repurchases of its stock; provided, however,
during any time the Borrower’s ratio of Total Debt to consolidated tangible net
worth is greater than 2.50 to 1.00, the aggregate amount paid by the Borrower in
connection with such Restricted Payments shall not exceed $100,000,000.

 

(l)            so long as (i) no Default exists either before or after giving
effect thereto and (ii) the Borrower is in compliance with Section 9.01 both
before and after giving effect thereto on a pro forma basis, Investments in
Unrestricted Subsidiaries, provided that the aggregate amount of all such
Investments at any one time shall not exceed $200,000,000.

 

81

--------------------------------------------------------------------------------


 

Section 9.06      Designation of Material Subsidiaries.  Unless designated as a
Non-Material Subsidiary on Schedule 7.14 as of the date hereof or thereafter,
assuming compliance with Section 9.15, any Person that becomes a Subsidiary of
the Borrower or any of its Material Subsidiaries shall be classified as a
Material Subsidiary.

 

Section 9.07      Nature of Business; International Operations.  No Loan Party
will allow any material change to be made in the character of its business as an
independent oil and gas exploration and production company.  From and after the
date hereof, no Loan Party will acquire or make any other expenditure (whether
such expenditure is capital, operating or otherwise) in or related to, any Oil
and Gas Properties not located within the geographical boundaries of the United
States or Canada in excess of $15,000,000 in the aggregate.

 

Section 9.08      Proceeds of Notes.  The Borrower will not permit the proceeds
of the Notes to be used for any purpose other than those permitted by
Section 7.18.  Neither the Borrower nor any Person acting on behalf of the
Borrower has taken or will take any action which might cause any of the Loan
Documents to violate Regulations U or X or any other regulation of the Board or
to violate Section 7 of the Securities Exchange Act of 1934 or any rule or
regulation thereunder, in each case as now in effect or as the same may
hereinafter be in effect.  If requested by the Administrative Agent, the
Borrower will furnish to the Administrative Agent and each Lender a statement to
the foregoing effect in conformity with the requirements of FR Form U-1 or such
other form referred to in Regulation U or Regulation X of the Board, as the case
may be.

 

Section 9.09      ERISA Compliance.  No Loan Party will at any time:

 

(a)           engage in, or permit any ERISA Affiliate to engage in, any
transaction in connection with which such Loan Party or any ERISA Affiliate
could be subjected to either a civil penalty assessed pursuant to subsections
(c), (i) or (l) of section 502 of ERISA or a tax imposed by Chapter 43 of
Subtitle D of the Code.

 

(b)           terminate, or permit any ERISA Affiliate to terminate, any Plan in
a manner, or take any other action with respect to any Plan, which could result
in any liability of such Loan Party or any ERISA Affiliate to the PBGC.

 

(c)           fail to make, or permit any ERISA Affiliate to fail to make, full
payment when due of all amounts which, under the provisions of any Plan,
agreement relating thereto or applicable law, such Loan Party or any ERISA
Affiliate is required to pay as contributions thereto.

 

(d)           permit, or allow any ERISA Affiliate to permit, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) for any Plan
to fall below 80%.

 

(e)           contribute to or assume an obligation to contribute to, or permit
any ERISA Affiliate to contribute to or assume an obligation to contribute to,
any Multiemployer Plan.

 

82

--------------------------------------------------------------------------------


 

(f)            acquire, or permit any ERISA Affiliate to acquire, an interest in
any Person that causes such Person to become an ERISA Affiliate with respect to
such Loan Party or with respect to any ERISA Affiliate of the such Loan Party if
such Person sponsors, maintains or contributes to, or at any time in the
six-year period preceding such acquisition has sponsored, maintained, or
contributed to, (1) any Multiemployer Plan, or (2) any other Plan that is
subject to Title IV of ERISA under which the actuarial present value of the
benefit liabilities (based on assumptions used for purposes of FASB ASC Topic
No. 715) under such Plan exceeds the current value of the assets (computed on a
plan termination basis in accordance with Title IV of ERISA) of such Plan
allocable to such benefit liabilities, except as would not have a Material
Adverse Effect.

 

(g)           incur, or permit any ERISA Affiliate to incur, a liability to or
on account of a Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of
ERISA.

 

(h)           contribute to or assume an obligation to contribute to, or permit
any ERISA Affiliate to contribute to or assume an obligation to contribute to,
any employee welfare benefit plan, as defined in section 3(1) of ERISA,
including, without limitation, any such plan maintained to provide benefits to
former employees of such entities, that may not be terminated by such entities
in their sole discretion at any time without any material liability.

 

(i)            amend, or permit any ERISA Affiliate to amend, a Plan resulting
in an increase in current liability such that such Loan Party or any ERISA
Affiliate is required to provide security to such Plan under section 436(f) of
the Code.

 

Section 9.10      Sale or Discount of Receivables.  Except for receivables
obtained by any Loan Party out of the ordinary course of business or the
settlement of joint interest billing accounts in the ordinary course of business
or discounts granted to settle collection of accounts receivable or the sale of
defaulted accounts arising in the ordinary course of business in connection with
the compromise or collection thereof and not in connection with any financing
transaction, no Loan Party will discount or sell (with or without recourse) any
of its notes receivable or accounts receivable.

 

Section 9.11      Mergers, Etc.  No Loan Party will merge into or with or
consolidate with any other Person, or sell, lease or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its Property to any other Person (any such transaction, a
“consolidation”); provided that

 

(a)           any Loan Party may participate in a consolidation with any other
Person; provided that (i) no Default is continuing, (ii) any such consolidation
would not cause a Default hereunder, (iii) if the Borrower consolidates with any
Person, the Borrower shall be the surviving Person and (iv) if any other Loan
Party consolidates with any Person (other than the Borrower or another Loan
Party) and such other Loan Party is not the surviving Person, such surviving
Person shall expressly assume in writing (in form and substance satisfactory to
the Administrative Agent) all obligations of such Loan Party under the Loan
Documents; and

 

(b)           any Loan Party may participate in a consolidation with the
Borrower (provided that the Borrower shall be the continuing or surviving
corporation) or any other Loan

 

83

--------------------------------------------------------------------------------


 

Party and if one of such Loan Parties is a Wholly-Owned Subsidiary, then the
surviving Person shall be a Wholly-Owned Subsidiary.

 

Section 9.12      Sale of Properties.  No Loan Party will sell, assign,
farm-out, convey or otherwise transfer any Property except for (a) the sale of
Hydrocarbons in the ordinary course of business; (b) farmouts of undeveloped
acreage and assignments in connection with such farmouts; (c) the sale or
transfer of equipment that is no longer necessary for the business of such Loan
Party or is replaced by equipment of at least comparable value and use; (d) the
sale, transfer or other disposition of Equity Interests in Subsidiaries that are
not Loan Parties; (e) sales or other dispositions of Oil and Gas Properties or
any interest therein or Material Subsidiaries owning Oil and Gas Properties;
provided that (i) if such sales or other dispositions of Oil and Gas Properties
or Material Subsidiaries owning Oil and Gas Properties included in the most
recently delivered Reserve Report during any period between two successive
Scheduled Redetermination Dates has a fair market value in excess of ten percent
(10%) of the Borrowing Base, individually or in the aggregate, the Borrowing
Base shall be reduced, effective immediately upon such sale or disposition, by
an amount equal to the value, if any, assigned such Property in the most
recently delivered Reserve Report and (ii) if any such sale or other disposition
is of a Material Subsidiary owning Oil and Gas Properties, such sale or other
disposition shall include all the Equity Interests of such Material Subsidiary;
and (f) sales and other dispositions of Properties (other than Oil and Gas
Properties) not regulated by Sections 9.12(a) to (e) having a fair market value
not to exceed $50,000,000 during any 12-month period.

 

Section 9.13      Environmental Matters.  No Loan Party will cause or permit any
of its Property to be in violation of, or do anything or permit anything to be
done which will subject any such Property to any Remedial Work under any
Environmental Laws, assuming disclosure to the applicable Governmental Authority
of all relevant facts, conditions and circumstances, if any, pertaining to such
Property where such violations or remedial obligations could reasonably be
expected to have a Material Adverse Effect.

 

Section 9.14      Transactions with Affiliates.  No Loan Party will enter into
any transaction, including, without limitation, any purchase, sale, lease or
exchange of Property or the rendering of any service, with any Affiliate (other
than any other Loan Party and Wholly-Owned Subsidiaries of the Borrower) unless
such transactions are otherwise permitted under this Agreement and are upon fair
and reasonable terms no less favorable to it than it would obtain in a
comparable arm’s length transaction with a Person not an Affiliate.

 

Section 9.15      Subsidiaries.  No Loan Party shall create or acquire any
additional Material Subsidiary or redesignate a Subsidiary as a Material
Subsidiary unless the Borrower gives written notice to the Administrative Agent
of such creation or acquisition and complies with Section 8.14(b).  The Borrower
shall not, and shall not permit any Material Subsidiary to, sell, assign or
otherwise dispose of any Equity Interests in any Material Subsidiary except in
compliance with Section 9.12(e).

 

Section 9.16      Negative Pledge Agreements; Dividend Restrictions.  No Loan
Party will create, incur, assume or suffer to exist any contract, agreement or
understanding which in any way prohibits or restricts the granting, conveying,
creation or imposition of any Lien on any of its Property in favor of the
Administrative Agent and the Lenders or restricts any Material

 

84

--------------------------------------------------------------------------------


 

Subsidiary from paying dividends or making distributions to the Borrower or any
Guarantor, or which requires the consent of or notice to other Persons in
connection therewith; provided, however, that the preceding restrictions will
not apply to encumbrances or restrictions arising under or by reason of (a) the
Loan Documents, (b) any leases or licenses as they affect any Property or Lien
subject to such lease or license, (c) any contract agreement or understanding
creating Liens on Capital Leases or to secure purchase money Debt permitted by
Section 9.03(c) (but only to the extent related to the Property on which such
Liens were created), or (d) any restriction with respect to a Restricted
Subsidiary imposed pursuant to an agreement entered into for the direct or
indirect sale or disposition of all or substantially all the equity or Property
of such Restricted Subsidiary (or the Property that is subject to such
restriction) pending the closing of such sale or disposition.

 

Section 9.17      Swap Agreements.  No Loan Party will enter into any Swap
Agreements with any Person other than (a) Swap Agreements in respect of
commodities (i) with an Approved Counterparty and (ii) the notional volumes for
which (when aggregated with other commodity Swap Agreements then in effect) do
not exceed, (A) from and as of the date such Swap Agreement is executed and
continuing through the third anniversary thereof, 100% of the reasonably
anticipated projected production from proved, developed, producing Oil and Gas
Properties based on the most recently delivered Reserve Report for each month
during such period during which such Swap Agreement is in effect and (B) for the
period from the third anniversary of the date such Swap Agreement was executed
through the fifth anniversary thereof, 75% of the reasonably anticipated
projected production from proved, developed, producing Oil and Gas Properties
based on the most recently delivered Reserve Report for each month during such
period during which such Swap Agreement is in effect, provided that the
restrictions in (i) and (ii) shall not apply to floor or put arrangements
setting a minimum commodity price, (b) Swap Agreements effectively converting
interest rates from floating to fixed (i) with an Approved Counterparty and
(ii) the notional amounts of which (when aggregated with other interest rate
Swap Agreements then in effect effectively converting interest rates from
floating to fixed) do not exceed 100% of principal amount of the Borrower’s
floating rate Debt in respect of borrowed money, (c) Swap Agreements effectively
converting interest rates from fixed to floating (i) with an Approved
Counterparty and (ii) the notional amounts of which (when aggregated with other
interest rate Swap Agreements then in effect effectively converting interest
rates from fixed to floating) do not exceed 100% of principal amount of the
Borrower’s fixed rate Debt in respect of borrowed money, and (d) Swap Agreements
in respect of currencies (i) with an Approved Counterparty and (ii) such
transactions are to hedge actual or expected fluctuations in currencies and are
not for speculative purposes.  In no event shall any Swap Agreement contain any
requirement, agreement or covenant for any Loan Party to post collateral or
margin to secure their obligations under such Swap Agreement or to cover market
exposures other than usual and customary requirements to deliver letters of
credit or post cash collateral.  If, between Scheduled Redeterminations, any
Loan Party assigns, terminates, or unwinds any Swap Agreements which have,
individually or in the aggregate, a value in the then effective Borrowing Base
(as determined by the Administrative Agent) equal to more than five percent (5%)
of the then effective Borrowing Base, the Borrowing Base shall be reduced,
effective immediately, by an amount equal to the value, if any, assigned the
liquidated portion of such Swap Agreements.

 

85

--------------------------------------------------------------------------------


 

Section 9.18      Release of Liens.  During any period between two successive
Scheduled Redetermination Dates, the Borrower shall be entitled to cause
Mortgaged Properties having an aggregate fair market value not to exceed seven
and a half percent (7.5%) of the Borrowing Base, individually or in the
aggregate, to be released from the Liens created by and existing under the
Security Instruments without the consent of the Lenders; provided that (a) no
Event of Default shall have occurred which is continuing, (b) following any such
release, the total value of the remaining Mortgaged Property shall be sufficient
to support the Aggregate Commitment in the sole opinion of the Administrative
Agent, and (c) following any such release, the Administrative Agent shall adjust
the then current Borrowing Base to take into account the release of such
Mortgaged Properties and any mandatory prepayment required as a result thereof
shall be made at the time of such release.

 

Section 9.19      Designation and Conversion of Restricted and Unrestricted
Subsidiaries.

 

(a)           Assuming compliance with Section 9.19(b), any Person that becomes
a Subsidiary of the Borrower or any of its Restricted Subsidiaries shall be
classified as a Restricted Subsidiary.

 

(b)           The Borrower may designate by prior written notice thereof to the
Administrative Agent, any Restricted Subsidiary, including a newly formed or
newly acquired Subsidiary, as an Unrestricted Subsidiary if (i) immediately
prior, and after giving effect, to such designation, (A) the representations and
warranties of each Loan Party contained in each of the Loan Documents are true
and correct in all material respects on and as of such date as if made on and as
of the date of such redesignation (or, if stated to have been made expressly as
of an earlier date, were true and correct in all material respects as of such
date), and (B) no Default exists or would exist (and the Borrower shall be in
compliance, on a pro forma basis, with the covenants set forth in Section 9.01);
and (ii) the Investment deemed to be made in such Subsidiary pursuant to the
next sentence would be permitted to be made at the time of such designation
under Section 9.05(l).  The designation of any Restricted Subsidiary as an
Unrestricted Subsidiary shall constitute an Investment in an Unrestricted
Subsidiary in an amount equal to the fair market value of the Borrower’s direct
and indirect ownership interest in such Subsidiary.  Except as provided in this
Section 9.19(b), no Restricted Subsidiary may be redesignated as an Unrestricted
Subsidiary.

 

(c)           The Borrower may designate by prior written notice thereof to the
Administrative Agent any Unrestricted Subsidiary to be a Restricted Subsidiary
if (i) immediately prior, and after giving effect to such designation, (A) the
representations and warranties of each Loan Party contained in each of the Loan
Documents are true and correct in all material respects on and as of such date
as if made on and as of the date of such redesignation (or, if stated to have
been made expressly as of an earlier date, were true and correct in all material
respects as of such date), (B) no Default exists or would exist (and the
Borrower shall be in compliance, on a pro forma basis, with the covenants set
forth in Section 9.01) and (ii) the Borrower is in compliance with the
requirements of Section 8.14 and Section 9.20.  Any such designation shall
(x) be treated as a cash dividend in an amount equal to the lesser of the fair
market value of the Borrower’s direct and indirect ownership interest in such
Subsidiary or the amount of the Borrower’s cash investment previously made for
purposes of the limitation on

 

86

--------------------------------------------------------------------------------


 

Investments under Section 9.05(l) and (y) constitute the incurrence at the time
of such designation of any Investment, Indebtedness or Liens of such Subsidiary
existing at such time.

 

Section 9.20      Unrestricted Subsidiaries.  No Loan Party will:

 

(a)           Incur, assume, guarantee or be or become liable for any
Indebtedness of any of the Unrestricted Subsidiaries.

 

(b)           Permit any Unrestricted Subsidiary to hold any Equity Interests
in, or any Indebtedness of, any Loan Party.

 

ARTICLE X
Events of Default; Remedies

 

Section 10.01   Events of Default.  One or more of the following events shall
constitute an “Event of Default”:

 

(a)           the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof, by acceleration or otherwise.

 

(b)           the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in Section 10.01(a))
payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
Business Days.

 

(c)           any representation or warranty made or deemed made by or on behalf
of any Loan Party in or in connection with any Loan Document or any amendment or
modification of any Loan Document or waiver under such Loan Document, or in any
report, certificate, financial statement or other document furnished pursuant to
or in connection with any Loan Document or any amendment or modification thereof
or waiver thereunder, shall prove to have been incorrect in any respect material
to the Borrower’s creditworthiness or to the rights or interests of the Lenders
when made or deemed made.

 

(d)           any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in Section 8.02, Section 8.03 or in ARTICLE IX.

 

(e)           any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in Section 10.01(a), Section 10.01(b) or Section 10.01(d)) or any other Loan
Document, and such failure shall continue unremedied for a period of 30 days
after notice thereof from the Administrative Agent to the Borrower (which notice
will be given at the request of the Majority Lenders).

 

(f)            any Loan Party shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (subject to
applicable grace periods), unless such payment is being

 

87

--------------------------------------------------------------------------------


 

contested in good faith and by proper proceedings and against which adequate
reserves are being maintained.

 

(g)           any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness (other than Indebtedness in
respect of Swap Agreements) or any trustee or agent on its or their behalf to
cause any Material Indebtedness (other than Indebtedness in respect of Swap
Agreements) to become due, or to require the Redemption thereof or any offer to
Redeem to be made in respect thereof, prior to its scheduled maturity or require
any Loan Party to make an offer in respect thereof or there occurs under any
Swap Agreement constituting Material Indebtedness an Early Termination Date (as
defined in such Swap Agreement) resulting from (A) any event of default under
such Swap Agreement as to which the Borrower or any Restricted Subsidiary is the
Defaulting Party (as defined in such Swap Agreement) or (B) any Termination
Event (as so defined) under such Swap Agreement as to which the Borrower or any
Restricted Subsidiary is an Affected Party (as so defined).

 

(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of any Loan Party or its debts, or of a substantial part of its
assets, under any  Debtor Relief Laws or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Loan
Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered.

 

(i)            any Loan Party shall (i) voluntarily commence any proceeding or
file any petition seeking liquidation, reorganization or other relief under any
Debtor Relief Laws, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in
Section 10.01(h), (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for such Loan
Party or for a substantial part of its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing.

 

(j)            any Loan Party shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due.

 

(k)           one or more judgments for the payment of money in an aggregate
amount in excess of $25,000,000 (to the extent not covered by independent third
party insurance provided by insurers of the highest claims paying rating or
financial strength as to which the insurer does not dispute coverage and is not
subject to an insolvency proceeding) shall be rendered against any Loan Party or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days and for which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of any Loan Party to enforce any such judgment.

 

88

--------------------------------------------------------------------------------


 

(l)                                     the Loan Documents after delivery
thereof shall for any reason, except to the extent permitted by the terms
thereof, cease to be in full force and effect and valid, binding and enforceable
in accordance with their terms against any Loan Party party thereto or shall be
repudiated by any of them, or cease to create a valid and perfected Lien of the
priority required thereby on any of the collateral purported to be covered
thereby, except to the extent permitted by the terms of this Agreement, or any
Loan Party or any of their Affiliates shall so state in writing.

 

(m)                             an ERISA Event shall have occurred that, in the
opinion of the Majority Lenders, when taken together with all other ERISA Events
that have occurred, could reasonably be expected to result in a Material Adverse
Effect.

 

(n)                                 a Change in Control shall occur.

 

(o)                                 the Borrower shall fail to pay any mandatory
prepayment or provide additional collateral as provided in Section 3.04(c)

 

Section 10.02          Remedies.

 

(a)                                 In the case of an Event of Default other
than one described in Section 10.01(h), Section 10.01(i) or Section 10.01(j), at
any time thereafter during the continuance of such Event of Default, the
Administrative Agent may, and at the request of the Majority Lenders, shall, by
notice to the Borrower, take either or both of the following actions, at the
same or different times:  (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Notes and the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of the Loan Parties accrued hereunder and under the Notes and
the other Loan Documents (including, without limitation, the payment of cash
collateral to secure the LC Exposure as provided in Section 2.08(k)), shall
become due and payable immediately, without presentment, demand, protest, notice
of intent to accelerate, notice of acceleration or other notice of any kind, all
of which are hereby waived by each Loan Party; and in case of an Event of
Default described in Section 10.01(h), Section 10.01(i) or Section 10.01(j), the
Commitments shall automatically terminate and the Notes and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
the other obligations of the Loan Parties accrued hereunder and under the Notes
and the other Loan Documents (including, without limitation, the payment of cash
collateral to secure the LC Exposure as provided in Section 2.08(k)), shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by each Loan Party.

 

(b)                                 In the case of the occurrence of an Event of
Default, the Administrative Agent and the Lenders will have all other rights and
remedies available at law and equity.

 

(c)                                  All collateral, including, without
limitation, proceeds realized from the liquidation or other disposition of
collateral or otherwise received after maturity of the Notes, whether by
acceleration or otherwise, shall be applied:  first, to reimbursement of
expenses and

 

89

--------------------------------------------------------------------------------


 

indemnities provided for in this Agreement and the Security Instruments; second,
to accrued interest on the Notes; third, to fees; fourth, pari passu amongst (i)
Indebtedness owing to a Lender or an Affiliate of a Lender under any Swap
Agreement permitted hereby and (ii) principal outstanding on the Notes (to be
shared pro rata amongst the Lenders); fifth, to any other Indebtedness; sixth,
to serve as cash collateral to be held by the Administrative Agent to secure the
LC Exposure; and any excess shall be paid to the Borrower or as otherwise
required by any Governmental Requirement.  Notwithstanding the foregoing,
amounts received from the Borrower or any Guarantor that is not an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder shall not be applied to the Indebtedness that is
comprised of Excluded Swap Obligations (it being understood, that in the event
that any amount is applied to Indebtedness other than Excluded Swap Obligations
as a result of this clause, the Administrative Agent shall make such adjustments
as it determines are appropriate to distributions pursuant to this Section 10.02
from amounts received from “eligible contract participants” under the Commodity
Exchange Act or any regulations promulgated thereunder to ensure, as nearly as
possible, that the proportional aggregate recoveries with respect to
Indebtedness described in this Section 10.02 by the holders of any Excluded Swap
Obligations are the same as the proportional aggregate recoveries with respect
to other Indebtedness pursuant to this Section 10.02).

 

ARTICLE XI
The Administrative Agent

 

Section 11.01          Appointment; Powers.  Each of the Lenders and the Issuing
Bank hereby irrevocably appoints Wells Fargo Bank, N.A. to act on its behalf as
the Administrative Agent hereunder and under the Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Bank, and neither the Borrower
nor any of its Subsidiaries shall have rights as a third-party beneficiary of
any of such provisions.  It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law.  Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

 

Section 11.02          Duties and Obligations of Administrative Agent.  The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents, and its duties under the Loan
Documents shall be administrative in nature.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except as
provided in Section 11.03, and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall be deemed not to have

 

90

--------------------------------------------------------------------------------


 

knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or under any other Loan Document or in connection herewith
or therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or in any other Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Loan Document or any other agreement, instrument or
document, (v) the satisfaction of any condition set forth in ARTICLE VI or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent, (vi) the existence, value, perfection
or priority of any collateral security or the financial or other condition of
the Borrower and its Subsidiaries or any other obligor or guarantor, or (vii)
any failure by the Borrower or any other Person (other than itself) to perform
any of its obligations hereunder or under any other Loan Document or the
performance or observance of any covenants, agreements or other terms or
conditions set forth herein or therein.

 

Section 11.03          Action by Administrative Agent.  The Administrative Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Administrative Agent is required to exercise in
writing as directed by the Majority Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 12.02) and in all cases the Administrative Agent shall be fully
justified in failing or refusing to act hereunder or under any other Loan
Documents unless it shall (a) receive written instructions from the Majority
Lenders or the Lenders, as applicable, (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in Section
12.02) specifying the action to be taken and (b) be indemnified to its
satisfaction by the Lenders against any and all liability and expenses which may
be incurred by it by reason of taking or continuing to take any such action. 
The instructions as aforesaid and any action taken or failure to act pursuant
thereto by the Administrative Agent shall be binding on all of the Lenders.  If
a Default has occurred and is continuing, then the Administrative Agent shall
take such action with respect to such Default as shall be directed by the
requisite Lenders in the written instructions (with indemnities) described in
this Section 11.03, provided that, unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default as it shall deem advisable in the best interests of the
Lenders.  In no event, however, shall the Administrative Agent be required to
take any action which exposes the Administrative Agent to personal liability or
which is contrary to this Agreement, the Loan Documents or applicable law.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Majority Lenders or the Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02), and otherwise shall not be liable
for any action taken or not taken by it hereunder or under any other Loan
Document or under any other document or instrument referred to or provided for
herein or therein or in connection herewith or therewith INCLUDING ITS OWN
ORDINARY NEGLIGENCE, except for its own gross negligence or willful misconduct.

 

91

--------------------------------------------------------------------------------


 

Section 11.04          Reliance by Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed or sent by the proper Person.  The Administrative Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to be made by the proper Person, and shall not incur any liability for relying
thereon and each of the Borrower, the Lenders and the Issuing Bank hereby waives
the right to dispute the Administrative Agent’s record of such statement, except
in the case of gross negligence or willful misconduct by the Administrative
Agent. In determining compliance with any condition hereunder to the making of a
Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or the
Issuing Bank, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or the Issuing Bank
prior to the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.  The Administrative Agent
may deem and treat the payee of any Note as the holder thereof for all purposes
hereof unless and until a written notice of the assignment or transfer thereof
permitted hereunder shall have been filed with the Administrative Agent.

 

Section 11.05          Subagents.  The Administrative Agent may perform any and
all its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
Sections of this ARTICLE XI shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent. 
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

Section 11.06          Resignation or Removal of Administrative Agent.  Subject
to the appointment and acceptance of a successor Administrative Agent as
provided in this Section 11.06, the Administrative Agent may resign at any time
by notifying the Lenders, the Issuing Bank and the Borrower.  Upon any such
resignation, the Majority Lenders shall have the right, subject to the consent
of the Borrower (which consent shall (a) not be unreasonably withheld or delayed
and (b) not be required if any Event of Default has occurred and is continuing
at the time of such appointment) to appoint a successor.  If no successor shall
have been so appointed by the Majority Lenders (where applicable) and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Bank, appoint a successor Administrative
Agent which shall be a bank with an office in New York, New York or San
Francisco, California, or an Affiliate of any such bank.  Upon the acceptance of
its appointment

 

92

--------------------------------------------------------------------------------


 

as Administrative Agent hereunder by a successor, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder.  The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this ARTICLE XI and Section 12.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.  If the
Administrative Agent is an Impacted Lender due to the circumstances described in
clause (vi) of the definition of Impacted Lender, the Majority Lenders shall
have the right to appoint a successor Administrative Agent which shall be a
commercial bank or trust company that is, if no Event of Default exists,
reasonably acceptable to the Borrower.  If no successor Administrative Agent has
been so appointed and shall have accepted such appointment by the 20th Business
Day after the date the Administrative Agent became an Impacted Lender due to the
circumstances described in clause (vi) of the definition of Impacted Lender, the
Administrative Agent shall be deemed to have been replaced and the Lenders shall
thereafter perform all the duties of the Administrative Agent hereunder and
under any other Loan Document until such time, if any, as the Majority Lenders
appoint a successor Administrative Agent as provided above. After the
Administrative Agent is replaced in accordance with this Section 11.06, the
provisions of this Article XI and Section 12.03 shall continue in effect for the
benefit of such replaced Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while such replaced Administrative Agent was acting as
Administrative Agent.

 

Section 11.07          Administrative Agent as Lenders.  Wells Fargo, serving as
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not Administrative Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if it were not
Administrative Agent hereunder.

 

Section 11.08          No Reliance.  Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and each
other Loan Document to which it is a party.  Each Lender also acknowledges that
it will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document, any
related agreement or any document furnished hereunder or thereunder.  The
Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Borrower or any of its Subsidiaries of this
Agreement, the Loan Documents or any other document referred to or provided for
herein or to inspect the Properties or books of the Borrower or its
Subsidiaries.  Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder or Arranger shall have any duty or responsibility to provide any
Lender with any credit or other information concerning the

 

93

--------------------------------------------------------------------------------


 

affairs, financial condition or business of the Borrower (or any of its
Affiliates) which may come into the possession of the Administrative Agent or
any of its Affiliates.  In this regard, each Lender acknowledges that Vinson &
Elkins L.L.P. is acting in this transaction as special counsel to the
Administrative Agent only, except to the extent otherwise expressly stated in
any legal opinion or any Loan Document.  Each other party hereto will consult
with its own legal counsel to the extent that it deems necessary in connection
with the Loan Documents and the matters contemplated therein.

 

Section 11.09          Authority of Administrative Agent to Release Collateral
and Liens.  Each Lender and the Issuing Bank hereby authorizes the
Administrative Agent to release any collateral that is permitted to be sold or
released pursuant to the terms of the Loan Documents.  Each Lender and the
Issuing Bank hereby authorizes the Administrative Agent to execute and deliver
to the Borrower, at the Borrower’s sole cost and expense, any and all releases
of Liens, termination statements, assignments or other documents reasonably
requested by the Borrower in connection with any sale or other disposition of
Property to the extent such sale or other disposition is permitted by the terms
of Section 9.12 or is otherwise authorized by the terms of the Loan Documents.

 

Section 11.10          Co-Syndication Agents and Co-Documentation Agents.  The
Lenders identified in this Agreement as Co-Syndication Agents and as
Co-Documentation Agents shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.  Without limiting the foregoing, the Co-Syndication Agents and
the Co-Documentation Agents shall not have or be deemed to have a fiduciary
relationship with any Lender.

 

Section 11.11          Administrative Agent May File Proofs of Claim.  In case
of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Indebtedness that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Section 12.03)
allowed in such judicial proceeding; and

 

(b)         to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due for the reasonable compensation,

 

94

--------------------------------------------------------------------------------


 

expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Section
12.03.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

 

ARTICLE XII
Miscellaneous

 

Section 12.01          Notices.

 

(a)                                 Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
Section 12.01(b)), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail, sent by telecopy or, to the extent
permitted in Sections 2.08(b), 2.09(b), 8.01 and 12.01(b), transmitted by
electronic communication, as follows:

 

(i)                                     if to the Borrower, to it at 1775
Sherman Street, Suite 1200, Denver, Colorado 80203, Attention of Matthew J.
Purchase (Telecopy No. 303/861-0934) (E-mail Address: mpurchase@SM-Energy.com);

 

(ii)                                  if to the Administrative Agent, to it at
1700 Lincoln, Sixth Floor, MAC C7300-061, Denver, Colorado 80202, Attention of
Timothy T. Green (Telecopy No. 303/863-6765), with a copy to Wells Fargo Bank,
National Association, 1525 West W.T. Harris Blvd - 1B1, Mailcode: MACD1109-019,
Charlotte, NC 28262, Attention of Agency Services (Telecopy No. 704/590-2782)
(E-mail Address: agencyservices.requests@wachovia.com);

 

(iii)                               if to the Issuing Bank, to it at, 1700
Lincoln, Sixth Floor, MAC C7300-061, Denver, Colorado 80202, Attention of
Timothy T. Green (Telecopy No. 303/863-6765);

 

(iv)                              if to the Swingline Lender, to it at the
address set forth in clause (ii) above; or

 

(v)                                 if to any other Lender, to it at its address
(or telecopy number) set forth in its Administrative Questionnaire.

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to ARTICLE II, ARTICLE III,
ARTICLE IV and ARTICLE V unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

95

--------------------------------------------------------------------------------


 

(c)                                  Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.  All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

 

Section 12.02          Waivers; Amendments.

 

(a)                                 No failure on the part of the Administrative
Agent, the Issuing Bank or any Lender to exercise and no delay in exercising,
and no course of dealing with respect to, any right, power or privilege, or any
abandonment or discontinuance of steps to enforce such right, power or
privilege, under any of the Loan Documents shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
any of the Loan Documents preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies of the
Administrative Agent, the Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
Section 12.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

 

(b)                                 Neither this Agreement nor any provision
hereof nor any Security Instrument nor any provision thereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Majority Lenders or by the Borrower and the
Administrative Agent with the consent of the Majority Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) increase the Borrowing Base without the
written consent of the Borrowing Base Increase Lenders, modify Section 2.07
without the written consent of all of the Lenders, or decrease or maintain the
Borrowing Base then in effect under Section 2.07, without the written consent of
the Supermajority Lenders (other than any Impacted Lender), (iii) reduce the
principal amount of any Loan or LC Disbursement or reduce the rate of interest
thereon, or reduce any fees payable hereunder, or reduce any other Indebtedness
hereunder or under any other Loan Document, without the written consent of each
Lender affected thereby, (iv) postpone the scheduled date of payment of the
principal amount of any Loan or LC Disbursement, or any interest thereon, or any
fees payable hereunder, or any other Indebtedness hereunder or under any other
Loan Document, or reduce the amount of, waive or excuse any such payment, or
postpone or extend the Termination Date without the written consent of each
Lender affected thereby, (v) change Section 4.01(b), Section 4.01(c) or Section
10.02(c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (vi) change the definition
of the term “Material Subsidiary” or “Substantial Portion”, without the written
consent of each Lender (other than any Impacted Lender), (vii) release any
Guarantor (except as set forth in the Guaranty Agreement), release all or
substantially all of the collateral, or reduce the percentage set forth in
Section 8.14 to less than 75%, without the written consent of each Lender (other
than any Impacted Lender), (viii) change any of the provisions of

 

96

--------------------------------------------------------------------------------


 

this Section 12.02(b) or the definition of “Borrowing Base Increase Lenders” or
the definition of “Majority Lenders” or the definition of “Supermajority
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or under any
other Loan Documents or make any determination or grant any consent hereunder or
any other Loan Documents, without the written consent of each Lender (other than
any Impacted Lender) or (ix) increase the Aggregate Commitment above the Maximum
Credit Amount without the written consent of each Lender; provided further that
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Administrative Agent, the Swingline Lender or the Issuing Bank hereunder
or under any other Loan Document without the prior written consent of the
Administrative Agent, the Swingline Lender or the Issuing Bank, as the case may
be.  Notwithstanding the foregoing, any supplement to Schedule 7.14
(Subsidiaries) shall be effective simply by delivering to the Administrative
Agent a supplemental schedule clearly marked as such and, upon receipt, the
Administrative Agent will promptly deliver a copy thereof to the Lenders. 
Notwithstanding the foregoing, the Commitment and outstanding Borrowings of any
Impacted Lender shall be disregarded for all purposes of any determination of
whether the requisite Lenders have taken or may take any action hereunder
(including any consent to any amendment or waiver pursuant to this Section
12.02); provided that, except as set forth in Sections 12.02(b)(vi), (vii) and
(viii), any waiver, amendment or modification requiring the consent of all
Lenders shall require the consent of such Impacted Lender.  If any Lender does
not consent to a proposed amendment, waiver, consent or release with respect to
any Loan Document that requires the consent of each Lender and that has been
approved by the Supermajority Lenders, the Borrower may replace such
non-consenting Lender in accordance with Section 5.06; provided that such
amendment, waiver, consent or release can be effected as a result of the
assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

 

Section 12.03          Expenses, Indemnity; Damage Waiver.

 

(a)                                 The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including, without limitation, the reasonable fees, charges and disbursements of
counsel and other outside consultants for the Administrative Agent, the
reasonable travel, photocopy, mailing, courier, telephone and other similar
expenses, and the cost of environmental audits and surveys and appraisals, in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration (both
before and after the execution hereof and including advice of counsel to the
Administrative Agent as to the rights and duties of the Administrative Agent and
the Lenders with respect thereto) of this Agreement and the other Loan Documents
and any amendments, modifications or waivers of or consents related to the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all costs, expenses, Taxes,
assessments and other charges incurred by the Administrative Agent or any Lender
in connection with any filing, registration, recording or perfection of any
security interest contemplated by this Agreement or any Security Instrument or
any other document referred to therein, (iii) all reasonable out-of-pocket
expenses incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, (iv) all out-of-pocket expenses incurred by the
Administrative Agent, the Issuing Bank, the Swingline Lender or any other
Lender, including the reasonable fees, charges and disbursements of any counsel
for the Administrative Agent, the Issuing Bank,

 

97

--------------------------------------------------------------------------------


 

the Swingline Lender or any other Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement or any other Loan
Document, including its rights under this Section 12.03, or in connection with
the Loans made or Letters of Credit issued hereunder, including, without
limitation, all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

 

(b)                                 THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT, THE ISSUING BANK, THE SWINGLINE LENDER AND EACH OTHER
LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON
BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM,
ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES, INCLUDING
THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY
INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE DIRECTLY ARISING OUT
OF, DIRECTLY IN CONNECTION WITH, OR DIRECTLY AS A RESULT OF (i) THE EXECUTION OR
DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO
OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS
HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR BY ANY OTHER LOAN DOCUMENT, (ii) THE FAILURE OF THE BORROWER OR ANY
RESTRICTED SUBSIDIARY TO COMPLY WITH THE TERMS OF ANY LOAN DOCUMENT, INCLUDING
THIS AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT, (iii) ANY INACCURACY OF
ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR COVENANT OF THE BORROWER OR
ANY GUARANTOR SET FORTH IN ANY OF THE LOAN DOCUMENTS OR ANY INSTRUMENTS,
DOCUMENTS OR CERTIFICATIONS DELIVERED IN CONNECTION THEREWITH, (iv) ANY LOAN OR
LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREFROM, INCLUDING, WITHOUT
LIMITATION, (A) ANY REFUSAL BY THE ISSUING BANK TO HONOR A DEMAND FOR PAYMENT
UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH
DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT, OR (B)
THE PAYMENT OF A DRAWING UNDER ANY LETTER OF CREDIT NOTWITHSTANDING THE
NON-COMPLIANCE, NON-DELIVERY OR OTHER IMPROPER PRESENTATION OF THE DOCUMENTS
PRESENTED IN CONNECTION THEREWITH, (v) ANY OTHER ASPECT OF THE LOAN DOCUMENTS,
(vi) THE OPERATIONS OF THE BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES BY THE
BORROWER AND ITS SUBSIDIARIES, (vii) ANY ASSERTION THAT THE LENDERS WERE NOT
ENTITLED TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE SECURITY INSTRUMENTS,
(viii) ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ANY SUBSIDIARY OR ANY
OF THEIR PROPERTIES, INCLUDING WITHOUT LIMITATION, THE PRESENCE, GENERATION,
STORAGE, RELEASE, THREATENED RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF
DISPOSAL OR TREATMENT OF OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS
SUBSTANCES ON ANY OF THEIR PROPERTIES, (ix) THE BREACH OR NON-COMPLIANCE BY THE
BORROWER OR ANY SUBSIDIARY WITH ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER
OR ANY

 

98

--------------------------------------------------------------------------------


 

SUBSIDIARY, (x) THE PAST OWNERSHIP BY THE BORROWER OR ANY SUBSIDIARY OF ANY OF
THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR PROPERTIES WHICH, THOUGH
LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD RESULT IN PRESENT LIABILITY,
(xi) THE PRESENCE, USE, RELEASE, STORAGE, TREATMENT, DISPOSAL, GENERATION,
THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR TRANSPORT OR ARRANGEMENT FOR
DISPOSAL OF OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS SUBSTANCES ON OR
AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE BORROWER OR ANY SUBSIDIARY OR
ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY
PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, (xii) ANY
ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS
SUBSIDIARIES, OR (xiii) ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY CONDITION IN
CONNECTION WITH THE LOAN DOCUMENTS, OR (xiv) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER
ANY INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY SHALL EXTEND TO EACH
INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR
CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR
AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE
INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR
MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES (X) ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR (Y) RESULT FROM A CLAIM
BROUGHT BY THE BORROWER OR ANY GUARANTOR AGAINST AN INDEMNITEE FOR A MATERIAL
BREACH IN BAD FAITH OF SUCH INDEMNITEE’S OBLIGATIONS UNDER THIS AGREEMENT, ANY
OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR
THEREBY, IF THE BORROWER OR SUCH GUARANTOR HAS OBTAINED A FINAL AND
NONAPPEALABLE JUDGMENT IN ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT OF
COMPETENT JURISDICTION.

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent, the
Swingline Lender or the Issuing Bank under Section 12.03(a) or (b), each Lender
severally agrees to pay to the Administrative Agent, the Swingline Lender or the
Issuing Bank, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent, the
Swingline Lender or the Issuing Bank in its capacity as such.

 

99

--------------------------------------------------------------------------------


 

(d)                                 To the extent permitted by applicable law,
the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

 

(e)                                  All amounts due under this Section 12.03
shall be payable promptly after written demand therefor.

 

Section 12.04          Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and (ii)
no Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section 12.04.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in Section 12.04(c)) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Bank and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)                                 (i) Subject to the conditions set forth in
Section 12.04(b)(ii), any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

 

(A)                               the Borrower (provided that the consent of the
Borrower shall not be unreasonably withheld, and shall be deemed given if no
objection is made within fifteen (15) Business Days after written notice to the
Borrower of the proposed assignment), provided that no consent of the Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender or, if
an Event of Default has occurred and is continuing, any other assignee; and

 

(B)                               the Administrative Agent, provided that no
consent of the Administrative Agent shall be required for an assignment to an
assignee that is a Lender immediately prior to giving effect to such assignment.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Commitment, the amount of the Commitment of the
assigning Lender subject to each such

 

100

--------------------------------------------------------------------------------


 

assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000, and, after giving effect thereto, the assigning Lender shall
have commitments and Loans aggregating at least $5,000,000, in each case, unless
each of the Borrower and the Administrative Agent otherwise consent, provided
that no such consent of the Borrower shall be required if an Event of Default
has occurred and is continuing;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500;

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire;

 

(E)                                in the case of an assignment to a CLO, the
assigning Lender shall retain the sole right to approve any amendment,
modification or waiver of any provision of this Agreement, provided that the
Assignment and Assumption between such Lender and such CLO may provide that such
Lender will not, without the consent of such CLO, agree to any amendment,
modification or waiver described in the first proviso to Section 12.02 that
affects such CLO; and

 

(F)                                 no assignment shall be made to (1) the
Borrower or any of the Borrower’s Affiliates or Subsidiaries or (2) a natural
Person.

 

(iii)                               Subject to Section 12.04(b)(iv) and the
acceptance and recording thereof, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 5.01, Section 5.02, Section 5.03 and Section 12.03).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 12.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 12.04(c).

 

(iv)                              The Administrative Agent, acting for this
purpose as an agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Maximum Credit
Amount of, and principal amount (and stated interest) of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  Notwithstanding any other provision in any Loan Document
to the contrary, the entries in the Register shall be conclusive absent manifest
error, and the Borrower, the

 

101

--------------------------------------------------------------------------------


 

Administrative Agent, the Issuing Bank and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.  In connection with any changes to the Register, if
necessary, the Administrative Agent will reflect the revisions on Annex I and
forward a copy of such revised Annex I to the Borrower, the Issuing Bank and
each Lender.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in Section 12.04(b) and any written consent to such assignment required by
Section 12.04(b), the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this Section 12.04(b).

 

(c)                                  (i)                                     Any
Lender may, without the consent of the Borrower, the Administrative Agent or the
Issuing Bank, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the proviso to Section 12.02 that affects such Participant.  In
addition such agreement must provide that the Participant be bound by the
provisions of Section 12.03.  Subject to Section 12.04(c)(ii), the Borrower
agrees that each Participant shall be entitled to the benefits of Section 5.01,
Section 5.02 and Section 5.03 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 12.04(b).  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 12.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 4.01(c) as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be

 

102

--------------------------------------------------------------------------------


 

conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(ii)                                  A Participant shall not be entitled to
receive any greater payment under Section 5.01 or Section 5.03 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent or such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.03 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 5.03(f) as though it were a
Lender.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank having jurisdiction
over such Lender, and this Section 12.04(d) shall not apply to any such pledge
or assignment of a security interest; provided that no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

(e)                                  Notwithstanding any of the foregoing, the
Borrower will not and will not permit any of its Affiliates to assume, purchase,
or otherwise acquire, directly or indirectly, all or any portion of any Lender’s
rights and obligations under this Agreement (including all or any portion of any
Lender’s Commitment and Loans).  Notwithstanding any of the foregoing, no Lender
shall assign, sell, sell participations, or otherwise dispose, directly or
indirectly, of all or any portion of any its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans owing to
it) to the Borrower or to any of the Borrower’s Affiliates.

 

Section 12.05          Survival; Revival; Reinstatement.

 

(a)                                 All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the making of any Loans and issuance of any Letters of Credit, regardless of
any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent, the Issuing Bank or any Lender
may have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated.  The provisions of Section 5.01, Section 5.02,
Section 5.03 and Section 12.03 and

 

103

--------------------------------------------------------------------------------


 

ARTICLE XI shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement, any other Loan Document or any
provision hereof or thereof.

 

(b)                                 To the extent that any payments on the
Indebtedness or proceeds of any collateral are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver or other Person under any bankruptcy
law, common law or equitable cause, then to such extent, the Indebtedness so
satisfied shall be revived and continue as if such payment or proceeds had not
been received and the Administrative Agent’s and the Lenders’ Liens, security
interests, rights, powers and remedies under this Agreement and each Loan
Document shall continue in full force and effect.  In such event, each Loan
Document shall be automatically reinstated and the Borrower shall take such
action as may be reasonably requested by the Administrative Agent and the
Lenders to effect such reinstatement.

 

Section 12.06          Counterparts; Integration; Effectiveness.

 

(a)                                 This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed signature page to
this Agreement by facsimile transmission or other electronic transmission shall
be as effective as delivery of a manually executed counterpart of this
Agreement.

 

(b)                                 This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and thereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof and thereof.  This Agreement and the other Loan Documents represent the
final agreement among the parties hereto and thereto and may not be contradicted
by evidence of prior, contemporaneous or subsequent oral agreements of the
parties.  There are no unwritten oral agreements between the parties.

 

(c)                                  Except as provided in Section 6.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

Section 12.07          Severability.  Any provision of this Agreement or any
other Loan Document held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof or thereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

104

--------------------------------------------------------------------------------


 

Section 12.08          Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations (of
whatsoever kind, including, obligations under Swap Agreements) at any time owing
by such Lender or Affiliate to or for the credit or the account of any Loan
Party against any of and all the obligations of any Loan Party owed to such
Lender now or hereafter existing under this Agreement or any other Loan
Document, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations
may be unmatured.  The rights of each Lender under this Section 12.08 are in
addition to other rights and remedies (including other rights of setoff) which
such Lender or its Affiliates may have.

 

Section 12.09          GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF
PROCESS.

 

(a)                                 THIS AGREEMENT AND THE NOTES SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
EXCEPT TO THE EXTENT THAT UNITED STATES FEDERAL LAW PERMITS ANY LENDER TO
CONTRACT FOR, CHARGE, RECEIVE, RESERVE OR TAKE INTEREST AT THE RATE ALLOWED BY
THE LAWS OF THE STATE WHERE SUCH LENDER IS LOCATED.

 

(b)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THE LOAN DOCUMENTS SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR
OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF
AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS.  EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN
SUCH RESPECTIVE JURISDICTIONS.  THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE
AND DOES NOT PRECLUDE A PARTY FROM OBTAINING JURISDICTION OVER ANOTHER PARTY IN
ANY COURT OTHERWISE HAVING JURISDICTION.

 

(c)                                  THE BORROWER HEREBY IRREVOCABLY DESIGNATES,
APPOINTS AND EMPOWERS AND HEREBY CONFERS AN IRREVOCABLE SPECIAL POWER, AMPLE AND
SUFFICIENT, TO CORPORATION SERVICE COMPANY, WITH OFFICES ON THE DATE HEREOF AT
DENVER, COLORADO AS ITS DESIGNEE, APPOINTEE AND AGENT WITH RESPECT TO ANY SUCH
ACTION OR PROCEEDING IN NEW YORK TO RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON
ITS BEHALF, AND IN RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL
PROCESS, SUMMONS, NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH
PROCEEDING AND AGREES THAT THE FAILURE OF SUCH AGENT TO

 

105

--------------------------------------------------------------------------------


 

GIVE ANY ADVICE OF ANY SUCH SERVICE OF PROCESS TO THE BORROWER SHALL NOT IMPAIR
OR AFFECT THE VALIDITY OF SUCH SERVICE OR OF ANY CLAIM BASED THEREON.  IF FOR
ANY REASON SUCH DESIGNEE, APPOINTEE AND AGENT SHALL CEASE TO BE AVAILABLE TO ACT
AS SUCH, THE BORROWER AGREES TO DESIGNATE A NEW DESIGNEE, APPOINTEE AND AGENT IN
NEW YORK REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT ON THE TERMS AND
FOR THE PURPOSES OF THIS PROVISION.  EACH PARTY IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO IT AT THE ADDRESS SPECIFIED IN SECTION 12.01 OR SUCH OTHER
ADDRESS AS IS SPECIFIED PURSUANT TO SECTION 12.01 (OR ITS ASSIGNMENT AND
ASSUMPTION), SUCH SERVICE TO BECOME EFFECTIVE UPON RECEIPT.  NOTHING HEREIN
SHALL AFFECT THE RIGHT OF A PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST ANOTHER PARTY IN ANY OTHER JURISDICTION.

 

(d)                                 EACH PARTY HEREBY (i) IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN; (ii) IRREVOCABLY WAIVES, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER
IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES; (iii)
CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR AGENT OF COUNSEL FOR
ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVERS, AND (iv) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT, THE LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED
IN THIS SECTION 12.09.

 

Section 12.10          Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 12.11          Confidentiality. Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, partners, members, employees and
agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party

 

106

--------------------------------------------------------------------------------


 

to this Agreement or any other Loan Document, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same (or at least as restrictive) as
those of this Section 12.11, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any Swap Agreement relating to the Borrower and its obligations,
(g) with the consent of the Borrower or (h) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section
12.11 or (ii) becomes available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis from a source other than the Borrower. 
For the purposes of this Section 12.11, “Information” means all information
received from the Borrower or any Subsidiary relating to the Borrower or any
Subsidiary and their businesses, other than any such information that is
available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or a Subsidiary;
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section 12.11 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Section 12.12          Interest Rate Limitation.  It is the intention of the
parties hereto that each Lender shall conform strictly to usury laws applicable
to it.  Accordingly, if the transactions contemplated hereby would be usurious
as to any Lender under laws applicable to it (including the laws of the United
States of America or any other jurisdiction whose laws may be mandatorily
applicable to such Lender notwithstanding the other provisions of this
Agreement), then, in that event, notwithstanding anything to the contrary in any
of the Loan Documents or any agreement entered into in connection with or as
security for the Notes, it is agreed as follows:  (i) the aggregate of all
consideration which constitutes interest under law applicable to any Lender that
is contracted for, taken, reserved, charged or received by such Lender under any
of the Loan Documents or agreements or otherwise in connection with the Notes
shall under no circumstances exceed the maximum amount allowed by such
applicable law, and any excess shall be canceled automatically and if
theretofore paid shall be credited by such Lender on the principal amount of the
Indebtedness (or, to the extent that the principal amount of the Indebtedness
shall have been or would thereby be paid in full, refunded by such Lender to the
Borrower); and (ii) in the event that the maturity of the Notes is accelerated
by reason of an election of the holder thereof resulting from any Event of
Default under this Agreement or otherwise, or in the event of any required or
permitted prepayment, then such consideration that constitutes interest under
law applicable to any Lender may never include more than the maximum amount
allowed by such applicable law, and excess interest, if any, provided for in
this Agreement or otherwise shall be canceled automatically by such Lender as of
the date of such acceleration or prepayment and, if theretofore paid, shall be
credited by such Lender on the principal amount of the Indebtedness (or, to the
extent that the principal amount of the Indebtedness shall have been or would
thereby be paid in full, refunded by such Lender to the Borrower).  All sums
paid or agreed to be paid to any Lender for the use, forbearance or detention of
sums due hereunder shall, to the extent permitted by law applicable to such
Lender,

 

107

--------------------------------------------------------------------------------


 

be amortized, prorated, allocated and spread throughout the stated term of the
Loans evidenced by the Notes until payment in full so that the rate or amount of
interest on account of any Loans hereunder does not exceed the maximum amount
allowed by such applicable law.  If at any time and from time to time (i) the
amount of interest payable to any Lender on any date shall be computed at the
Highest Lawful Rate applicable to such Lender pursuant to this Section 12.12 and
(ii) in respect of any subsequent interest computation period the amount of
interest otherwise payable to such Lender would be less than the amount of
interest payable to such Lender computed at the Highest Lawful Rate applicable
to such Lender, then the amount of interest payable to such Lender in respect of
such subsequent interest computation period shall continue to be computed at the
Highest Lawful Rate applicable to such Lender until the total amount of interest
payable to such Lender shall equal the total amount of interest which would have
been payable to such Lender if the total amount of interest had been computed
without giving effect to this Section 12.12.

 

Section 12.13          EXCULPATION PROVISIONS.  EACH OF THE PARTIES HERETO
SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS
AGREEMENT AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS,
CONDITIONS AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY
INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING
ITS EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED
THE ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; AND THAT IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT
IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS
RESPONSIBILITY FOR SUCH LIABILITY.  EACH PARTY HERETO AGREES AND COVENANTS THAT
IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD
NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT
“CONSPICUOUS.”

 

Section 12.14          Existing Credit Agreement

 

(a)                       On the Effective Date, the Existing Credit Agreement
shall be amended and restated in its entirety by this Agreement, and the
Existing Credit Agreement shall be replaced hereby; provided that the Borrower,
the Administrative Agent and the Lenders agree that (i) the “Commitments” of the
lenders under the Existing Credit Agreement shall be superseded by this
Agreement and terminated (except as otherwise expressly provided in Section
12.05(a) of the Existing Credit Agreement with respect to the survival of
certain covenants and agreements made by the Borrower in the Existing Credit
Agreement), (ii) the Existing Credit Agreement shall continue to evidence the
representations and warranties made by the Borrower prior to the Effective Date,
(iii) except as expressly stated herein or amended, the other Loan Documents are
ratified and confirmed as remaining unmodified and in full force and effect with

 

108

--------------------------------------------------------------------------------


 

respect to all Indebtedness, (iv) the Existing Credit Agreement shall continue
to evidence and govern any action or omission performed, required to be
performed or approved pursuant to the Existing Credit Agreement prior to the
Effective Date (including, without limitation, any failure, prior to the
Effective Date, to comply with the covenants contained in the Existing Credit
Agreement and any permitted releases of collateral) and any act, omission or
event to occur or measured by any date or period of time commencing on, or
including any date or period prior to, the Effective Date and (v) the terms and
provisions of the Existing Credit Agreement shall continue in full force and
effect to the extent provided in clause (d) of this Section 12.14.  The
amendments and restatements set forth herein shall not cure any breach thereof
or any “Default” or “Event of Default” under and as defined in the Existing
Credit Agreement existing prior to the Effective Date.  This Agreement is not in
any way intended to constitute a novation of the obligations and liabilities
existing under the Existing Credit Agreement or evidence payment of all or any
portion of such obligations and liabilities.

 

(b)                       The terms and conditions of this Agreement and the
Administrative Agent’s, the Lenders’ and the Issuing Banks’ rights and remedies
under this Agreement and the other Loan Documents shall apply to all of the
Indebtedness incurred under the Existing Credit Agreement and the Letters of
Credit issued thereunder.

 

(c)                        On and after the Effective Date, (i) all references
to the Existing Credit Agreement (or to any amendment or any amendment and
restatement thereof) in the Loan Documents (other than this Agreement) shall be
deemed to refer to the Existing Credit Agreement, as amended and restated
hereby, (ii) all references to any section (or subsection) of the Existing
Credit Agreement or in any Loan Document (but not herein) shall be amended to
become, mutatis mutandis, references to the corresponding provisions of this
Agreement and (iii) except as the context otherwise provides, on or after the
Effective Date, all references to this Agreement herein (including for purposes
of indemnification and reimbursement of fees) shall be deemed to be references
to the Existing Credit Agreement, as amended and restated hereby.

 

(d)                       This amendment and restatement is limited as written
and is not a consent to any other amendment, restatement or waiver, whether or
not similar and, except as expressly provided herein or in any other Loan
Document, all terms and conditions of the Loan Documents remain in full force
and effect unless specifically amended hereby or by any other Loan Document.

 

(e)                        The undersigned waive any right to receive any notice
of such termination and any right to receive any notice of prepayment of amounts
owed under the Existing Credit Agreement.  Each Lender that was a party to the
Existing Credit Agreement hereby agrees to return to the Borrower, with
reasonable promptness, any promissory note delivered by the Borrower to such
Lender in connection with the Existing Credit Agreement.

 

Section 12.15          Collateral Matters; Swap Agreements.  The benefit of the
Security Instruments and of the provisions of this Agreement relating to any
collateral securing the Indebtedness shall also extend to and be available to
those Lenders or their Affiliates which are counterparties to any Swap Agreement
with the Borrower or any of its Subsidiaries on a pro rata basis in respect of
any obligations (other than Excluded Swap Obligations) of the Borrower or any of
its Subsidiaries which arise under any such Swap Agreement while such Person or
its

 

109

--------------------------------------------------------------------------------


 

Affiliate is a Lender, but only while such Person or its Affiliate is a Lender,
including any Swap Agreements between such Persons in existence prior to the
date hereof.  No Lender or any Affiliate of a Lender shall have any voting
rights under any Loan Document as a result of the existence of obligations owed
to it under any such Swap Agreements.

 

Section 12.16          No Third Party Beneficiaries.  This Agreement, the other
Loan Documents, and the agreement of the Lenders to make Loans and the Issuing
Bank to issue, amend, renew or extend Letters of Credit hereunder are solely for
the benefit of the Borrower, and no other Person (including, without limitation,
any Subsidiary of the Borrower, any obligor, contractor, subcontractor, supplier
or materialsman) shall have any rights, claims, remedies or privileges hereunder
or under any other Loan Document against the Administrative Agent, any other
Agent, the Issuing Bank or any Lender for any reason whatsoever.  There are no
third party beneficiaries.

 

Section 12.17          USA Patriot Act Notice.  Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.

 

Section 12.18          Keepwell Understanding.  The Borrower hereby absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time to each Loan Party (other than the
Borrower) in order for such Loan Party to honor its obligations under its
respective Guaranty Agreement including obligations with respect to Swap
Agreements that constitute Indebtedness hereunder (provided, however, that the
Borrower shall only be liable under this Section 12.18 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 12.18, or otherwise under this Agreement or any Loan
Document, as it relates to such other Loan Parties, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The obligations of the Borrower under this Section 12.18 shall
remain in full force and effect until all Indebtedness is paid in full to the
Lenders and the Administrative Agent, and all of the Lenders’ Commitments are
terminated.  The Borrower intends that this Section 12.18 constitute, and this
Section 12.18 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Section 12.19          Arm’s-Length Transaction.  The Borrower acknowledges and
agrees that: (A) the arranging and other services regarding this Agreement
provided by the Administrative Agent, the joint lead arrangers, bookrunner,
co-syndication agents and co-documentation agents listed on the cover page
hereof (collectively, the “Other Agents”) and the Lenders are arm’s-length
commercial transactions between the Borrower, and its Affiliates, on the one
hand, and the Administrative Agent, the Other Agents, and the Lenders, on the
other hand, (B) the Borrower has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) the Borrower
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the documents related
hereto; (ii) (A) the Administrative Agent, the Other

 

110

--------------------------------------------------------------------------------


 

Agents and each Lender is and has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor, agent or fiduciary for the Borrower or any
of its Affiliates, or any other Person and (B) neither the Administrative Agent,
the Other Agents or any Lender has any obligation to the Borrower, or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other documents related
hereto; and (iii) the Administrative Agent, the Other Agents and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, and its Affiliates,
and neither the Administrative Agent, the Other Agents, nor any Lender has any
obligation to disclose any of such interests to the Borrower or its Affiliates. 
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent, the Other Agents
or any Lender with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

[Signatures Follow]

 

111

--------------------------------------------------------------------------------


 

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

BORROWER:

 

SM ENERGY COMPANY

 

 

 

 

 

 

 

 

By:

/s/ A. Wade Pursell

 

 

Name:

A. Wade Pursell

 

 

Title:

Executive Vice President and Chief Financial Officer

 

[Signature Page to SM Energy Company Fifth Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

AGENTS AND LENDERS:

 

WELLS FARGO BANK, NATIONAL

 

 

ASSOCIATION, Individually and as

 

 

Administrative Agent

 

 

 

 

 

 

 

 

 

 

By:

/s/ Sarah Thomas

 

 

Name:

Sarah Thomas

 

 

Title:

Vice President

 

[Signature Page to SM Energy Company Fifth Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

 

BANK OF AMERICA, N.A., Individually and as

 

 

Co-Syndication Agent

 

 

 

 

 

 

 

 

By:

/s/ Michael J. Clayborne

 

 

Name:

Michael J. Clayborne

 

 

Title:

Vice President

 

[Signature Page to SM Energy Company Fifth Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

 

JPMORGAN CHASE BANK, N.A., Individually

and as Co-Syndication Agent

 

 

 

 

 

 

 

 

By:

/s/ David Morris

 

 

Name:

David Morris

 

 

Title:

Authorized Officer

 

[Signature Page to SM Energy Company Fifth Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

 

COMPASS BANK, Individually and as

 

 

Co-Documentation Agent

 

 

 

 

 

 

 

 

By:

/s/ James Neblett

 

 

Name:

James Neblett

 

 

Title:

Vice President

 

[Signature Page to SM Energy Company Fifth Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

 

COMERICA BANK, Individually and as

 

 

Co-Documentation Agent

 

 

 

 

 

 

 

 

 

 

By:

/s/ Caroline M. McClurg

 

 

Name:

Caroline M. McClurg

 

 

Title:

Senior Vice President

 

[Signature Page to SM Energy Company Fifth Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

 

BARCLAYS BANK PLC, Individually and as Co-

Documentation Agent

 

 

 

 

 

 

 

 

 

 

By:

/s/ Sreedhar R. Kona

 

 

Name:

Sreedhar R. Kona

 

 

Title:

Vice President

 

[Signature Page to SM Energy Company Fifth Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

 

ROYAL BANK OF CANADA, Individually and as

Co-Documentation Agent

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kristan Spivey

 

 

Name:

Kristan Spivey

 

 

Title:

Authorized Signatory

 

[Signature Page to SM Energy Company Fifth Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

 

BOKF, NA DBA BANK OF OKLAHOMA

 

 

 

 

 

 

 

 

 

 

By:

/s/ Guy C. Evangelista

 

 

Name:

Guy C. Evangelista

 

 

Title:

Senior Vice President

 

[Signature Page to SM Energy Company Fifth Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

 

SOVEREIGN BANK, N.A.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Aidan Lanigan

 

 

Name:

Aidan Lanigan

 

 

Title:

Senior Vice President

 

 

 

 

 

 

By:

/s/ Ita Conlon

 

 

Name:

Ita Conlon

 

 

Title:

Senior Vice President

 

[Signature Page to SM Energy Company Fifth Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Matthew Molero

 

 

Name:

Matthew Molero

 

 

Title:

Vice President

 

[Signature Page to SM Energy Company Fifth Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

 

 

 

 

 

 

 

 

 

 

By:

/s/ Marcus M. Tarkington

 

 

Name:

Marcus M. Tarkington

 

 

Title:

Director

 

 

 

 

 

 

By:

/s/ Anca Trifan

 

 

Name:

Anca Trifan

 

 

Title:

Managing Director

 

[Signature Page to SM Energy Company Fifth Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

 

GOLDMAN SACHS BANK USA

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mark Walton

 

 

Name:

Mark Walton

 

 

Title:

Authorized Signatory

 

[Signature Page to SM Energy Company Fifth Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Chulley Bogle

 

 

Name:

Chulley Bogle

 

 

Title:

Vice President

 

[Signature Page to SM Energy Company Fifth Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

 

 

 

 

 

By:

/s/ T. Donovan

 

 

Name:

T. Donovan

 

 

Title:

Managing Director

 

[Signature Page to SM Energy Company Fifth Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Justin M. Alexander

 

 

Name:

Justin M. Alexander

 

 

Title:

Senior Vice President

 

[Signature Page to SM Energy Company Fifth Amended and Restated Credit
Agreement]

 

--------------------------------------------------------------------------------